 



LOAN AND SECURITY AGREEMENT
by and among
CONGRESS FINANCIAL CORPORATION (SOUTHWEST)
as Lender
and
SPORT SUPPLY GROUP, INC. and
ATHLETIC TRAINING EQUIPMENT COMPANY, INC.
as Borrower
Dated: March 27, 2001

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page  
SECTION 1. DEFINITIONS
    1  
 
       
SECTION 2. CREDIT FACILITIES
    13  
 
       
2.1 Revolving Loans
    13  
2.2 Letter of Credit Accommodations
    15  
2.3 [Intentionally Omitted.]
    17  
2.4 Availability Reserves
    17  
2.5 Joint and Several Liability; Rights of Contribution
    17  
2.6 Structure of Credit Facility
    18  
 
       
SECTION 3. INTEREST AND FEES
    19  
 
       
3.1 Interest
    19  
3.2 Closing Fee
    21  
3.3 Servicing Fee
    21  
3.4 Unused Line Fee
    21  
3.5 Changes in Laws and Increased Costs of Loans
    21  
 
       
SECTION 4. CONDITIONS PRECEDENT
    22  
 
       
4.1 Conditions Precedent to Initial Loans and Letter of Credit Accommodations
    22  
4.2 Conditions Precedent to All Loans and Letter of Credit Accommodations
    24  
 
       
SECTION 5. GRANT OF SECURITY INTEREST
    25  
 
       
SECTION 6. COLLECTION AND ADMINISTRATION
    26  
 
       
6.1 Borrower’s Loan Account
    26  
6.2 Statements
    26  
6.3 Collection of Accounts
    26  
6.4 Payments
    27  
6.5 Authorization to Make Loans
    27  
6.6 Use of Proceeds
    28  
6.7 Reliance on Notices; Appointment of Borrower Representative
    28  
 
       
SECTION 7. COLLATERAL REPORTING AND COVENANTS
    29  
 
       
7.1 Collateral Reporting
    29  
7.2 Accounts Covenants
    29  
7.3 Government Receivables Covenants
    31  
7.4 Inventory Covenants
    31  
7.5 Equipment Covenants
    32  
7.6 Power of Attorney
    32  
7.7 Right to Cure
    33  
7.8 Access to Premises
    34  
 
       
SECTION 8. REPRESENTATIONS AND WARRANTIES
    34  
 
       
8.1 Corporate Existence, Power and Authority; Subsidiaries
    34  
8.2 Financial Statements; No Material Adverse Effect
    35  
8.3 Chief Executive Office; Collateral Locations
    35  
8.4 Priority of Liens; Title to Properties
    35  
8.5 Tax Returns
    35  

(i)



--------------------------------------------------------------------------------



 



              Page  
8.6 Litigation
    35  
8.7 Compliance with Other Agreements and Applicable Laws
    36  
8.8 Employee Benefits
    36  
8.9 Environmental Compliance
    37  
8.10 Bank Accounts
    37  
8.11 Accuracy and Completeness of Information
    38  
8.12 Survival of Warranties; Cumulative
    38  
 
       
SECTION 9. AFFIRMATIVE AND NEGATIVE COVENANTS
    38  
 
       
9.1 Maintenance of Existence
    38  
9.2 New Collateral Locations
    38  
9.3 Compliance with Laws, Regulations, Etc.
    39  
9.4 Payment of Taxes and Claims
    39  
9.5 Insurance
    39  
9.6 Financial Statements and Other Information
    39  
9.7 Sale of Assets, Consolidation, Merger, Dissolution, Etc.
    41  
9.8 Encumbrances
    41  
9.9 Indebtedness
    42  
9.10 Loans, Investments, Guarantees, Etc.
    42  
9.11 Dividends and Redemptions
    43  
9.12 Transactions with Affiliates
    43  
9.13 Additional Bank Accounts
    44  
9.14 Compliance with ERISA
    44  
9.15 Adjusted Net Worth
    44  
9.16 Costs and Expenses
    45  
9.17 Further Assurances
    45  
 
       
SECTION 10. EVENTS OF DEFAULT AND REMEDIES
    46  
 
       
10.1 Events of Default
    46  
10.2 Remedies
    48  
 
       
SECTION 11. JURY TRIAL WAIVER; OTHER WAIVERS
    49  
 
       
11.1 Governing Law; Choice of Forum; Service of Process; Jury Trial Waiver
    49  
11.2 Waiver of Notices
    50  
11.3 Amendments and Waivers
    50  
11.4 Waiver of Counterclaims
    51  
11.5 Indemnification
    51  
 
       
SECTION 12. TERM OF AGREEMENT; MISCELLANEOUS
    52  
 
       
12.1 Term
    52  
12.2 Notices
    53  
12.3 Partial Invalidity
    53  
12.4 Successors
    53  
12.5 Confidentiality Agreement
    54  
12.6 Entire Agreement
    54  
12.7 NONAPPLICABILITY OF ARTICLE 5069-15.01 ET SEQ
    55  
12.8 ORAL AGREEMENTS INEFFECTIVE
    55  

(ii)



--------------------------------------------------------------------------------



 



INDEX TO
EXHIBITS AND SCHEDULES

     
Exhibit A
  Information Certificate
 
   
Schedule 1.6
  Availability Reserves
 
   
Schedule 4.1(l)
  Required Licensor Agreements
 
   
Schedule 8.3
  Collateral Locations and Business Names
 
   
Schedule 8.4
  Existing Liens
 
   
Schedule 8.7
  Defaults
 
   
Schedule 8.9
  Environmental Disclosures
 
   
Schedule 8.10
  Bank Accounts
 
   
Schedule 8.13
  Subsidiaries Stock
 
   
Schedule 9.9
  Existing Indebtedness
 
   
Schedule 9.10
  Existing Loans, Advances and Guarantees

(i)



--------------------------------------------------------------------------------



 



LOAN AND SECURITY AGREEMENT
     This Loan and Security Agreement dated March 27, 2001 is entered into by
and among CONGRESS FINANCIAL CORPORATION (SOUTHWEST), a Texas corporation
(“Lender”) and SPORT SUPPLY GROUP, INC., a Delaware corporation (“SSG”),
individually and in its capacity as Borrower Representative, and ATHLETIC
TRAINING EQUIPMENT COMPANY, INC., a Delaware corporation (“ATEC”) (SSG and ATEC,
individually and/or collectively, jointly and severally, herein referred to as
“Borrower”).
W I T N E S S E T H:
     WHEREAS, Borrower has requested that Lender enter into certain financing
arrangements with Borrower pursuant to which Lender may make loans and provide
other financial accommodations to Borrower; and
     WHEREAS, Borrower has requested that SSG serve as Borrower Representative
to facilitate Lender entering and administering the financing arrangements
contemplated herein;
     WHEREAS, Lender is willing to make such loans and provide such financial
accommodations and accept SSG as the Borrower Representative, on the terms and
conditions set forth herein;
     NOW, THEREFORE, in consideration of the mutual conditions and agreements
set forth herein, and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties hereto agree as
follows:
SECTION 1. DEFINITIONS
     All terms used herein which are defined in Article 1 or Article 9 of the
Uniform Commercial Code shall have the meanings given therein unless otherwise
defined in this Agreement. All references to the plural herein shall also mean
the singular and to the singular shall also mean the plural unless the context
otherwise requires. All references to Borrower, Borrower Representative and
Lender pursuant to the definitions set forth in the recitals hereto, or to any
other Person herein, shall include their respective successors and assigns. The
words “hereof”, “herein”, “hereunder”, “this Agreement” and words of similar
import when used in this Agreement shall refer to this Agreement as a whole and
not any particular provision of this Agreement and as this Agreement now exists
or may hereafter be amended, modified, supplemented, extended, renewed, restated
or replaced. The word “including” when used in this Agreement shall mean
“including, without limitation”. An Event of Default shall exist or continue or
be continuing until such Event of Default is waived in accordance with
Section 11.3 or is cured in a manner satisfactory to Lender, if such Event of
Default is capable of being cured as determined by Lender. Any accounting term
used herein unless otherwise defined in this

1



--------------------------------------------------------------------------------



 



Agreement shall have the meanings customarily given to such term in accordance
with GAAP. For purposes of this Agreement, the following terms shall have the
respective meanings given to them below:
     1.1 “Accounts” shall mean all present and future rights of Borrower to
payment for goods sold or leased or for services rendered, which are not
evidenced by instruments or chattel paper, and whether or not earned by
performance.
     1.2 “Adjusted Eurodollar Rate” shall mean, with respect to each Interest
Period for any Eurodollar Rate Loan, the rate per annum (rounded upwards, if
necessary, to the next one-sixteenth (1/16) of one percent (1%)) determined by
dividing (a) the Eurodollar Rate for such Interest Period by (b) a percentage
equal to: (i) one (1) minus (ii) the Reserve Percentage. For purposes hereof,
“Reserve Percentage” shall mean the reserve percentage, expressed as a decimal,
prescribed by any United States or foreign banking authority for determining the
reserve requirement which is or would be applicable to deposits of United States
dollars in a non-United States or an international banking office of Reference
Bank used to fund a Eurodollar Rate Loan or any Eurodollar Rate Loan made with
the proceeds of such deposit, whether or not the Reference Bank actually holds
or has made any such deposits or loans. The Adjusted Eurodollar Rate shall be
adjusted on and as of the effective day of any change in the Reserve Percentage.
     1.3 “Adjusted Net Worth” shall mean as to any Person, at any time, in
accordance with GAAP (except as otherwise specifically set forth below), on a
consolidated basis for such Person and its subsidiaries (if any), the amount
equal to: (a) the difference between: (i) the aggregate net book value of all
assets of such Person and its subsidiaries, calculating the book value of
inventory for this purpose on a first-in-first-out basis, after deducting from
such book values all appropriate reserves in accordance with GAAP (including all
reserves for doubtful receivables, obsolescence, depreciation and amortization)
and (ii) the aggregate amount of the indebtedness and other liabilities of such
Person and its subsidiaries (including tax and other proper accruals) plus
(b) indebtedness of such Person and its subsidiaries which is subordinated in
right of payment to the full and final payment of all of the Obligations on
terms and conditions acceptable to Lender; provided, however, that one-time
non-cash charges taken by SSG in its fiscal year ending September 30, 2001 up to
an aggregate amount of $300,000 shall be excluded from the calculation of the
Adjusted Net Worth of SSG.
     1.4 “ATEC” shall have the meaning set forth in the preamble hereto.
     1.5 “Availability Reserves” shall mean, as of any date of determination,
such amounts as Lender may from time to time establish and revise in good faith
reducing the amount of Revolving Loans and Letter of Credit Accommodations which
would otherwise be available to Borrower under the lending formula(s) provided
for herein: (a) to reflect events, conditions, contingencies or risks which, as
determined by Lender in good faith, do or may affect either (i) the Collateral
or any other property which is security for the Obligations or its value,
(ii) the assets, business or prospects of Borrower or any Obligor or (iii) the
security interests and other rights of Lender in the Collateral (including the
enforceability, perfection and priority thereof) or (b) to reflect Lender’s good
faith belief that any collateral report or financial information

2



--------------------------------------------------------------------------------



 



furnished by or on behalf of Borrower or any Obligor to Lender is or may have
been incomplete, inaccurate or misleading in any material respect or (c) to
reflect outstanding Letter of Credit Accommodations as provided in Section 2.2
hereof or (d) in respect of any state of facts which Lender determines in good
faith constitutes an Event of Default or may, with notice or passage of time or
both, constitute an Event of Default. Without limiting the foregoing, (i) Lender
may establish Availability Reserves with respect to Borrower’s personal property
taxes relating to any property located in the state of Texas immediately upon
Borrower’s receipt of a notice from the taxing authority that such taxes are
payable and until Lender receives verification satisfactory to it that such
taxes have been paid in full, and (ii) the Availability Reserves established by
Lender as of the date hereof set forth on Schedule 1.5.
     1.6 “Blocked Accounts” shall have the meaning set forth in Section 6.3
hereof.
     1.7 “Borrower” shall have the meaning set forth in the preamble hereto. All
references to ‘Borrower’ or ‘Borrowers’ herein shall refer to and include each
of SSG and ATEC, separately and all representations contained herein shall be
deemed to be separately made by each of them, and each of the covenants,
agreements and obligations set forth herein shall be deemed to be the joint and
several covenants, agreements and obligations of them. Any notice, request,
consent, report or other information or agreement delivered to Lender by any
Borrower shall be deemed to be ratified by, consented to and also delivered by
the other Borrower. Each Borrower recognizes and agrees that each covenant and
agreement of ‘Borrower’ or ‘Borrowers’ under this Agreement and the other loan
documents shall create a joint and several obligation of the Borrowers, which
may be enforced against Borrowers, jointly, or against each Borrower separately.
Without limiting the terms of this Agreement and the other Financing Agreements,
security interests granted under this Agreement and Financing Agreements in
properties, interests, assets and collateral shall extend to the properties,
interests, assets and collateral of each Borrower.
     1.8 “Borrower Representative” shall mean SSG as a representative and agent
for Borrower, and its permitted successors and assigns, pursuant to Section 6.7
hereof, to take such actions on behalf of Borrower, that are required or
permitted in this Agreement, including, without limitation, Section 6.7 hereof.
     1.9 “Business Day” shall mean any day other than a Saturday, Sunday, or
other day on which commercial banks are authorized or required to close under
the laws of the State of New York, the State of North Carolina or the State of
Texas, and a day on which the Reference Bank and Lender are open for the
transaction of business, except that if a determination of a Business Day shall
relate to any Eurodollar Rate Loans, the term Business Day shall also exclude
any day on which banks are closed for dealings in dollar deposits in the London
interbank market or other applicable Eurodollar Rate market.
     1.10 “Code” shall mean the Internal Revenue Code of 1986, as the same now
exists or may from time to time hereafter be amended, modified, recodified or
supplemented, together with all regulations and interpretations thereunder or
related hereto.
     1.11 “Collateral” shall have the meaning set forth in Section 5 hereof.

3



--------------------------------------------------------------------------------



 



     1.12 “Cost” shall mean cost computed on a first-in-first-out basis in
accordance with GAAP.
     1.13 “Dated Assets” shall have the meaning set forth in Section 2.5 hereof.
     1.14 “Dated Liabilities” shall have the meaning set forth in Section 2.5
hereof.
     1.15 “Eligible Accounts” shall mean Accounts created by Borrower which are
and continue to be acceptable to Lender based on the criteria set forth below.
In general, Accounts shall be Eligible Accounts if:
          (a) such Accounts arise from the actual and bona fide sale and
delivery of goods by Borrower or rendition of services by Borrower in the
ordinary course of its business which transactions are completed in accordance
with the terms and provisions contained in any documents related thereto;
          (b) such Accounts are not unpaid more than (i) for the period from
June 1 through October 31 of any year, ninety (90) days after the date of the
original invoice for them; or (ii) for the period from November 1 through May 31
of any year, one hundred twenty (120) days after the date of the original
invoice for them;
          (c) such Accounts comply with the terms and conditions contained in
Section 7.2(c) of this Agreement;
          (d) such Accounts do not arise from sales on consignment, guaranteed
sale, sale and return, sale on approval, or other terms under which payment by
the account debtor may be conditional or contingent;
          (e) the chief executive office of the account debtor with respect to
such Accounts is located in the United States of America or Canada, or, at
Lender’s option, if either: (i) the account debtor has delivered to Borrower an
irrevocable letter of credit issued or confirmed by a bank satisfactory to
Lender and payable only in the United States of America and in U.S. dollars,
sufficient to cover such Account, in form and substance satisfactory to Lender
and, if required by Lender, the original of such letter of credit has been
delivered to Lender or Lender’s agent and the issuer thereof notified of the
assignment of the proceeds of such letter of credit to Lender, or (ii) such
Account is subject to credit insurance payable to Lender issued by an insurer
and on terms and in an amount acceptable to Lender, or (iii) such Account is
otherwise acceptable in all respects to Lender (subject to such lending formula
with respect thereto as Lender may determine);
          (f) such Accounts do not consist of progress billings, bill and hold
invoices or retainage invoices, except as to bill and hold invoices, if Lender
shall have received an agreement in writing from the account debtor, in form and
substance satisfactory to Lender, confirming the unconditional obligation of the
account debtor to take the goods related thereto and pay such invoice;

4



--------------------------------------------------------------------------------



 



          (g) the account debtor with respect to such Accounts has not asserted
a counterclaim, defense or dispute and does not have, and does not engage in
transactions which may give rise to, any right of setoff against such Accounts
(but the portion of the Accounts of such account debtor in excess of the amount
at any time and from time to time disputed or owed by Borrower to such account
debtor or claimed owed by such account debtor may be deemed Eligible Accounts);
          (h) there are no facts, events or occurrences which would impair the
validity, enforceability or collectability of such Accounts or reduce the amount
payable or delay payment thereunder;
          (i) such Accounts are subject to the first priority, valid and
perfected security interest of Lender and any goods giving rise thereto are not,
and were not at the time of the sale thereof, subject to any liens except those
permitted in this Agreement;
          (j) neither the account debtor nor any officer or employee of the
account debtor with respect to such Accounts is an officer, employee or agent of
or affiliated with Borrower directly or indirectly by virtue of family
membership, ownership, control, management or otherwise;
          (k) the account debtors with respect to such Accounts are not any
foreign government, the United States of America, any State, political
subdivision, department, agency or instrumentality thereof, unless, (i) if the
account debtor is the United States of America or any department, agency or
instrumentality thereof, (A) the aggregate amount of the Accounts of all such
account debtors outstanding is less than $1,560,000, or (B) with respect to
Accounts in excess of such amount, such Accounts are assignable under, and upon
Lender’s request, have been assigned to Lender in accordance with, the Federal
Assignment of Claims Act of 1940, as amended, in a manner satisfactory to Lender
(for purposes of this clause (k)(i)(B), Accounts in amounts less than $1,000 (or
such other amount as may hereafter be required under the Federal Assignment of
Claims Act of 1940, as amended, or the regulations promulgated thereunder in
order for an Account to be assignable thereunder) shall be counted first, such
that Accounts in amounts greater than $1,000 (or such other applicable amount)
will be included in the excess (if any) over $1,560,000), and (ii) if the
account debtor is any state or any political subdivision, department, agent or
instrumentality thereof, such Accounts are assignable under, and upon Lender’s
request, have been assigned to Lender in accordance with, any applicable state
or local law similar to the Federal Assignment of Claims Act of 1940, in a
manner satisfactory to Lender;
          (l) there are no proceedings or actions which are threatened or
pending against the account debtors with respect to such Accounts which may
reasonably be expected to result in any material adverse change in any such
account debtor’s financial condition;
          (m) such Accounts of a single account debtor or its affiliates do not
constitute more than fifteen percent (15%) of all otherwise Eligible Accounts
(but the portion of the Accounts not in excess of such percentage may be deemed
Eligible Accounts);

5



--------------------------------------------------------------------------------



 



          (n) such Accounts are not owed by an account debtor who has Accounts
unpaid (i) for the period from June 1 through October 31 of any year, ninety
(90) days after the date of the original invoice for them or (ii) for the period
from November 1 through May 31 of any year, one hundred twenty (120) days after
the date of the original invoice for them which, in each case, unpaid Accounts
constitute more than fifty percent (50%) of the total Accounts of such account
debtor; and
          (o) such Accounts are owed by account debtors deemed creditworthy at
all times by Lender, as determined by Lender.
General criteria for Eligible Accounts may be established and revised from time
to time by Lender in good faith. Any Accounts which are not Eligible Accounts
shall nevertheless be part of the Collateral.
     1.16 “Eligible Inventory” shall mean Inventory consisting of finished goods
held for resale in the ordinary course of the business of Borrower and raw
materials for such finished goods which are acceptable to Lender based on the
criteria set forth below. In general, Eligible Inventory shall not include
(a) work-in-process; (b) components which are not part of finished goods;
(c) spare parts for equipment; (d) packaging and shipping materials;
(e) supplies used or consumed in Borrower’s business; (f) Inventory subject to a
security interest or lien in favor of any Person other than Lender except those
permitted in this Agreement; (g) bill and hold goods; (h) unserviceable,
obsolete or slow moving Inventory, unless Lender has already established an
Availability Reserve for such items; (i) Inventory which is not subject to the
first priority, valid and perfected security interest of Lender; (j) damaged
and/or defective Inventory or returned Inventory that has not been processed;
(k) Inventory purchased or sold on consignment; and (l) in-transit Inventory not
constituting In-Transit Inventory. General criteria for Eligible Inventory may
be established and revised from time to time by Lender in good faith. Any
Inventory which is not Eligible Inventory shall nevertheless be part of the
Collateral.
     1.17 “Emerson” shall mean Emerson Radio Corp., a Delaware corporation, and
its wholly owned subsidiaries.
     1.18 “Environmental Laws” shall mean all foreign, Federal, State and local
laws (including common law), legislation, rules, codes, licenses, permits
(including any conditions imposed therein), authorizations, judicial or
administrative decisions, injunctions or agreements between Borrower and any
governmental authority, (a) relating to pollution and the protection,
preservation or restoration of the environment (including air, water vapor,
surface water, ground water, drinking water, drinking water supply, surface
land, subsurface land, plant and animal life or any other natural resource), or
to human health or safety, (b) relating to the exposure to, or the use, storage,
recycling, treatment, generation, manufacture, processing, distribution,
transportation, handling, labeling, production, release or disposal, or
threatened release, of Hazardous Materials, or (c) relating to all laws with
regard to recordkeeping, notification, disclosure and reporting requirements
respecting Hazardous Materials. The term “Environmental Laws” includes (i) the
Federal Comprehensive Environmental Response, Compensation and Liability Act of
1980, the Federal Superfund Amendments and Reauthorization Act, the Federal
Water Pollution Control Act of 1972, the Federal Clean Water

6



--------------------------------------------------------------------------------



 



Act, the Federal Clean Air Act, the Federal Resource Conservation and Recovery
Act of 1976 (including the Hazardous and Solid Waste Amendments thereto), the
Federal Solid Waste Disposal and the Federal Toxic Substances Control Act, the
Federal Insecticide, Fungicide and Rodenticide Act, and the Federal Safe
Drinking Water Act of 1974, (ii) applicable state counterparts to such laws, and
(iii) any common law or equitable doctrine that may impose liability or
obligations for injuries or damages due to, or threatened as a result of, the
presence of or exposure to any Hazardous Materials.
     1.19 “Equipment” shall mean all of Borrower’s now owned and hereafter
acquired equipment, machinery, computers and computer hardware and software
(whether owned or licensed), vehicles, tools, furniture, fixtures, all
attachments, accessions and property now or hereafter affixed thereto or used in
connection therewith, and substitutions and replacements thereof, wherever
located.
     1.20 “ERISA” shall mean the United States Employee Retirement Income
Security Act of 1974, as the same now exists or may hereafter from time to time
be amended, modified, recodified or supplemented, together with all rules,
regulations and interpretations thereunder or related thereto.
     1.21 “ERISA Affiliate” shall mean any Person required to be aggregated with
Borrower or any of its subsidiaries under Sections 414(b), 414(c), 414(m) or
414(o) of the Code.
     1.22 “Eurodollar Rate” shall mean with respect to the Interest Period for a
Eurodollar Rate Loan, the interest rate per annum equal to the arithmetic
average of the rates of interest per annum (rounded upwards, if necessary, to
the next one-sixteenth (1/16) of one percent (1%)) at which Reference Bank is
offered deposits of United States dollars in the London interbank market (or
other Eurodollar Rate market selected by Borrower Representative and approved by
Lender) on or about 9:00 a.m. (New York time) two (2) Business Days prior to the
commencement of such Interest Period in amounts substantially equal to the
principal amount of the Eurodollar Rate Loans requested by and available to
Borrower Representative in accordance with this Agreement, with a maturity of
comparable duration to the Interest Period selected by Borrower Representative.
     1.23 “Eurodollar Rate Loans” shall mean any Loans or portion thereof on
which interest is payable based on the Adjusted Eurodollar Rate in accordance
with the terms hereof.
     1.24 “Event of Default” shall mean the occurrence or existence of any event
or condition described in Section 10.1 hereof.
     1.25 “Excess” shall have the meaning set forth in Section 3.1(e).
     1.26 “Excess Availability” shall mean the amount, as determined by Lender,
calculated at any time, equal to: (a) the lesser of: (i) the amount of the
Revolving Loans available to Borrower as of such time pursuant to
Section 2.1(a), and (ii) the Maximum Credit, minus (b) the sum of: (i) the
amount of all then outstanding and unpaid Obligations, plus (ii) the aggregate
amount of all then outstanding and unpaid trade payables of Borrower which are
more than sixty

7



--------------------------------------------------------------------------------



 



(60) days past due as of such time, plus (iii) the amount of checks issued by
Borrower to pay trade payables, but not yet sent and the book overdraft of
Borrower.
     1.27 “Financing Agreements” shall mean, collectively, this Agreement and
all notes, guarantees, security agreements, negative pledge agreements,
collateral reports and other agreements, documents, information and instruments
now or at any time hereafter executed and/or delivered by Borrower, Borrower
Representative or any Obligor in connection with this Agreement, as the same now
exist or may hereafter be amended, modified, supplemented, extended, renewed,
restated or replaced.
     1.28 “Finished Goods Inventory Advance Rate” shall mean, with respect to
Eligible Inventory constituting finished goods, (a) during the period from
February 1 through August 30 of any year, the lesser of (i) eighty-five percent
(85%) of net orderly liquidation value, as determined by Lender in good faith by
reference to a high-selling-period appraisal, or (ii) sixty-five percent (65%)
of Cost and (b) during the period from September 1 through January 31 of any
year, the lesser of (i) eighty-five percent (85%) of net orderly liquidation
value, as determined by Lender in good faith by reference to a
low-selling-period appraisal, or (ii) sixty percent (60%) of Cost.
     1.29 “GAAP” shall mean generally accepted accounting principles in the
United States of America as in effect from time to time as set forth in the
opinions and pronouncements of the Accounting Principles Board and the American
Institute of Certified Public Accountants and the statements and pronouncements
of the Financial Accounting Standards Board which are applicable to the
circumstances as of the date of determination consistently applied, except that,
for purposes of Section 9.15 hereof, GAAP shall be determined on the basis of
such principles in effect on the date hereof and consistent with those used in
the preparation of the audited financial statements delivered to Lender prior to
the date hereof.
     1.30 “Government Receivables” means all monies due and to become due,
whether existing as of the date hereof or arising thereafter, from the United
States of America, together with all rights to receive the same, under any
letter of intent, letter of award, letter of acceptance of bid or proposal,
informal or incomplete contract, order, authorization to commence performance or
other similar instrument or communication made or received by the Borrower in
anticipation of or in connection with said contract and under any and all
amendments thereof and supplements thereto, between the United States of America
acting through any agency, department or other instrumentality thereof and the
Borrower.
     1.31 “Hazardous Materials” shall mean any hazardous, toxic or dangerous
substances, materials and wastes, including hydrocarbons (including naturally
occurring or man-made petroleum and hydrocarbons), flammable explosives,
asbestos, urea formaldehyde insulation, radioactive materials, biological
substances, polychlorinated biphenyls, pesticides, herbicides and any other kind
and/or type of pollutants or contaminants (including materials which include
hazardous constituents), sewage, sludge, industrial slag, solvents and/or any
other similar substances, materials, or wastes and including any other
substances, materials or wastes that are or become regulated under any
Environmental Law (including any that are or become classified as hazardous or
toxic under any Environmental Law).

8



--------------------------------------------------------------------------------



 



     1.32 “Information Certificate” shall mean the Information Certificate of
Borrower constituting Exhibit A hereto containing material information with
respect to Borrower, its business and assets provided by or on behalf of
Borrower to Lender in connection with the preparation of this Agreement and the
other Financing Agreements and the financing arrangements provided for herein.
     1.33 “Interest Period” shall mean for any Eurodollar Rate Loan, a period of
approximately one (1), two (2), or three (3) months duration as Borrower
Representative may elect, the exact duration to be determined in accordance with
the customary practice in the applicable Eurodollar Rate market; provided, that,
Borrower Representative may not elect an Interest Period which will end after
the last day of the then-current term of this Agreement.
     1.34 “Interest Rate” shall mean, as to Prime Rate Loans, a rate equal to
the Prime Rate and, as to Eurodollar Rate Loans, a rate equal to the sum of
(a) the Adjusted Eurodollar Rate (based on the Eurodollar Rate applicable for
the Interest Period selected by Borrower Representative as in effect three
(3) Business Days after the date of receipt by Lender of the request of Borrower
Representative for such Eurodollar Rate Loans in accordance with the terms
hereof, whether such rate is higher or lower than any rate previously quoted to
Borrower Representative), plus (b) (i) from the date hereof through the date of
delivery to Lender of the audited consolidated annual financial statements of
SSG and its subsidiaries for the fiscal year ended September 30, 2001, two and
one-half percent (2.50%) per annum, and (ii) for the period from the day after
the date of delivery of the audited consolidated annual financial statements of
SSG and its subsidiaries for each fiscal year through the date of delivery of
such financial statements for the following fiscal year, the applicable
Eurodollar Margin as set forth below:

                              Applicable Criteria   Eurodollar Margin A.  
Lender shall have received the audited consolidated annual financial statements
for the most recently ended fiscal year of SSG and its subsidiaries reflecting:
    2.25 %                       (i)   the existence of no Events of Default;  
                            (ii)   net profits (after taxes), certified by
Borrower’s independent certified public accountants; and                        
      (iii)   Adjusted Net Worth of SSG on a consolidated basis in excess of
$42,000,000.        

9



--------------------------------------------------------------------------------



 



                              Applicable Criteria   Eurodollar Margin B.   The
criteria set forth in (A)(i) and (A)(ii) above are satisfied and such financial
statements also reflect Adjusted Net Worth of SSG on a consolidated basis in
excess of $45,000,000.     2.00 %                   C.   In all other cases,
when the criteria set forth in (A) and (B) above have not been satisfied.    
2.50 %

     Notwithstanding the above, the Interest Rate shall mean the rate equal to
the sum of the two percent (2.00%) per annum plus the otherwise applicable
Interest Rate, at Lender’s option, with notice, (a) for the period (i) from and
after the effective date of termination or non-renewal hereof until Lender has
received full and final payment of all obligations (notwithstanding entry of a
judgment against Borrower) and (ii) from and after the date of the occurrence of
an Event of Default for so long as such Event of Default is continuing as
determined by Lender, and (b) on the Revolving Loans at any time outstanding in
excess of the amounts available to Borrower under Section 2 (whether or not such
excess(es), arise or are made with or without Lender’s knowledge or consent and
whether made before or after an Event of Default), provided, however, that if
any such excess arises as a direct and immediate result of the imposition of
additional Availability Reserves, the reduction of any lending formula or the
creation of additional criteria for Eligible Accounts or Eligible Inventory by
Lender, then the Interest Rate shall not increase as a result of such excess as
provided in this paragraph until and unless such excess continues to exist
thirty (30) days after the commencement of such action by Lender.
     1.35 “In-Transit Inventory” shall mean Inventory that (a) Borrower has paid
the full purchase price therefor, (b) is in transit to either the premises of a
customs broker in the United States or premises of a Borrower in the United
States and, as to premises of a customs broker or premises which are not owned
and controlled by a Borrower, only if (i) Lender has received a collateral
access agreement duly authorized, executed and delivered by such customs broker
or the owner, lessor and operator of such other premises, as the case may be or
(ii) Lender has established Availability Reserves with respect to such Inventory
in an amount not less than five percent (5%) of the value thereof, (c)
(i) Lender has a first priority perfected (subject only to Lender obtaining
possession and control of originals as contemplated by clause (c)(ii) below)
security interest in all documents of title with respect to such Inventory and
Borrower has control and possession of all originals of such documents of title
at its address set forth on the signature page hereto (or such other address as
Borrower may designate by written notice to Lender) and maintains such
possession and control in a manner satisfactory to Lender, or (ii) upon Lender’s
request, Lender has a first priority perfected security interest in and control
and possession of all originals of documents of title with respect to such
Inventory, (d) Lender has received (i) a copy of the certificate of marine cargo
insurance in connection therewith in which it has been named as an additional
insured and loss payee in a manner acceptable to Lender and (ii) a copy of the
invoice and manifest with respect thereto, and (e) such Inventory is not subject
to any Letter of Credit Accommodation.

10



--------------------------------------------------------------------------------



 



     1.36 “Inventory” shall mean all of Borrower’s now owned and hereafter
existing or acquired raw materials, work in process, finished goods and all
other inventory of whatsoever kind or nature, wherever located.
     1.37 “Knowledge” shall mean the actual knowledge of the senior officers,
other senior management or directors of any Borrower and any knowledge that any
such individuals should reasonably be expected to have with regards to such
matter in his/her capacity as a senior officer, senior manager or director of
Borrower.
     1.38 “Larry Black Inventory” shall mean Inventory at locations currently
operated under the “Larry Black” name and constituting finished goods, provided
that such Inventory shall not constitute Eligible Inventory unless: (a) before
the first anniversary of the date hereof, if such Inventory is not reflected on
perpetual inventory reports delivered to Lender in accordance with the terms
hereof, then (i) satisfactory testing of inventory rollforward on or before the
date hereof shall have been completed; and (ii) Borrower shall have caused to be
conducted a physical count of the Larry Black Inventory on a quarterly basis,
and at any time or times as Lender may request after an Event of Default has
occurred and is continuing, and promptly following such physical count Borrower
Representative shall have supplied Lender with a report thereof in the form and
with such specificity as may be reasonably satisfactory to Lender, and (b) from
and after the first anniversary of the date hereof, such Inventory is reflected
on perpetual inventory reports delivered to Lender in accordance with the terms
hereof.
     1.39 “Lender” shall have the meaning set forth in the preamble hereto.
     1.40 “Letter of Credit Accommodations” shall mean the letters of credit,
merchandise purchase or other guaranties which are from time to time either
(a) issued or opened by Lender for the account of Borrower or any Obligor or
(b) with respect to which Lender has agreed to indemnify the issuer or
guaranteed to the issuer the performance by Borrower of its obligations to such
issuer.
     1.41 “Loans” shall mean the Revolving Loans.
     1.42 “Material Adverse Effect” shall mean a material adverse effect upon
the business, operations, properties, assets, goodwill or condition (financial
or otherwise) of SSG on a consolidated basis. In determining whether any
individual event would have a Material Adverse Effect, notwithstanding that such
event does not of itself have such effect, a Material Adverse Effect shall be
deemed to have occurred if the cumulative effect of such event and all other
then existing events would have a Material Adverse Effect.
     1.43 “Maximum Credit” shall mean the amount of $25,000,000.
     1.44 “Maximum Legal Rate” shall have the meaning set forth in
Section 3.1(e).
     1.45 “Net Amount of Eligible Accounts” shall mean the gross amount of
Eligible Accounts, less (a) sales, excise or similar taxes included in the
amount thereof and (b) returns,

11



--------------------------------------------------------------------------------



 



discounts, claims, credits and allowances of any nature at any time issued,
owing, granted, outstanding, available or claimed with respect thereto.
     1.46 “Obligations” shall mean any and all Revolving Loans and Letter of
Credit Accommodations and all other obligations, liabilities and indebtedness of
every kind, nature and description owing by Borrower to Lender and/or its
affiliates, including principal, interest, charges, fees, costs and expenses,
however evidenced, whether as principal, surety, endorser, guarantor or
otherwise arising under this Agreement and the other Financing Agreements,
whether now existing or hereafter arising, whether arising before, during or
after the initial or any renewal term of this Agreement or after the
commencement of any case with respect to Borrower under the United States
Bankruptcy Code or any similar statute (including the payment of interest and
other amounts which would accrue and become due but for the commencement of such
case, whether or not such amounts are allowed or allowable in whole or in part
in such case), whether direct or indirect, absolute or contingent, joint or
several, due or not due, primary or secondary, liquidated or unliquidated,
secured or unsecured. The term Obligations shall include, without limitation,
all obligations, liabilities and indebtedness of SSG and ATEC, or any one of
them, to Lender, whether such obligations, liabilities and indebtedness shall be
joint, several, joint and several or individual.
     1.47 “Obligor” shall mean any guarantor, endorser, acceptor, surety or
other person liable on or with respect to the Obligations or who is the owner of
any property which is security for the Obligations, other than Borrower.
     1.48 “Payment Account” shall have the meaning set forth in Section 6.3
hereof.
     1.49 “Person” or “person” shall mean any individual, sole proprietorship,
partnership, corporation (including any corporation which elects subchapter S
status under the Code), limited liability company, limited liability
partnership, business trust, unincorporated association, joint stock
corporation, trust, joint venture or other entity or any government or any
agency or instrumentality or political subdivision thereof.
     1.50 “Prime Rate” shall mean the rate from time to time publicly announced
by First Union National Bank or its successors, at its office in Charlotte,
North Carolina, as its prime rate, whether or not such announced rate is the
best rate available at such bank.
     1.51 “Prime Rate Loans” shall mean any Loans or portion thereof on which
interest is payable based on the Prime Rate in accordance with the terms
thereof.
     1.52 “Real Property” shall mean all now owned and hereafter acquired real
property of Borrower, including leasehold interests, together with all
buildings, structures, and other improvements located thereon and all licenses,
easements and appurtenances relating thereto, wherever located.
     1.53 “Records” shall mean all of Borrower’s present and future books of
account of every kind or nature, purchase and sale agreements, invoices, ledger
cards, bills of lading and other shipping evidence, statements, correspondence,
memoranda, credit files and other data

12



--------------------------------------------------------------------------------



 



relating to the Collateral or any account debtor, together with the tapes,
disks, diskettes and other data and software storage media and devices, file
cabinets or containers in or on which the foregoing are stored (including any
rights of Borrower with respect to the foregoing maintained with or by any other
Person).
     1.54 “Reference Bank” shall mean First Union National Bank, or such other
bank as Lender may from time to time designate.
     1.55 “Renewal Date” shall have the meaning set forth in Section 12.1
hereof.
     1.56 “Revolving Loans” shall mean the loans now or hereafter made by Lender
to or for the benefit of Borrower on a revolving basis (involving advances,
repayments and readvances) as set forth in Section 2.1 hereof.
     1.57 “SSG” shall have the meaning set forth in the preamble hereto.
     1.58 “Value” shall mean, as determined by Lender in good faith, consistent
with its credit policies and practices, with respect to Inventory, the lower of
(a) Cost or (b) market value.
SECTION 2. CREDIT FACILITIES
     2.1 Revolving Loans.
          (a) Subject to and upon the terms and conditions contained herein,
Lender agrees to make Revolving Loans to Borrower from time to time in amounts
requested by Borrower up to the amount equal to the sum of:
(i) eighty percent (80%) of the Net Amount of Eligible Accounts, plus
(ii) the lesser of:
(A) the sum of:
(1) the Finished Goods Inventory Advance Rate with respect to Eligible Inventory
other than Larry Black Inventory, plus
(2) twenty-five percent (25%) of the Value of Eligible Inventory consisting of
raw materials for such finished goods, plus
(3) the lesser of:
(x) the Finished Goods Inventory Advance Rate with respect to Larry Black
Inventory constituting Eligible Inventory, or

13



--------------------------------------------------------------------------------



 



(y) if such Larry Black Inventory is not reflected on perpetual inventory
reports delivered to Lender in accordance with the terms hereof, $1,700,000, or
(B) $15,000,000, less
(iii) any Availability Reserves.
          (b) Lender may, in its discretion, from time to time, upon not less
than five (5) days prior written notice to Borrower, (i) reduce the lending
formula with respect to Eligible Accounts to the extent that Lender determines
in good faith consistent with its credit policies and practices that: (A) the
dilution with respect to the Accounts for any period (based on the ratio of
(1) the aggregate dollar amount of reductions in Accounts other than as a result
of payments in cash to (2) the aggregate dollar amount of total sales) has
increased in any material respect or may be reasonably anticipated to increase
in any material respect above historical levels for comparable periods, or
(B) the general creditworthiness of account debtors has declined or (ii) reduce
the lending formula(s) with respect to Eligible Inventory to the extent that
Lender determines that: (A) the number of days of the turnover of the Inventory
for any period has increased in any material respect other than due to seasonal
fluctuations consistent with Borrower’s historical seasonal fluctuations, or
(B) the liquidation value of the Eligible Inventory, or any category thereof,
has decreased, or (C) the nature and quality of the Inventory has deteriorated.
In determining whether to reduce the lending formula(s), Lender may consider
events, conditions, contingencies or risks which are also considered in
determining Eligible Accounts, Eligible Inventory or in establishing
Availability Reserves. Notwithstanding the foregoing, Lender agrees not to
reduce any lending formula to account for any matter which also serves as the
basis for an Availability Reserve established by Lender or has been applied by
Lender as criteria to cause Accounts or Inventory to not constitute Eligible
Accounts or Eligible Inventory, as the case may be.
          (c) Except in Lender’s discretion, the aggregate amount of the Loans
and the Letter of Credit Accommodations outstanding at any time shall not exceed
the Maximum Credit. In the event that the outstanding amount of any component of
the Loans, or the aggregate amount of the outstanding Loans and Letter of Credit
Accommodations, exceed the amounts available under the lending formulas, the
sublimits for Letter of Credit Accommodations set forth in Section 2.2(d) or the
Maximum Credit, as applicable, such event shall not limit, waive or otherwise
affect any rights of Lender in that circumstance or on any future occasions and
Borrower shall, upon demand by Lender, which may be made at any time or from
time to time, immediately repay to Lender the entire amount of any such
excess(es) for which payment is demanded.
          (d) For purposes only of applying the sublimit on Revolving Loans
based on Eligible Inventory pursuant to Section 2.1(a)(ii)(B), Lender may treat
the then undrawn amounts of outstanding Letter of Credit Accommodations for the
purpose of purchasing Eligible Inventory as Revolving Loans to the extent Lender
is in effect basing the issuance of the Letter

14



--------------------------------------------------------------------------------



 



of Credit Accommodations on the Value of the Eligible Inventory being purchased
with such Letter of Credit Accommodations. In determining the actual amounts of
such Letter of Credit Accommodations to be so treated for purposes of the
sublimit, the outstanding Revolving Loans and Availability Reserves shall be
attributed first to any components of the lending formulas in Section 2.1(a)
that are not subject to such sublimit, before being attributed to the components
of the lending formulas subject to such sublimit.
     2.2 Letter of Credit Accommodations.
          (a) Subject to and upon the terms and conditions contained herein, at
the request of Borrower Representative, Lender agrees to provide or arrange for
Letter of Credit Accommodations for the account of Borrower containing terms and
conditions acceptable to Lender and the issuer thereof. Any payments made by
Lender to any issuer thereof and/or related parties in connection with the
Letter of Credit Accommodations shall constitute additional Revolving Loans to
Borrower pursuant to this Section 2.
          (b) In addition to any charges, fees or expenses charged by any bank
or issuer in connection with the Letter of Credit Accommodations, Borrower shall
pay to Lender a letter of credit fee at a rate equal to one and one-half percent
(1.5%) per annum on the daily outstanding balance of the Letter of Credit
Accommodations for the immediately preceding month (or part thereof), payable in
arrears as of the first day of each succeeding month, except that Borrower shall
pay to Lender such letter of credit fee, at Lender’s option, with notice, at a
rate equal to three and one-half percent (3.50%) per annum on such daily
outstanding balance for: (i) the period from and after the effective date of
termination or non-renewal hereof until Lender has received full and final
payment of all Obligations (notwithstanding entry of a judgment against
Borrower) and (ii) the period from and after the date of the occurrence of an
Event of Default for so long as such Event of Default is continuing as
determined by Lender. Such letter of credit fee shall be calculated on the basis
of a three hundred sixty (360) day year and actual days elapsed and the
obligation of Borrower to pay such fee shall survive the termination or
non-renewal of this Agreement.
          (c) No Letter of Credit Accommodations shall be available unless on
the date of the proposed issuance of any Letter of Credit Accommodations, the
Revolving Loans available to Borrower (subject to the Maximum Credit and any
Availability Reserves) are equal to or greater than: (i) if the proposed Letter
of Credit Accommodation is for the purpose of purchasing Eligible Inventory, the
sum of (A) the percentage equal to one hundred percent (100%) minus the then
applicable percentage set forth in Section 2.1(a)(ii)(A) above of the Value of
such Eligible Inventory, plus (B) freight, taxes, duty and other amounts which
Lender estimates must be paid in connection with such Inventory upon arrival and
for delivery to one of Borrower’s locations for Eligible Inventory within the
United States of America and (ii) if the proposed Letter of Credit Accommodation
is for any other purpose, an amount equal to one hundred percent (100%) of the
face amount thereof and all other commitments and obligations made or incurred
by Lender with respect thereto. Effective on the issuance of each Letter of
Credit Accommodation, an Availability Reserve shall be established in the
applicable amount set forth in Section 2.2(c)(i) or Section 2.2(c)(ii).

15



--------------------------------------------------------------------------------



 



          (d) Except in Lender’s discretion, the amount of all outstanding
Letter of Credit Accommodations and all other commitments and obligations made
or incurred by Lender in connection therewith shall not at any time exceed
$5,000,000. At any time an Event of Default exists or has occurred and is
continuing, upon Lender’s request in writing, Borrower will either furnish cash
collateral to secure the reimbursement obligations to the issuer in connection
with any Letter of Credit Accommodations or furnish cash collateral to Lender
for the Letter of Credit Accommodations, and in either case, the Revolving Loans
otherwise available to Borrower shall not be reduced as provided in
Section 2.2(c) to the extent of such cash collateral.
          (e) Borrower shall indemnify and hold Lender harmless from and against
any and all losses, claims, damages, liabilities, costs and expenses which
Lender may suffer or incur in connection with any Letter of Credit
Accommodations and any documents, drafts or acceptances relating thereto,
including any losses, claims, damages, liabilities, costs and expenses due to
any action taken by any issuer or correspondent with respect to any Letter of
Credit Accommodation. Borrower assumes all risks with respect to the acts or
omissions of the drawer under or beneficiary of any Letter of Credit
Accommodation and for such purposes the drawer or beneficiary shall be deemed
Borrower’s agent. Borrower assumes all risks for, and agrees to pay, all
foreign, Federal, State and local taxes, duties and levies relating to any goods
subject to any Letter of Credit Accommodations or any documents, drafts or
acceptances thereunder. BORROWER HEREBY RELEASES AND HOLDS LENDER HARMLESS FROM
AND AGAINST ANY ACTS, WAIVERS, ERRORS, DELAYS OR OMISSIONS, WHETHER CAUSED BY
BORROWER, BY ANY ISSUER OR CORRESPONDENT OR OTHERWISE WITH RESPECT TO OR
RELATING TO ANY LETTER OF CREDIT ACCOMMODATION, INCLUDING ANY OF THE FOREGOING
RESULTING FROM THE ORDINARY OR CONTRIBUTORY NEGLIGENCE OF LENDER OR ITS
EMPLOYEES, AGENTS OR REPRESENTATIVES, BUT EXCLUDING ANY OF THE FOREGOING
RESULTING SOLELY AND DIRECTLY FROM THE GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF
LENDER OR ITS EMPLOYEES, AGENTS OR REPRESENTATIVES, AS DETERMINED BY A FINAL
NON-APPEALABLE ORDER OF A COURT OF COMPETENT JURISDICTION. The provisions of
this Section 2.2(e) shall survive the payment of Obligations and the termination
or non-renewal of this Agreement.
          (f) Nothing contained herein shall be deemed or construed to grant
Borrower or Borrower Representative any right or authority to pledge the credit
of Lender in any manner. Lender shall have no liability of any kind with respect
to any Letter of Credit Accommodation provided by an issuer other than Lender
unless Lender has duly executed and delivered to such issuer the application or
a guarantee or indemnification in writing with respect to such Letter of Credit
Accommodation. Borrower shall be bound by any interpretation made in good faith
by Lender, or any other issuer or correspondent under or in connection with any
Letter of Credit Accommodation or any documents, drafts or acceptances
thereunder, notwithstanding that such interpretation may be inconsistent with
any instructions of Borrower or Borrower Representative. Lender shall have the
sole and exclusive right and authority to, and Borrower shall not: (i) at any
time an Event of Default exists or has occurred and is continuing, (A) approve
or resolve any questions of non-compliance of documents, (B) give any
instructions as to acceptance or rejection of any documents or goods or
(C) execute any and all applications for steamship or airway guaranties,
indemnities or delivery orders, and (ii) at all times after prior notice to

16



--------------------------------------------------------------------------------



 



Borrower Representative, (A) grant any extensions of the maturity of, time of
payment for, or time of presentation of, any drafts, acceptances, or documents,
and (B) agree to any amendments, renewals, extensions, modifications, changes or
cancellations of any of the terms or conditions of any of the applications,
Letter of Credit Accommodations, or documents, drafts or acceptances thereunder
or any letters of credit included in the Collateral. Lender may take such
actions either in its own name or in Borrower’s name.
          (g) Any rights, remedies, duties or obligations granted or undertaken
by Borrower to any issuer or correspondent in any application for any Letter of
Credit Accommodation, or any other agreement in favor of any issuer or
correspondent relating to any Letter of Credit Accommodation, shall be deemed to
have been granted or undertaken by Borrower to Lender. Any duties or obligations
undertaken by Lender to any issuer or correspondent in any application for any
Letter of Credit Accommodation, or any other agreement by Lender in favor of any
issuer or correspondent relating to any Letter of Credit Accommodation, shall be
deemed to have been undertaken by Borrower to Lender and to apply in all
respects to Borrower.
          2.3 [Intentionally Omitted.]
          2.4 Availability Reserves. All Revolving Loans otherwise available to
Borrower pursuant to the lending formulas and subject to the Maximum Credit and
other applicable limits hereunder shall be subject to Lender’s continuing right
to establish and revise Availability Reserves. Notwithstanding the foregoing,
Lender agrees not to establish an Availability Reserve with respect to any
matter, if such matter has also been applied as criteria to cause Accounts or
Inventory to not constitute Eligible Accounts or Eligible Inventory,
respectively. Lender agrees to notify Borrower Representative after establishing
any new Availability Reserves.
          2.5 Joint and Several Liability; Rights of Contribution.
          (a) Each Borrower states and acknowledges that: (i) pursuant to this
Agreement, Borrowers desire to utilize their borrowing potential on a
consolidated basis to the same extent possible if they were merged into a single
corporate entity and that this Agreement reflects the establishment of credit
facilities which would not otherwise be available to such Borrower if each
Borrower were not jointly and severally liable for payment of all of the
Obligations; (ii) it has determined that it will benefit specifically and
materially from the advances of credit contemplated by this Agreement; (iii) it
is both a condition precedent to the obligations of Lender hereunder and a
desire of the Borrowers that each Borrower execute and deliver to Lender this
Agreement; and (iv) Borrowers have requested and bargained for the structure and
terms of and security for the advances contemplated by this Agreement.
          (b) Each Borrower hereby irrevocably and unconditionally: (i) agrees
that it is jointly and severally liable to Lender for the full and prompt
payment of the Obligations and the performance by each Borrower of its
obligations hereunder in accordance with the terms hereof; (ii) agrees to fully
and promptly perform all of its obligations hereunder with respect to each
advance of credit hereunder as if such advance had been made directly to it; and
(iii) agrees as a primary obligation to indemnify Lender on demand for and
against any loss incurred by Lender as a result of any of the Obligations of any
one or more of the Borrowers being or becoming

17



--------------------------------------------------------------------------------



 



void, voidable, unenforceable or ineffective for any reason whatsoever, whether
or not known to Lender or any Person, the amount of such loss being the amount
which Lender would otherwise have been entitled to recover from any one or more
of the Borrowers.
          (c) It is the intent of each Borrower that the indebtedness,
obligations and liability hereunder of no one of them be subject to challenge on
any basis, including, without limitation, pursuant to any applicable fraudulent
conveyance or fraudulent transfer laws. Accordingly, as of the date hereof, the
liability of each Borrower under this Section 2.5, together with all of its
other liabilities to all Persons as of the date hereof and as of any other date
on which a transfer or conveyance is deemed to occur by virtue of this
Agreement, calculated in amount sufficient to pay its probable net liabilities
on its existing Indebtedness as the same become absolute and matured (“Dated
Liabilities”) is, and is to be, less than the amount of the aggregate of a fair
valuation of its property as of such corresponding date (“Dated Assets”). To
this end, each Borrower under this Section 2.5, (i) grants to and recognizes in
each other Borrower, ratably, rights of subrogation and contribution in the
amount, if any, by which the Dated Assets of such Borrower, but for the
aggregate of subrogation and contribution in its favor recognized herein, would
exceed the Dated Liabilities of such Borrower or, as the case may be,
(ii) acknowledges receipt of and recognizes its right to subrogation and
contribution ratably from each of the other Borrowers in the amount, if any, by
which the Dated Liabilities of such Borrower, but for the aggregate of
subrogation and contribution in its favor recognized herein, would exceed the
Dated Assets of such Borrower under this Section 2.5. In recognizing the value
of the Dated Assets and the Dated Liabilities, it is understood that Borrowers
will recognize, to at least the same extent of their aggregate recognition of
liabilities hereunder, their rights to subrogation and contribution hereunder.
It is a material objective of this Section 2.5 that each Borrower recognizes
rights to subrogation and contribution rather than be deemed to be insolvent (or
in contemplation thereof) by reason of an arbitrary interpretation of its joint
and several obligations hereunder. In addition to and not in limitation of the
foregoing provisions of this Section 2.5, the Borrowers and Lender hereby agree
and acknowledge that it is the intent of each Borrower and of Lender that the
obligations of each Borrower hereunder be in all respects in compliance with,
and not be voidable pursuant to, applicable fraudulent conveyance and fraudulent
transfer laws.
          (d) Notwithstanding the foregoing, and the Borrowers’ agreement to be
jointly and severally liable for payment of all the Obligations, each of the
Borrowers is a separate and distinct corporation. Lender acknowledges and agrees
that each Borrower is a separate and distinct entity and further agrees not to
challenge or dispute the separate existence of each Borrower.
     2.6 Structure of Credit Facility. Each Borrower agrees and acknowledges
that the present structure of the credit facilities detailed in this Agreement
is based in part upon the financial and other information presently known to
Lender regarding each Borrower, the corporate structure of Borrowers, and the
present financial condition of each Borrower. Each Borrower hereby agrees that
Lender shall have the right, in its sole credit judgment, to require that any or
all of the following changes be made to these Loans: (i) advance Revolving Loans
to a specific Borrower, (ii) restrict loans and advances between Borrowers,
(iii) require that each Borrower execute a guaranty of the indebtedness of each
other Borrower to Lender and

18



--------------------------------------------------------------------------------



 



(iv) require that any advances made by a Borrower to another Borrower be
collateralized in a manner acceptable to Lender.
SECTION 3. INTEREST AND FEES
     3.1 Interest.
          (a) Borrower shall pay to Lender interest on the outstanding principal
amount of the non-contingent Obligations at the Interest Rate. All interest
accruing hereunder on and after the occurrence and continuance of an Event of
Default or effective date of termination or non-renewal hereof shall be payable
upon demand.
          (b) Borrower Representative may from time to time request that Prime
Rate Loans be converted to Eurodollar Rate Loans or that any existing Eurodollar
Rate Loans continue for an additional Interest Period. Such request from
Borrower Representative shall specify the amount of the Prime Rate Loans which
will constitute Eurodollar Rate Loans (subject to the limits set forth below)
and the Interest Period to be applicable to such Eurodollar Rate Loans. Subject
to the terms and conditions contained herein, three (3) Business Days after
receipt by Lender of such a request from Borrower Representative, such Prime
Rate Loans shall be converted to Eurodollar Rate Loans or such Eurodollar Rate
Loans shall continue, as the case may be, provided, that, (i) no Event of
Default, or event which with notice or passage of time or both would constitute
an Event of Default exists or has occurred and is continuing, (ii) no party
hereto shall have sent any notice of termination or non-renewal of this
Agreement, the effective date of which is prior to the end of the Interest
Period specified for such Eurodollar Rate Loan, (iii) Borrower Representative
shall have complied with such customary procedures as are established by Lender
and specified by Lender to Borrower in writing from time to time for requests by
Borrower Representative for Eurodollar Rate Loans, (iv) no more than five
(5) Interest Periods may be in effect at any one time, (v) the aggregate amount
of the Eurodollar Rate Loans must be in an amount not less than $5,000,000 or an
integral multiple of $1,000,000 in excess thereof, (vi) the maximum amount of
the Eurodollar Rate Loans at any time requested by Borrower Representative shall
not exceed the amount equal to eighty percent (80%) of the lowest principal
amount of the Revolving Loans which it is anticipated will be outstanding during
the applicable Interest Period, in each case as determined by Lender (but with
no obligation of Lender to make such Revolving Loans) and (vii) Lender shall
have determined that the Interest Period or Adjusted Eurodollar Rate is
available to Lender through the Reference Bank and can be readily determined as
of the date of the request for such Eurodollar Rate Loan by Borrower
Representative. Any request by Borrower Representative to convert Prime Rate
Loans to Eurodollar Rate Loans or to continue any existing Eurodollar Rate Loans
shall be irrevocable. Notwithstanding anything to the contrary contained herein,
Lender and Reference Bank shall not be required to purchase United States Dollar
deposits in the London interbank market or other applicable Eurodollar Rate
market to fund any Eurodollar Rate Loans, but the provisions hereof shall be
deemed to apply as if Lender and Reference Bank had purchased such deposits to
fund the Eurodollar Rate Loans.

19



--------------------------------------------------------------------------------



 



          (c) Any Eurodollar Rate Loans shall automatically convert to Prime
Rate Loans upon the last day of the applicable Interest Period, unless Lender
has received and approved a request to continue such Eurodollar Rate Loan at
least three (3) Business Days prior to such last day in accordance with the
terms hereof. Any Eurodollar Rate Loans shall, at Lender’s option, upon notice
by Lender to Borrower Representative, convert to Prime Rate Loans in the event
that (i) an Event of Default or event which, with notice or passage of time, or
both, would constitute an Event of Default, shall exist, (ii) this Agreement
shall terminate or not be renewed, or (iii) the aggregate principal amount of
the Prime Rate Loans which have previously been converted to Eurodollar Rate
Loans or existing Eurodollar Rate Loans continued, as the case may be, at the
beginning of an Interest Period shall at any time during such Interest Period
exceed either (A) the aggregate principal amount of the Loans then outstanding,
or (B) the Revolving Loans then available to Borrower under Section 2 hereof.
Borrower shall pay to Lender, upon demand by Lender (or Lender may, at its
option, charge any loan account of Borrower) any amounts required to compensate
Lender, the Reference Bank or any participant with Lender for any loss
(including loss of anticipated profits), cost or expense incurred by such
Person, as a result of the conversion of Eurodollar Rate Loans to Prime Rate
Loans pursuant to any of the foregoing.
          (d) Interest shall be payable by Borrower to Lender monthly in arrears
not later than the first day of each calendar month and shall be calculated on
the basis of a three hundred sixty (360) day year and actual days elapsed. The
interest rate on non-contingent Obligations (other than Eurodollar Rate Loans)
shall increase or decrease by an amount equal to each increase or decrease in
the Prime Rate effective on the first day of the month after any change in such
Prime Rate is announced based on the Prime Rate in effect on the last day of the
month in which any such change occurs. In no event shall charges constituting
interest payable by Borrower to Lender exceed the maximum amount or the rate
permitted under any applicable law or regulation, and if any such part or
provision of this Agreement is in contravention of any such law or regulation,
such part or provision shall be deemed amended to conform thereto.
          (e) No agreements, conditions, provisions or stipulations contained in
this Agreement or any other instrument, document or agreement between Borrower
and Lender or default of Borrower, or the exercise by Lender of the right to
accelerate the payment of the maturity of principal and interest, or to exercise
any option whatsoever contained in this Agreement or any other Financing
Agreement, or the arising of any contingency whatsoever, shall entitle Lender to
contract for, charge, or receive, in any event, consideration for the use,
forbearance or detention of money (“interest”) at a rate exceeding the maximum
rate of interest permitted by applicable state or federal law in effect from
time to time (hereinafter “Maximum Legal Rate”). In no event shall Borrower be
obligated to pay interest at any rate exceeding such Maximum Legal Rate and all
agreements, conditions or stipulations, if any, which may in any event or
contingency whatsoever operate to bind, obligate or compel Borrower to pay a
rate of interest exceeding the Maximum Legal Rate, shall be without binding
force or effect, at law or in equity, to the extent only of the excess of
interest determined at a rate over such Maximum Legal Rate. In the event any
interest is contracted for, charged or received at any rate in excess of the
Maximum Legal Rate (“Excess”), Borrower acknowledges and stipulates that any
such contract, charge, or receipt shall be the result of an accident and bona
fide error, and that any Excess received by Lender shall be applied, first, to
reduce the principal then unpaid hereunder; second,

20



--------------------------------------------------------------------------------



 



to reduce the other Obligations; and third, returned to Borrower, it being the
intention of the parties hereto not to enter at any time into a usurious or
otherwise illegal relationship. Borrower recognizes that, with fluctuations in
the Prime Rate, the Eurodollar Rate and the Maximum Legal Rate, such a result
could inadvertently occur. By the execution of this Agreement, Borrower
covenants that (i) the credit or return of any Excess shall constitute the
acceptance by Borrower of such Excess, and (ii) Borrower shall not seek or
pursue any other remedy, legal or equitable, against Lender, based in whole or
in part upon contracting for, charging or receiving of any interest in excess of
the maximum authorized or receiving of any interest in excess of the maximum
authorized by applicable law. For the purpose of determining whether or not any
Excess has been contracted for, charged or received by Lender, all interest at
any time contracted for, charged or received by Lender in connection with this
Agreement shall be amortized, prorated, allocated and spread in equal parts
during the full stated term of this Agreement and otherwise as provided in Tex.
Fin Code section 306.004 (or the successor(s) thereof). If, as a result of any
circumstances whatsoever, fulfillment of any provision hereof or of any related
agreement, at the time performance of such provision shall be due, shall involve
transcending the limit of validity prescribed by applicable usury law, then,
ipso facto, the obligation to be fulfilled shall be reduced to the limit of such
validity.
     3.2 Closing Fee. Borrower shall pay to Lender as a closing fee the amount
of $125,000, all of which shall be fully earned and non-refundable as of the
date hereof and which shall be payable in two installments of $62,500 each on
(i) the date hereof, and (ii) the first anniversary of the date hereof.
     3.3 Servicing Fee. Borrower shall pay to Lender monthly a servicing fee in
an amount equal to $3,000 in respect of Lender’s services for each month (or
part thereof) while this Agreement remains in effect and for so long thereafter
as any of the Obligations are outstanding, which fee shall be fully earned as of
and payable in advance on the date hereof (pro-rated for the portion of the
month remaining) and on the first day of each month hereafter.
     3.4 Unused Line Fee. Borrower shall pay to Lender monthly an unused line
fee at a rate equal to one-quarter of one percent (.25%) per annum calculated
upon the amount by which $20,000,000 exceeds the average daily principal balance
of the outstanding Revolving Loans and Letter of Credit Accommodations during
the immediately preceding month (or part thereof) while this Agreement is in
effect and for so long thereafter as any of the Obligations are outstanding,
which fee shall be payable on the first day of each month in arrears.
     3.5 Changes in Laws and Increased Costs of Loans.
          (a) Notwithstanding anything to the contrary contained herein, all
Eurodollar Rate Loans shall, upon notice by Lender to Borrower, convert to Prime
Rate Loans in the event that (i) any change in applicable law or regulation (or
the interpretation or administration thereof) shall either (A) make it unlawful
for Lender, Reference Bank or any participant to make or maintain Eurodollar
Rate Loans or to comply with the terms hereof in connection with the Eurodollar
Rate Loans, or (B) shall result in the increase in the costs to Lender,
Reference Bank or any participant of making or maintaining any Eurodollar Rate
Loans by an amount deemed by Lender to be material, or (C) reduce the amounts
received or receivable by Lender in respect

21



--------------------------------------------------------------------------------



 



thereof, by an amount deemed by Lender to be material or (ii) the cost to
Lender, Reference Bank or any participant of making or maintaining any
Eurodollar Rate Loans shall otherwise increase by an amount deemed by Lender to
be material. Borrower shall pay to Lender, upon demand by Lender (or Lender may,
at its option, charge any loan account of Borrower) any amounts required to
compensate Lender, the Reference Bank or any participant with Lender for any
loss (including loss of anticipated profits), cost or expense incurred by such
Person as a result of the foregoing, including, without limitation, any such
loss, cost or expense incurred by reason of the liquidation or reemployment of
deposits or other funds acquired by such Person to make or maintain the
Eurodollar Rate Loans or any portion thereof. A certificate of Lender setting
forth the basis for the determination of such amount necessary to compensate
Lender as aforesaid shall be delivered to Borrower Representative and shall be
conclusive, absent manifest error. Notwithstanding the foregoing, Lender agrees
not to take any of the actions contemplated by this Section 3.5(a) unless it
also takes such action with respect to its other borrowers.
          (b) If any payments or prepayments in respect of the Eurodollar Rate
Loans are received by Lender other than on the last day of the applicable
Interest Period (whether pursuant to acceleration, upon maturity or otherwise),
including any payments pursuant to the application of collections under
Section 6.3 or any other payments made with the proceeds of Collateral, Borrower
shall pay to Lender upon demand by Lender (or Lender may, at its option, charge
any loan account of Borrower) any amounts required to compensate Lender, the
Reference Bank or any participant with Lender for any additional loss (including
loss of anticipated profits), cost or expense incurred by such Person as a
result of such prepayment or payment, including, without limitation, any loss,
cost or expense incurred by reason of the liquidation or reemployment of
deposits or other funds acquired by such Person to make or maintain such
Eurodollar Rate Loans or any portion thereof.
SECTION 4. CONDITIONS PRECEDENT
     4.1 Conditions Precedent to Initial Loans and Letter of Credit
Accommodations. Each of the following is a condition precedent to Lender making
the initial Loans and providing the initial Letter of Credit Accommodations
hereunder:
          (a) Lender shall have received evidence, in form and substance
satisfactory to Lender, that Lender has valid perfected and first priority
security interests in and liens upon the Collateral and any other property which
is intended to be security for the Obligations or the liability of any Obligor
in respect thereof, subject only to the security interests and liens permitted
herein or in the other Financing Agreements;
          (b) all requisite corporate action and proceedings in connection with
this Agreement and the other Financing Agreements shall be satisfactory in form
and substance to Lender, and Lender shall have received all information and
copies of all documents, including records of requisite corporate action and
proceedings which Lender may have requested in connection therewith, such
documents where requested by Lender or its counsel to be certified by
appropriate corporate officers or governmental authorities;

22



--------------------------------------------------------------------------------



 



          (c) no change which has had or could be reasonably expected to have a
Material Adverse Effect shall have occurred since the date of Lender’s latest
field examination and no change or event shall have occurred which would impair
the ability of the Borrower or any Obligor to perform its obligations hereunder
or under any of the other Financing Agreements to which it is a party or of
Lender to enforce the Obligations or realize upon the Collateral;
          (d) Lender shall have completed a field review of the Records and such
other information with respect to the Collateral as Lender may require to
determine the amount of Revolving Loans available to Borrower, the results of
which shall be satisfactory to Lender, not more than five (5) Business Days
prior to the date hereof;
          (e) Lender shall have received evidence of insurance and loss payee or
additional insured, as applicable, endorsements required hereunder and under the
other Financing Agreements, in form and substance reasonably satisfactory to
Lender, and certificates of insurance policies and/or endorsements naming Lender
as loss payee or additional insured as applicable;
          (f) Lender shall have received, in form and substance satisfactory to
Lender, such opinion letters of counsel to Borrower with respect to the
Financing Agreements, the security interests and liens of Lender and such other
matters as Lender may request;
          (g) Lender shall have received a certificate regarding the solvency of
Borrower, in form and substance satisfactory to Lender, executed by the chief
executive officer and the chief financial officer of Borrower;
          (h) Lender shall have received, in form and substance satisfactory to
Lender, a pledge of one hundred percent (100%) of the common stock, or other
equity interests, in any Person owned by SSG (other than Sport Supply Group
Asia, Ltd., a Hong Kong corporation, with respect to which Lender shall have
received a pledge of sixty-five percent (65%) of such stock);
          (i) Lender shall have received a certificate executed by the chief
executive officer and the chief financial officer of Borrower, setting forth in
reasonable detail the sources and uses of funds in the transactions contemplated
herein;
          (j) Lender shall have received, in form and substance satisfactory to
Lender, written instructions from Borrower Representative directing the
application of the initial Revolving Credit Loans or Letter of Credit
Accommodations, if any, on the date hereof pursuant to this Agreement;
          (k) the Excess Availability, as determined by Lender, as of the date
hereof shall be not less than $2,000,000 after giving effect to the initial
Loans made or to be made and the Letter of Credit Accommodations issued or to be
issued in connection with the initial transactions hereunder;

23



--------------------------------------------------------------------------------



 



          (l) Lender shall have received a licensor agreement, in form and
substance satisfactory to Lender, for each trademark or any other intellectual
property which Borrower licenses set forth on Schedule 4.1(l), executed by
Borrower and the licensor;
          (m) Lender shall have received, in form and substance satisfactory to
Lender, all releases, terminations and such other documents as Lender may
request to evidence and effectuate the termination by the existing lender or
lenders to Borrower of their respective financing arrangements with Borrower and
the termination and release by it or them, as the case may be, of any interest
in and to any assets and properties of Borrower and each Obligor (or payoff
letters in form and substance satisfactory to Lender including the agreement of
such existing lender or lenders to effectuate such terminations and releases
promptly upon receipt of the payoff amount set forth therein), duly authorized,
executed and delivered by it or each of them, including, but not limited to,
(i) UCC termination statements for all UCC financing statements previously filed
by it or any of them or their predecessors, as secured party and Borrower or any
Obligor, as debtor and (ii) satisfactions and discharges of any mortgages, deeds
of trust or deeds to secure debt by Borrower or any Obligor in favor of such
existing lender or lenders, in form acceptable for recording in the appropriate
government office;
          (n) Lender shall have received from Borrower a report of Borrower’s
slow-moving Inventory, based upon Inventory on-hand versus quantity sold for the
twelve month period ending February 23, 2001, and Lender shall be satisfied with
the result thereof; and
          (o) Lender shall have received the other Financing Agreements
(including, without limitation, a negative pledge agreement for each location
where Borrower owns Real Property) and all instruments and documents hereunder
and thereunder shall have been duly executed and delivered to Lender, in form
and substance reasonably satisfactory to Lender.
     4.2 Conditions Precedent to All Loans and Letter of Credit Accommodations.
Each of the following is an additional condition precedent to Lender making
Loans and/or providing Letter of Credit Accommodations to Borrower, including
the initial Loans and Letter of Credit Accommodations and any future Loans and
Letter of Credit Accommodations:
          (a) all representations and warranties contained herein and in the
other Financing Agreements shall be true and correct in all material respects
with the same effect as though such representations and warranties had been made
on and as of the date of the making of each such Loan or providing each such
Letter of Credit Accommodation and after giving effect thereto except for any
representations and warranties given as of a specific date, which shall have
been true and correct in all material respects on and as of such date; and
          (b) no Event of Default and no event or condition which, with notice
or passage of time or both, would constitute an Event of Default, shall exist or
have occurred and be continuing on and as of the date of the making of such Loan
or providing each such Letter of Credit Accommodation and after giving effect
thereto.

24



--------------------------------------------------------------------------------



 



SECTION 5. GRANT OF SECURITY INTEREST
     To secure payment and performance of all Obligations, Borrower hereby
grants to Lender a continuing security interest in, a lien upon, and a right of
set off against, and hereby assigns to Lender as security, the following
property and interests in property of Borrower, whether now owned or hereafter
acquired or existing, and wherever located (collectively, the “Collateral”):
     5.1 Accounts;
     5.2 all present and future contract rights (including rights under service
agreements (except to the extent prohibited by the applicable service
agreement)), general intangibles (including tax and duty refunds, registered and
unregistered patents, trademarks, service marks, copyrights, trade names,
applications for the foregoing, trade secrets, good will, processes, drawings,
blueprints, customer lists, licenses (except to the extent prohibited by the
applicable license agreement), whether as licensor or licensee, choses in action
and other claims and existing and future leasehold interests in equipment, real
estate and fixtures), chattel paper, documents, instruments, securities and
other investment property, letters of credit, bankers’ acceptances and
guaranties;
     5.3 all present and future monies, securities, credit balances, deposits,
deposit accounts and other property of Borrower now or hereafter held or
received by or in transit to Lender or its affiliates or at any other depository
or other institution from or for the account of Borrower, whether for
safekeeping, pledge, custody, transmission, collection or otherwise, and all
present and future liens, security interests, rights, remedies, title and
interest in, to and in respect of Accounts and other Collateral, including
(a) rights and remedies under or relating to guaranties, contracts of
suretyship, letters of credit and credit and other insurance related to the
Collateral, (b) rights of stoppage in transit, replevin, repossession,
reclamation and other rights and remedies of an unpaid vendor, lienor or secured
party, (c) goods described in invoices, documents, contracts or instruments with
respect to, or otherwise representing or evidencing, Accounts or other
Collateral, including returned, repossessed and reclaimed goods, and (d)
deposits by and property of account debtors or other Persons securing the
obligations of account debtors;
     5.4 Inventory;
     5.5 Equipment;
     5.6 Records; and
     5.7 all products and proceeds of the foregoing, in any form, including
insurance proceeds and all claims against third parties for loss or damage to or
destruction of any or all of the foregoing.

25



--------------------------------------------------------------------------------



 



SECTION 6. COLLECTION AND ADMINISTRATION
     6.1 Borrower’s Loan Account. Lender shall maintain one or more loan
account(s) on its books in which shall be recorded (a) all Loans, Letter of
Credit Accommodations and other Obligations and the Collateral, (b) all payments
made by or on behalf of Borrower and (c) all other appropriate debits and
credits as provided in this Agreement, including fees, charges, costs, expenses
and interest. All entries in the loan account(s) shall be made in accordance
with Lender’s customary practices as in effect from time to time.
     6.2 Statements. Lender shall render to Borrower Representative each month a
statement setting forth the balance in the Borrower’s loan account(s) maintained
by Lender for Borrower pursuant to the provisions of this Agreement, including
principal, interest, fees, costs and expenses. Each such statement shall be
subject to subsequent adjustment by Lender but shall, absent manifest errors or
omissions, be considered correct and deemed accepted by Borrower Representative
and conclusively binding upon Borrower as an account stated except to the extent
that Lender receives a written notice from Borrower Representative of any
specific exceptions of Borrower Representative thereto within thirty (30) days
after the date such statement has been mailed by Lender. Until such time as
Lender shall have rendered to Borrower Representative a written statement as
provided above, the balance in Borrower’s loan account(s) shall be presumptive
evidence of the amounts due and owing to Lender by Borrower.
     6.3 Collection of Accounts.
          (a) Borrower shall establish and maintain, at its expense, blocked
accounts (“Blocked Accounts”), with such banks as are reasonably acceptable to
Lender into which Borrower shall promptly deposit all payments on Accounts and
all payments constituting proceeds of Inventory or other Collateral in the
identical form in which such payments are made, whether by cash, check or other
manner. The banks at which the Blocked Accounts are established shall enter into
an agreement, in form and substance satisfactory to Lender, providing that all
items received or deposited in the Blocked Accounts are the property of Lender,
that the depository bank has no lien upon, or right to setoff against, the
Blocked Accounts, the items received for deposit therein, or the funds from time
to time on deposit therein and that the depository bank will wire, or otherwise
transfer, in immediately available funds, on a daily basis, all funds received
or deposited into the Blocked Accounts to such bank account of Lender as Lender
may from time to time designate for such purpose (“Payment Account”). Borrower
agrees that all payments made to such Blocked Accounts or other funds received
and collected by Lender, whether on the Accounts or as proceeds of Inventory or
other Collateral or otherwise shall be the property of Lender.
          (b) For purposes of calculating the amount of the Loans available to
Borrower, such payments will be applied (conditional upon final collection) to
the Obligations on the Business Day of receipt by Lender of payments or other
funds in the Payment Account provided such payments and notice thereof are
received in accordance with Lender’s usual and customary practices as in effect
from time to time and within sufficient time to credit Borrower’s loan account
on such day, and if not, then on the next Business Day. For the purposes of
calculating interest on the Obligations, such payments or other funds received
will be applied

26



--------------------------------------------------------------------------------



 



(conditional upon final collection) to the Obligations one (1) Business Day
following the date of receipt of immediately available funds by Lender in the
Payment Account provided such payments or other funds and notice thereof are
received in accordance with Lender’s usual and customary practices as in effect
from time to time and within sufficient time to credit Borrower’s loan account
on such day, and if not, then on the next Business Day.
          (c) Borrower and all of its subsidiaries, employees or agents shall,
acting as trustee for Lender, receive, as the property of Lender, any monies,
checks, notes, drafts or any other payment relating to and/or proceeds of
Accounts or other Collateral which come into their possession or under their
control and promptly upon receipt thereof, shall (or, if Borrower has Knowledge
that any of the foregoing has come into the possession or under the control of
any of Borrower’s affiliates, shareholders or directors, Borrower shall use its
best efforts to cause such Person to) deposit or cause the same to be deposited
in the Blocked Accounts, or remit the same or cause the same to be remitted, in
kind, to Lender. In no event shall the same be commingled with Borrower’s own
funds. Borrower agrees to reimburse Lender promptly after request for any
amounts owed or paid to any bank at which a Blocked Account is established or
any other bank or Person involved in the transfer of funds to or from the
Blocked Accounts arising out of Lender’s payments to or indemnification of such
bank or Person. The obligation of Borrower to reimburse Lender for such amounts
pursuant to this Section 6.3 shall survive the termination or non-renewal of
this Agreement.
     6.4 Payments. All Obligations shall be payable to the Payment Account as
provided in Section 6.3 or such other place as Lender may designate from time to
time. Lender may apply payments received or collected from Borrower or for the
account of Borrower (including the monetary proceeds of collections or of
realization upon any Collateral) to such of the Obligations, whether or not then
due, in such order and manner as Lender determines. At Lender’s option, all
principal, interest, fees, costs, expenses and other charges provided for in
this Agreement or the other Financing Agreements may be charged directly to the
loan account(s) of Borrower. Borrower shall make all payments to Lender on the
Obligations free and clear of, and without deduction or withholding for or on
account of, any setoff, counterclaim, defense, duties, taxes, levies, imposts,
fees, deductions, withholding, restrictions or conditions of any kind. If after
receipt of any payment of, or proceeds of Collateral applied to the payment of,
any of the Obligations, Lender is required to surrender or return such payment
or proceeds to any Person for any reason, then the Obligations intended to be
satisfied by such payment or proceeds shall be reinstated and continue and this
Agreement shall continue in full force and effect as if such payment or proceeds
had not been received by Lender. Borrower shall be liable to pay to Lender, and
does hereby indemnify and hold Lender harmless for the amount of any payments or
proceeds surrendered or returned. This Section 6.4 shall remain effective
notwithstanding any contrary action which may be taken by Lender in reliance
upon such payment or proceeds. This Section 6.4 shall survive the payment of the
Obligations and the termination or non-renewal of this Agreement.
     6.5 Authorization to Make Loans. Lender is authorized to make the Loans and
provide the Letter of Credit Accommodations based upon telephonic or other
instructions received from anyone purporting to be an officer of Borrower
Representative or employee authorized by Borrower Representative or, at the
discretion of Lender, if such Loans are

27



--------------------------------------------------------------------------------



 



necessary to satisfy any Obligations. All requests for Loans or Letter of Credit
Accommodations hereunder shall specify the date on which the requested advance
is to be made or Letter of Credit Accommodations established (which day shall be
a Business Day) and the amount of the requested Loan. Requests received after
12:00 p.m. Central Standard Time on any day shall be deemed to have been made as
of the opening of business on the immediately following Business Day. All Loans
and Letter of Credit Accommodations under this Agreement shall be conclusively
presumed to have been made to, and at the request of and for the benefit of,
Borrower when (a) deposited to the credit of Borrower, (b) deposited to the
credit of Borrower Representative on account of Borrower (without liability or
responsibility of Lender for the application of funds by Borrower
Representative), or (c) otherwise disbursed or established in accordance with
the instructions of Borrower acceptable to Lender or in accordance with the
terms and conditions of this Agreement.
     6.6 Use of Proceeds. Borrower shall use the initial proceeds of the Loans
provided by Lender to Borrower hereunder only for: (a) payments to each of the
Persons listed in the disbursement direction letter furnished by Borrower
Representative to Lender on or about the date hereof and (b) costs, expenses and
fees in connection with the preparation, negotiation, execution and delivery of
this Agreement and the other Financing Agreements. All other Loans made or
Letter of Credit Accommodations provided by Lender to Borrower pursuant to the
provisions hereof shall be used by Borrower only for general operating, working
capital and other proper corporate purposes of Borrower not otherwise prohibited
by the terms hereof. None of the proceeds will be used, directly or indirectly,
for the purpose of purchasing or carrying any margin security or for the
purposes of reducing or retiring any indebtedness which was originally incurred
to purchase or carry any margin security or for any other purpose which might
cause any of the Loans to be considered a “purpose credit” within the meaning of
Regulation G of the Board of Governors of the Federal Reserve System, as
amended.
     6.7 Reliance on Notices; Appointment of Borrower Representative.
          (a) Lender shall be entitled to rely upon, and shall be fully
protected in relying upon, any instruction, request, notice or other
communication with respect to Revolving Loan or Letter of Credit Accommodations
or similar notice believed by Lender to be genuine. Lender may assume that each
Person executing and delivering such a instruction, request or notice was duly
authorized.
          (b) Borrower hereby designates SSG as its representative and agent on
its behalf for the purposes of (i) giving, receiving and/or issuing such
instructions, requests or notices with respect to the disbursement of the
proceeds of the Loans, (ii) selecting interest rate options, (b) requesting
Letter of Credit Accommodations, (iii) receiving and distributing funds
hereunder, (iv) providing financial information and all other notices and
consents hereunder or under any of the other Financing Agreements, and
(v) taking all other actions (including in respect of compliance with covenants)
on behalf of Borrower under the Financing Agreements as may be requested by
Lender, together with actions incidental thereto. Borrower Representative hereby
accepts such appointment.

28



--------------------------------------------------------------------------------



 



          (c) Borrower Representative shall not resign from such capacity
without Lender’s prior written consent to such resignation and, in any event,
until and unless the existing Borrower Representative shall have identified and
Lender shall have approved, any replacement for such representative.
          (d) Lender may regard any instruction, request, notice or other
communication pursuant to any Financing Agreement from Borrower Representative
as an instruction, request, notice or communication from Borrower and may give
any notice or communication required or permitted to be given to Borrower
hereunder to Borrower Representative on behalf of Borrower. Borrower agrees that
each notice, election, representation and warranty, covenant, agreement and
undertaking made on its behalf by Borrower Representative shall be deemed for
all purposes to have been made by Borrower and shall be binding upon and
enforceable against Borrower to the same extent as if the same had been made
directly by Borrower. Borrower waives and releases Lender from compliance with
the terms hereof, including for the application of funds disbursed or directed
to Borrower Representative on behalf of Borrower.
SECTION 7. COLLATERAL REPORTING AND COVENANTS
     7.1 Collateral Reporting. Borrower Representative shall provide Lender with
the following documents in a form regularly prepared by Borrower or otherwise
reasonably satisfactory to Lender: (a) on a regular basis as required by Lender,
a schedule of Accounts, sales made, credits issued and cash received; (b) on a
monthly basis or more frequently as Lender may request, (i) perpetual inventory
reports, (ii) inventory reports by category, (iii) agings of accounts payable,
and (iv) agings of accounts receivable, (c) on a quarterly basis or more
frequently as Lender may request, slow-moving inventory reports; (d) upon
Lender’s request, (i) copies of customer statements and credit memos, remittance
advices and reports, and copies of deposit slips and bank statements,
(ii) copies of shipping and delivery documents, and (iii) copies of purchase
orders, invoices and delivery documents for Inventory and Equipment acquired by
Borrower; and (e) such other reports as to the Collateral as Lender shall
reasonably request from time to time. If any of Borrower’s records or reports of
the Collateral are prepared or maintained by an accounting service, contractor,
shipper or other agent, Borrower hereby irrevocably authorizes such service,
contractor, shipper or agent to deliver such records, reports, and related
documents to Lender and to follow Lender’s instructions with respect to further
services at any time that an Event of Default exists or has occurred and is
continuing.
     7.2 Accounts Covenants.
          (a) Borrower Representative shall notify Lender promptly of: (i) any
material delay in Borrower’s performance of any of its obligations to any
account debtor or the assertion of any material claims, offsets, defenses or
counterclaims by any account debtor, or any material disputes with account
debtors, or any settlement, adjustment or compromise thereof, (ii) all material
adverse information relating to the financial condition of any material account
debtor and (iii) any event or circumstance which, to Borrower’s Knowledge would
cause Lender to consider any then existing Accounts as no longer constituting
Eligible Accounts. No material

29



--------------------------------------------------------------------------------



 



credit, discount, allowance or extension or agreement for any of the foregoing
shall be granted to any account debtor without Lender’s consent, except in the
ordinary course of Borrower’s business in accordance with practices and policies
previously disclosed in writing to Lender. So long as no Event of Default exists
or has occurred and is continuing, Borrower shall settle, adjust or compromise
any claim, offset, counterclaim or dispute with any account debtor. At any time
that an Event of Default exists or has occurred and is continuing, Lender shall,
at its option with notice to Borrower, have the exclusive right to settle,
adjust or compromise any claim, offset, counterclaim or dispute with account
debtors or grant any credits, discounts or allowances.
          (b) Without limiting the obligation of Borrower Representative to
deliver any other information to Lender, Borrower shall promptly report to
Lender any return of Inventory by any one account debtor if the Inventory so
returned in such case has a value in excess of $100,000. At any time that
Inventory is returned, reclaimed or repossessed, the Account (or portion
thereof) which arose from the sale of such returned, reclaimed or repossessed
Inventory shall not be deemed an Eligible Account. In the event any account
debtor returns Inventory when an Event of Default exists or has occurred and is
continuing, Borrower Representative shall, upon Lender’s request, (i) hold the
returned Inventory in trust for Lender, (ii) segregate all returned Inventory
from all of its other property, (iii) dispose of the returned Inventory solely
according to Lender’s instructions, and (iv) not issue any credits, discounts or
allowances with respect thereto without Lender’s prior written consent.
          (c) With respect to each Account: (i) the amounts shown on any invoice
delivered to Lender or schedule thereof delivered to Lender shall be true and
complete, (ii) no payments shall be made thereon except payments promptly
delivered to Lender pursuant to the terms of this Agreement, (iii) no credit,
discount, allowance or extension or agreement for any of the foregoing shall be
granted to any account debtor except as reported to Lender in accordance with
this Agreement and except for credits, discounts, allowances or extensions made
or given in the ordinary course of Borrower’s business in accordance with
practices and policies previously disclosed to Lender, (iv) there shall be no
setoffs, deductions, contras, defenses, counterclaims or disputes existing or
asserted with respect thereto except as reported to Lender in accordance with
the terms of this Agreement, and (v) none of the transactions giving rise
thereto will violate any applicable State or Federal laws or regulations, all
documentation relating thereto will be legally sufficient under such laws and
regulations and all such documentation will be legally enforceable in accordance
with its terms.
          (d) Lender shall have the right at any time or times, in Lender’s name
or in the name of a nominee of Lender, to verify the validity, amount or any
other matter relating to any Account or other Collateral, by mail, telephone,
facsimile transmission or otherwise.
          (e) Borrower Representative shall deliver or cause to be delivered to
Lender, with appropriate endorsement and assignment, with full recourse to
Borrower, all chattel paper and instruments which Borrower now owns or may at
any time acquire immediately upon Borrower’s receipt thereof, except as Lender
may otherwise agree.
          (f) Lender may, at any time or times that an Event of Default exists
or has occurred and is continuing, (i) notify any or all account debtors that
the Accounts have been

30



--------------------------------------------------------------------------------



 



assigned to Lender and that Lender has a security interest therein and Lender
may direct any or all accounts debtors to make payment of Accounts directly to
Lender, (ii) with notice to Borrower, extend the time of payment of, compromise,
settle or adjust for cash, credit, return of merchandise or otherwise, and upon
any terms or conditions, any and all Accounts or other obligations included in
the Collateral and thereby discharge or release the account debtor or any other
party or parties in any way liable for payment thereof without any such
discharge, release or other action being deemed to have reduced any of the
Obligations (but any amounts received pursuant thereto shall be deemed to have
reduced the Obligations when applied thereto in accordance with the terms
hereof), (iii) demand, collect or enforce payment of any Accounts or such other
obligations, but without any duty to do so, and Lender shall not be liable for
its failure to collect or enforce the payment thereof nor for the negligence
(except for gross negligence or willful misconduct as determined by a final
non-appealable order of a court of competent jurisdiction) of its agents or
attorneys with respect thereto and (iv) take whatever other action Lender may
deem necessary or desirable for the protection of its interests. At any time
that an Event of Default exists or has occurred and is continuing, at Lender’s
request, all invoices and statements sent to any account debtor shall state that
the Accounts and such other obligations have been assigned to Lender and are
payable directly and only to Lender and Borrower shall deliver to Lender such
originals of documents evidencing the sale and delivery of goods or the
performance of services giving rise to any Accounts as Lender may require.
     7.3 Government Receivables Covenants. Upon Lender’s request with respect to
each order or sale that creates a new Government Receivable in an amount greater
than or equal to $1,000 (or such other amount as may hereafter be required under
the Federal Assignment of Claims Act of 1940, as amended, or the regulations
promulgated thereunder in order for such Government Receivable to be assignable
thereunder), Borrower shall (i) comply with the Federal Assignment of Claims Act
of 1940, as amended, (ii) send proper notices of the assignment to Lender of the
proceeds of such Government Receivable to the appropriate contracting and
disbursing officers in accordance with such Act, (iii) make such diligent
efforts as the Lender may request to obtain proper acknowledgments of each such
notice and (iv) promptly provide to Lender fully executed originals of each such
notice and the acknowledgments relating thereto within five (5) Business Days of
receipt of such acknowledgments.
     7.4 Inventory Covenants. With respect to the Inventory: (a) Borrower shall
at all times maintain inventory records reasonably satisfactory to Lender,
keeping correct and accurate records itemizing and describing the kind, type,
quality and quantity of Inventory, Borrower’s cost therefor and daily
withdrawals therefrom and additions thereto; (b) Borrower shall conduct a
physical count of the Inventory at least once each year, but at any time or
times as Lender may request after an Event of Default has occurred and is
continuing, and promptly following such physical inventory shall supply Lender
with a report in the form and with such specificity as may be reasonably
satisfactory to Lender concerning such physical count; (c) Borrower shall not
remove any Inventory from the locations set forth or permitted herein, without
thirty (30) days prior written notice to Lender (such notice to include a
description of the Inventory being moved, the location to which it is being
moved and the date of such relocation), except for sales of Inventory in the
ordinary course of Borrower’s business and except to move Inventory directly
from one location set forth or permitted herein to another such location;
(d) Borrower Representative shall, at its expense, deliver or cause to be
delivered to Lender on an annual basis,

31



--------------------------------------------------------------------------------



 



but at any time or times as Lender may request after an Event of Default has
occurred and is continuing, written reports or appraisals as to the Inventory in
form, scope and methodology reasonably acceptable to Lender and by an appraiser
reasonably acceptable to Lender, addressed to Lender or upon which Lender is
expressly permitted to rely; (e) without limiting the foregoing clause (d),
Borrower Representative shall, at its expense, deliver or cause to be delivered
to Lender on a semi-annual basis, a desktop appraisal as to the Inventory in
form, scope and methodology reasonably acceptable to Lender and by an appraiser
reasonably acceptable to Lender, addressed to Lender or upon which Lender is
expressly permitted to rely; (f) Borrower shall produce, use, store and maintain
the Inventory with all reasonable care and caution and in accordance with
applicable standards of any insurance and in conformity with applicable laws
(including the requirements of the Federal Fair Labor Standards Act of 1938, as
amended and all rules, regulations and orders related thereto); (g) Borrower
assumes all responsibility and liability arising from or relating to the
production, use, sale or other disposition of the Inventory; (h) Borrower shall
not sell Inventory to any customer on approval, or any other basis which
entitles the customer to return or may obligate Borrower to repurchase such
Inventory other than for warranties in the ordinary course of business;
(i) Borrower shall keep the Inventory in good and marketable condition; and (j)
Borrower shall not, without prior written notice to Lender, acquire or accept
any Inventory on consignment or approval.
     7.5 Equipment Covenants. With respect to the Equipment: (a) Borrower
Representative shall, at its expense, at any time or times as Lender may request
after an Event of Default has occurred and is continuing, deliver or cause to be
delivered to Lender written reports or appraisals as to the Equipment in form,
scope and methodology reasonably acceptable to Lender and by an appraiser
acceptable to Lender; (b) Borrower shall keep the Equipment repaired and in
running condition; (c) Borrower shall use the Equipment with care and caution in
all material respects and in accordance in all material respects with applicable
standards of any insurance and in conformity in all material respects with all
applicable material laws; (d) the Equipment is and shall be used in Borrower’s
business and not for personal, family, household or farming use; (e) Borrower
shall not remove any Equipment from the locations set forth or permitted herein,
except to the extent necessary to have any Equipment repaired or maintained in
the ordinary course of the business of Borrower or to move Equipment directly
from one location set forth or permitted herein to another such location and
except for the movement of motor vehicles used by or for the benefit of Borrower
in the ordinary course of business; (f) the Equipment is now and shall remain
personal property and Borrower shall not permit any of the Equipment to be or
become a part of or affixed to real property (unless Lender shall have received
a satisfactory agreement from the owner of such property including an
acknowledgement that such Equipment shall remain personal property); and
(g) Borrower assumes all responsibility and liability arising from the use of
the Equipment.
     7.6 Power of Attorney. Borrower and Borrower Representative hereby
irrevocably designates and appoints Lender (and all persons designated by
Lender) as Borrower’s and Borrowers Representative’s true and lawful
attorney-in-fact, and authorizes Lender, in Borrower’s, Borrower
Representative’s or Lender’s name, to: (a) at any time an Event of Default or
event which with notice or passage of time or both would constitute an Event of
Default exists or has occurred and is continuing (i) demand payment on Accounts
or other proceeds of Inventory or other Collateral, (ii) enforce payment of
Accounts by legal proceedings

32



--------------------------------------------------------------------------------



 



or otherwise, (iii) exercise all of Borrower’s rights and remedies to collect
any Account or other Collateral, (iv) sell or assign any Account upon such
terms, for such amount and at such time or times as the Lender deems advisable,
(v) settle, adjust, compromise, extend or renew an Account, (vi) discharge and
release any Account, (vii) prepare, file and sign Borrower’s name on any proof
of claim in bankruptcy or other similar document against an account debtor,
(viii) notify the post office authorities to change the address for delivery of
Borrower’s mail to an address designated by Lender, and open mail addressed to
Borrower, and (ix) do all acts and things which are necessary, in Lender’s
reasonable credit judgment, to fulfill Borrower’s and/or Borrower
Representative’s obligations under this Agreement and the other Financing
Agreements and (b) at any time to (i) take control in any manner of any item of
payment or proceeds of Collateral, (ii) have access to any lockbox or postal box
into which Borrower’s mail is deposited, (iii) endorse Borrower’s name upon any
items of payment or proceeds of Collateral and deposit the same in the Lender’s
account for application to the Obligations, (iv) endorse Borrower’s name upon
any chattel paper, document, instrument, invoice, or similar document or
agreement relating to any Account or any goods pertaining thereto or any other
Collateral, (v) sign Borrower’s name on any verification of Accounts and notices
thereof to account debtors and (vi) execute in Borrower’s name and file any UCC
financing statements or amendments thereto consistent with the terms of this
Agreement. BORROWER AND BORROWER REPRESENTATIVE HEREBY RELEASE LENDER AND ITS
OFFICERS, EMPLOYEES AND DESIGNEES FROM ANY LIABILITIES ARISING FROM ANY ACT OR
ACTS UNDER THIS POWER OF ATTORNEY AND IN FURTHERANCE THEREOF, WHETHER OF
OMISSION OR COMMISSION, INCLUDING ANY OF THE FOREGOING ARISING AS A RESULT OF
LENDER’S OR ITS OFFICERS’, EMPLOYEES’ OR DESIGNEES’ ORDINARY OR CONTRIBUTORY
NEGLIGENCE, BUT EXCLUDING THAT ARISING SOLELY AND DIRECTLY AS A RESULT OF
LENDER’S OR ITS OFFICERS’, EMPLOYEES’ OR DESIGNEES’ GROSS NEGLIGENCE OR WILLFUL
MISCONDUCT AS DETERMINED PURSUANT TO A FINAL NON-APPEALABLE ORDER OF A COURT OF
COMPETENT JURISDICTION.
     7.7 Right to Cure. Lender may, at its option, with prior written notice to
Borrower (unless an Event of Default shall have occurred and be continuing or
would result if Lender did not take such action, in which case Lender shall give
such notice upon taking such action) (a) cure any default by Borrower under any
material agreement with a third party or pay or bond on appeal any judgment
entered against Borrower, if an Event of Default has occurred and is continuing
or would otherwise arise from such default or if such default results in the
impairment of the ability of Borrower to perform its obligations under this
Agreement or any of the Financing Agreements to which it is a party or the
ability of Lender to enforce or collect any of the Obligations, (b) discharge
taxes, liens, security interests or other encumbrances at any time levied on or
existing with respect to the Collateral not otherwise permitted by this
Agreement and (c) pay any amount, incur any expense or perform any act which, in
Lender’s reasonable credit judgment, is necessary or appropriate to preserve,
protect, insure or maintain the Collateral and the rights of Lender with respect
thereto. Lender may add any amounts so expended to the Obligations and charge
Borrower’s account therefor, such amounts to be repayable by Borrower on demand.
Lender shall be under no obligation to effect such cure, payment or bonding and
shall not, by doing so, be deemed to have assumed any obligation or liability of
Borrower. Any

33



--------------------------------------------------------------------------------



 



payment made or other action taken by Lender under this Section shall be without
prejudice to any right to assert an Event of Default hereunder and to proceed
accordingly.
     7.8 Access to Premises. From time to time as requested by Lender, at the
cost and expense of Borrower, (a) Lender or its designee shall have complete
access to all of Borrower’s premises during normal business hours and after
notice to Borrower Representative, or at any time and without notice to Borrower
or Borrower Representative if an Event of Default exists or has occurred and is
continuing, for the purposes of inspecting, verifying and auditing the
Collateral and all of Borrower’s books and records, including the Records, and
(b) Borrower Representative shall promptly furnish to Lender such copies of such
books and records or extracts therefrom as Lender may request, and (c) use
during normal business hours such of Borrower’s personnel, equipment, supplies
and premises as may be reasonably necessary for the foregoing and if an Event of
Default exists or has occurred and is continuing for the collection of Accounts
and realization of other Collateral, provided, however, that if disclosure of
any of the information located at Borrower’s premises would, in the reasonable
judgment of outside counsel to Borrower (as expressed in a legal opinion
delivered to Lender), result in a waiver of the attorney-client or work product
privilege that would otherwise apply to such information, then Borrower shall
not be required to disclose such information pursuant to this Section 7.8.
SECTION 8. REPRESENTATIONS AND WARRANTIES
     Borrower hereby represents and warrants to Lender the following (which
shall survive the execution and delivery of this Agreement), the truth and
accuracy of which are a continuing condition of the making of Loans and
providing Letter of Credit Accommodations by Lender to Borrower:
     8.1 Corporate Existence, Power and Authority; Subsidiaries. Borrower is a
corporation duly organized and in good standing under the laws of its state of
incorporation and is duly qualified as a foreign corporation and in good
standing in all states or other jurisdictions where the nature and extent of the
business transacted by it or the ownership of assets makes such qualification
necessary, except for those jurisdictions in which the failure to so qualify
would not have a material adverse effect on Borrower’s financial condition,
results of operation or business or the rights of Lender in or to any of the
Collateral. The execution, delivery and performance of this Agreement, the other
Financing Agreements to which Borrower is a party and the transactions
contemplated hereunder and thereunder are all within Borrower’s corporate
powers, have been duly authorized and are not in contravention of law or the
terms of Borrower’s certificate of incorporation, by-laws, or other
organizational documentation, or any material indenture, agreement or
undertaking to which Borrower is a party or by which Borrower or its property
are bound. Assuming the due execution and delivery by Lender, this Agreement and
the other Financing Agreements to which Borrower is a party, when executed and
delivered, constitute legal, valid and binding obligations of Borrower
enforceable in accordance with their respective terms. Borrower does not have
any subsidiaries except as set forth on the Information Certificate.

34



--------------------------------------------------------------------------------



 



     8.2 Financial Statements; No Material Adverse Effect. All financial
statements relating to SSG and its subsidiaries which have been or may hereafter
be delivered by Borrower to Lender have been prepared in accordance with GAAP
(except for unaudited financial statements which may not contain footnotes and
are subject to year-end audit) and fairly present, in all material respects, the
financial condition and the results of operation of Borrower as at the dates and
for the periods set forth therein. Except as disclosed in any interim financial
statements furnished by Borrower to Lender prior to the date of this Agreement,
there has been no change which would result in a material increase in the
liabilities of Borrower or otherwise have a Material Adverse Effect since the
date of the most recent audited financial statements furnished by Borrower to
Lender prior to the date of this Agreement.
     8.3 Chief Executive Office; Collateral Locations. The chief executive
office of Borrower and Borrower’s Records concerning Accounts are located only
at the address set forth below and its only other places of business and the
only other locations of Collateral, if any, are the addresses set forth in the
Information Certificate, subject to the right of Borrower to establish new
locations in accordance with Section 9.2 below. The Information Certificate
correctly identifies any of such locations which are not owned by Borrower and
sets forth the owners and/or operators thereof. No Collateral is located in any
jurisdiction other than the jurisdictions identified on Schedule 8.3, and
Borrower does not conduct business in any jurisdiction identified on
Schedule 8.3 hereto under any name other than the names set forth for such
jurisdiction on Schedule 8.3.
     8.4 Priority of Liens; Title to Properties. The security interests and
liens granted to Lender under this Agreement and the other Financing Agreements
constitute valid and perfected first priority liens and security interests in
and upon the Collateral subject only to the liens indicated on Schedule 8.4
hereto and the other liens permitted under Section 9.8 hereof. Borrower has good
and marketable title to all of its properties and assets subject to no liens,
mortgages, pledges, security interests, encumbrances or charges of any kind,
except those granted to Lender and such others as are specifically listed on
Schedule 8.4 hereto or permitted under Section 9.8 hereof.
     8.5 Tax Returns. Borrower has filed, or caused to be filed, in a timely
manner (after giving effect to any properly requested extensions) all tax
returns, reports and declarations which are required to be filed by it. All
information in such tax returns, reports and declarations is complete and
accurate in all material respects. Borrower has paid or caused to be paid all
taxes due and payable or claimed due and payable in any assessment received by
it, except taxes the validity of which are being contested in good faith by
appropriate proceedings diligently pursued and available to Borrower and with
respect to which adequate reserves have been set aside on its books. Adequate
provision has been made for the payment of all accrued and unpaid Federal,
State, county, local, foreign and other taxes whether or not yet due and payable
and whether or not disputed.
     8.6 Litigation. Except as set forth on the Information Certificate, there
is no present investigation by any governmental agency pending, or to Borrower’s
Knowledge threatened, against or affecting Borrower, its assets or business and
there is no action, suit, proceeding or claim by any Person pending, or to the
Borrower’s Knowledge threatened, against Borrower or

35



--------------------------------------------------------------------------------



 



its assets or goodwill, or against or affecting any transactions contemplated by
this Agreement, which, in either case, if adversely determined against Borrower
would impair the ability of Borrower to perform its obligations hereunder or
under any of the other Financing Agreements to which it is a party or of Lender
to enforce any Obligations or realize upon any Collateral or otherwise have a
Material Adverse Effect.
     8.7 Compliance with Other Agreements and Applicable Laws. Borrower is not
in default under, or in violation of any of the terms of, any agreement,
contract, instrument, lease or other commitment to which it is a party or by
which it or any of its assets are bound and Borrower is in compliance with all
applicable provisions of laws, rules, regulations, licenses, permits, approvals
and orders of any foreign, Federal, State or local governmental authority,
except as described on Schedule 8.7 hereto and except for such other defaults,
violations or instances of noncompliance which would not impair the ability of
Borrower to perform its obligations under this Agreement or any of the Financing
Agreements to which it is a party or would not otherwise have a Material Adverse
Effect.
     8.8 Employee Benefits.
          (a) Borrower has not engaged in any transaction in connection with
which Borrower or any of its ERISA Affiliates could be subject to either a civil
penalty assessed pursuant to Section 502(i) of ERISA or a tax imposed by
Section 4975 of the Code, including any accumulated funding deficiency described
in Section 8.8(c) hereof and any deficiency with respect to vested accrued
benefits described in Section 8.8(d) hereof.
          (b) No liability to the Pension Benefit Guaranty Corporation has been
or is expected by Borrower to be incurred with respect to any employee benefit
plan of Borrower or any of its ERISA Affiliates. There has been no reportable
event (within the meaning of Section 4043(b) of ERISA) or any other event or
condition with respect to any employee pension benefit plan of Borrower or any
of its ERISA Affiliates which presents a risk of termination of any such plan by
the Pension Benefit Guaranty Corporation.
          (c) Full payment has been made of all amounts which Borrower or any of
its ERISA Affiliates is required under Section 302 of ERISA and Section 412 of
the Code to have paid under the terms of each employee benefit plan as
contributions to such plan as of the last day of the most recent fiscal year of
such plan ended prior to the date hereof, and no accumulated funding deficiency
(as defined in Section 302 of ERISA and Section 412 of the Code), whether or not
waived, exists with respect to any employee benefit plan, including any penalty
or tax described in Section 8.8(a) hereof and any deficiency with respect to
vested accrued benefits described in Section 8.8(d) hereof.
          (d) The current value of all vested accrued benefits under all
employee benefit plans maintained by Borrower that are subject to Title IV of
ERISA does not exceed the current value of the assets of such plans allocable to
such vested accrued benefits, including any penalty or tax described in
Section 8.8(a) hereof and any accumulated funding deficiency described in
Section 8.8(c) hereof. The terms “current value” and “accrued benefit” have the
meanings specified in ERISA.

36



--------------------------------------------------------------------------------



 



          (e) Neither Borrower nor any of its ERISA Affiliates is or has ever
been obligated to contribute to any “multiemployer plan” (as such term is
defined in Section 4001(a)(3) of ERISA) that is subject to Title IV of ERISA.
     8.9 Environmental Compliance.
          (a) Except as set forth on Schedule 8.9 hereto, Borrower has not
generated, used, stored, treated, transported, manufactured, handled, produced
or disposed of any Hazardous Materials, on or off its premises (whether or not
owned by it) in any manner which at any time violates any applicable
Environmental Law or any license, permit, certificate, approval or similar
authorization thereunder, and the operations of Borrower comply in all material
respects with all Environmental Laws and all licenses, permits, certificates,
approvals and similar authorizations thereunder, except, in each of the
foregoing, to the extent that the result of such violation or non-compliance
could not reasonably be expected to have a materially adverse affect on
Borrower’s ability to perform its obligations under this Agreement or the other
Financing Agreements.
          (b) Except as set forth on Schedule 8.9 hereto, there has been no
investigation, proceeding, complaint, order, directive, claim, citation or
notice by any governmental authority or any other Person nor is any pending or
to Borrower’s Knowledge threatened, with respect to (i) any non-compliance with,
or violation of the requirements of any Environmental Law by, Borrower or (ii)
to Borrower’s Knowledge, the release, spill or discharge, threatened or actual,
of any Hazardous Material or the generation, use, storage, treatment,
transportation, manufacture, handling, production or disposal of any Hazardous
Materials or any other environmental, health or safety matter, which affects
Borrower or its business, operations or assets or any properties at which
Borrower has transported, stored or disposed of any Hazardous Materials, except,
in either case, to the extent that the result of such non-compliance, violation,
or action could not reasonably be expected to have a materially adverse effect
on Borrower’s ability to perform its obligations under this Agreement or the
other Financing Agreements.
          (c) Borrower has no material liability (contingent or otherwise) in
connection with a release, spill or discharge, threatened or actual, of any
Hazardous Materials or the generation, use, storage, treatment, transportation,
manufacture, handling, production or disposal of any Hazardous Materials.
          (d) Borrower has all licenses, permits, certificates, approvals or
similar authorizations required to be obtained or filed in connection with the
operations of Borrower under any Environmental Law and all of such licenses,
permits, certificates, approvals or similar authorizations are valid and in full
force and effect, except to the extent that the failure to obtain or maintain
such licenses, permits, certificates, approvals, or similar authorizations could
not reasonably be expected to have a materially adverse effect on Borrower’s
ability to perform its obligations under this Agreement or the other Financing
Agreements.
     8.10 Bank Accounts. All of the deposit accounts, investment accounts or
other accounts in the name of or used by Borrower maintained at any bank or
other financial institution

37



--------------------------------------------------------------------------------



 



are set forth on Schedule 8.10 hereto, subject to the right of Borrower to
establish new accounts in accordance with Section 9.13 below.
     8.11 Accuracy and Completeness of Information All information furnished by
or on behalf of Borrower in writing to Lender in connection with this Agreement
or any of the other Financing Agreements or any transaction contemplated hereby
or thereby, including all information on the Information Certificate is true and
correct in all material respects on the date as of which such information is
dated or certified and does not omit any material fact necessary in order to
make such information not misleading. No event or circumstance has occurred
which has had or could reasonably be expected to have a Material Adverse Effect,
which has not been fully and accurately disclosed to Lender in writing.
     8.12 Survival of Warranties; Cumulative. All representations and warranties
contained in this Agreement or any of the other Financing Agreements shall
survive the execution and delivery of this Agreement and shall be deemed to have
been made again to Lender on the date of each additional borrowing or other
credit accommodation hereunder (except for representations and warranties given
as of a specific date) and shall be conclusively presumed to have been relied on
by Lender regardless of any investigation made or information possessed by
Lender. The representations and warranties set forth herein shall be cumulative
and in addition to any other representations or warranties which Borrower shall
now or hereafter give, or cause to be given, to Lender.
     8.13 Subsidiaries Stock. Except as set forth on Schedule 8.13 hereto, all
of the issued and outstanding shares of capital stock of each subsidiary of SSG
are directly and beneficially owned by SSG and all such shares have been duly
authorized and are fully paid and nonassessable, free and clear of all claims,
liens, pledges and encumbrances of any kind other than liens and encumbrances in
favor of Lender.
SECTION 9. AFFIRMATIVE AND NEGATIVE COVENANTS
     9.1 Maintenance of Existence. Borrower shall at all times preserve, renew
and keep in full, force and effect its corporate existence and rights and
franchises with respect thereto and maintain in full force and effect all
permits, licenses, trademarks, tradenames, approvals, authorizations, leases and
contracts necessary to carry on the business as presently or proposed to be
conducted. Borrower Representative shall give Lender no less than thirty
(30) days prior written notice of any proposed change in Borrower’s corporate
name, which notice shall set forth the new name and Borrower Representative
shall deliver to Lender a copy of the amendment to the Certificate of
Incorporation of Borrower providing for the name change certified by the
Secretary of State of the jurisdiction of incorporation of Borrower as soon as
it is available.
     9.2 New Collateral Locations. Borrower may open any new location within the
continental United States provided (a) Borrower Representative gives Lender no
less than thirty (30) days prior written notice of the intended opening of any
such new location and (b) Borrower executes and delivers, or causes to be
executed and delivered, to Lender such agreements,

38



--------------------------------------------------------------------------------



 



documents, and instruments as Lender may deem reasonably necessary or desirable
to protect its interests in the Collateral at such location, including UCC
financing statements.
     9.3 Compliance with Laws, Regulations, Etc. Borrower shall, at all times,
comply in all material respects with all material laws, rules, regulations,
licenses, permits, approvals and orders of any Federal, State or local
governmental authority applicable to it.
     9.4 Payment of Taxes and Claims. Borrower shall duly pay and discharge all
taxes, assessments, contributions and governmental charges upon or against it or
its properties or assets, except for taxes the validity of which are being
contested in good faith by appropriate proceedings diligently pursued and
available to Borrower and with respect to which adequate reserves have been set
aside on its books. Borrower shall be liable for any tax or penalties imposed on
Lender as a result of the financing arrangements provided for herein and
Borrower agrees to indemnify and hold Lender harmless with respect to the
foregoing, and to repay to Lender on demand the amount thereof, and until paid
by Borrower such amount shall be added and deemed part of the Loans, provided,
that, nothing contained herein shall be construed to require Borrower to pay any
income or franchise taxes attributable to the income of Lender from any amounts
charged or paid hereunder to Lender. The foregoing indemnity shall survive the
payment of the Obligations and the termination or non-renewal of this Agreement.
     9.5 Insurance. Borrower shall, at all times, maintain with financially
sound and reputable insurers insurance with respect to the Collateral against
loss or damage and all other insurance of the kinds and in the amounts
customarily insured against or carried by corporations of established reputation
engaged in the same or similar businesses and similarly situated. Said policies
of insurance shall be reasonably satisfactory to Lender as to form, amount and
insurer. Borrower Representative shall furnish certificates, policies or
endorsements to Lender as Lender shall require as proof of such insurance, and,
if Borrower Representative fails to do so, Lender is authorized, but not
required, to obtain such insurance at the expense of Borrower. All policies
shall provide for at least thirty (30) days prior written notice to Lender of
any cancellation or reduction of coverage and that Lender may act as attorney
for Borrower in obtaining, and at any time an Event of Default exists or has
occurred and is continuing, adjusting, settling, amending and canceling such
insurance. Borrower shall cause Lender to be named as a loss payee and an
additional insured (but without any liability for any premiums) under such
insurance policies and Borrower shall obtain non-contributory lender’s loss
payable endorsements to all insurance policies in form and substance
satisfactory to Lender. Such lender’s loss payable endorsements shall specify
that the proceeds of such insurance shall be payable to Lender as its interests
may appear and further specify that Lender shall be paid regardless of any act
or omission by Borrower or any of its affiliates. Lender shall apply any
insurance proceeds received by Lender at any time to payment of the Obligations.
     9.6 Financial Statements and Other Information.
          (a) Borrower shall keep proper books and records in which true and
complete entries shall be made of all dealings or transactions of or in relation
to the Collateral and the business of Borrower and its subsidiaries (if any) in
accordance with GAAP (except for unaudited financial statements which may not
contain footnotes and are subject to year-end

39



--------------------------------------------------------------------------------



 



audit) and Borrower Representative shall furnish or cause to be furnished to
Lender: (i) within forty-five (45) days after the end of each fiscal month,
monthly unaudited consolidated and consolidating financial statements of SSG and
its subsidiaries (including in each case balance sheets and statements of income
and loss), all in reasonable detail, fairly presenting in all material respects
the financial position and the results of the operations of SSG and its
subsidiaries as of the end of and through such fiscal month and (ii) within
ninety (90) days after the end of each fiscal year, audited consolidated
statements of SSG and its subsidiaries (including in each case balance sheets,
statements of income and loss, statements of cash flow and statements of
shareholders’ equity), and the accompanying notes thereto, all in reasonable
detail, fairly presenting the financial position and the results of the
operations of SSG and its subsidiaries as of the end of and for such fiscal
year, together with the unqualified (except for a qualification for a change in
accounting principles with which the accountants concur) opinion of its
independent certified public accountants, which accountants shall be an
independent accounting firm selected by SSG and reasonably acceptable to Lender,
that such financial statements have been prepared in accordance with GAAP, and
present fairly in all material respects the results of operations and financial
condition of SSG and its subsidiaries as of the end of and for the fiscal year
then ended.
          (b) Borrower Representative shall promptly notify Lender in writing of
the details of (i) any material loss, damage, investigation, action, suit,
proceeding or claim relating to the Collateral or any other property which is
security for the Obligations or which would have a Material Adverse Effect
(ii) the receipt of any official notice that its property taxes for property
located in the state of Texas are payable and (iii) the occurrence of any Event
of Default or event which, with the passage of time or giving of notice or both,
would constitute an Event of Default.
          (c) Borrower Representative shall promptly after the sending or filing
thereof furnish or cause to be furnished to Lender copies of all reports which
Borrower sends to its stockholders generally and copies of all material reports
and registration statements which Borrower files with the Securities and
Exchange Commission, any national securities exchange or the National
Association of Securities Dealers, Inc.
          (d) Subject to Section 12.5, Borrower Representative shall furnish or
cause to be furnished to Lender such budgets, forecasts, projections and other
information respecting the Collateral and the business of Borrower, as Lender
may, from time to time, reasonably request. Subject to Section 12.5, Lender is
hereby authorized to deliver a copy of any financial statement or any other
information relating to the business of Borrower to any court or other
government agency or to any participant or assignee or prospective participant
or assignee. Borrower hereby irrevocably authorizes and directs all accountants
or auditors to deliver to Lender, at Borrower’s expense, copies of the financial
statements of Borrower and any reports or management letters prepared by such
accountants or auditors on behalf of Borrower and to disclose to Lender such
information as they may have regarding the business of Borrower. Notwithstanding
the foregoing, if disclosure of any of the information required to be delivered
to Lender pursuant to this Section 9.6(d) would, in the reasonable judgment of
outside counsel to Borrower (as expressed in a legal opinion to Lender), result
in a waiver of the attorney-client or work product privilege that would
otherwise apply to such information, then neither Borrower nor its accountants
or auditors shall be required to disclose such information pursuant to this

40



--------------------------------------------------------------------------------



 



Section 9.6(d). Any documents, schedules, invoices or other papers delivered to
Lender may be destroyed or otherwise disposed of by Lender one (1) year after
the same are delivered to Lender, except as otherwise designated by Borrower
Representative to Lender in writing.
          (e) Simultaneous with the delivery of the monthly financial statements
pursuant to Section 9.6(a)(i), Borrower will deliver a certificate of an
authorized senior officer identifying all defaults under its real property
leases and license agreements.
     9.7 Sale of Assets, Consolidation, Merger, Dissolution, Etc. Borrower shall
not, directly or indirectly, (a) merge into or with or consolidate with any
other Person or permit any other Person to merge into or with or consolidate
with it, except (i) a subsidiary of Borrower may merge with and into SSG, if SSG
is the surviving corporation, and (ii) with Lender’s prior written consent
(which shall not be unreasonably withheld and which shall not be conditioned
upon the payment to Lender of a consent or similar fee) SSG may merge with
and/or into Emerson, or (b) sell, assign, lease, transfer, abandon or otherwise
dispose of any indebtedness to any other Person or any of its assets to any
other Person, except for (i) sales of Inventory in the ordinary course of
business, (ii) the disposition of worn-out or obsolete Equipment or Equipment no
longer used in the business of Borrower so long as (A) if an Event of Default
exists or has occurred and is continuing, any proceeds are paid to Lender and
(B) such sales do not involve Equipment having an aggregate fair market value in
excess of $300,000 for all such Equipment disposed of in any fiscal year of
Borrower or (iii) the sale of Borrower’s real property in Anniston, Alabama for
no less than fair market value and on terms no less favorable to Borrower than
Borrower would reasonably be expected to obtain in an arm’s-length transaction
for such sale, provided that Lender receives prior written notice of the terms
of such sale and that the proceeds thereof are immediately and directly applied
to payment of the Obligations, or (c) form or acquire any subsidiaries, or (d)
wind up, liquidate or dissolve or (e) agree to do any of the foregoing.
     9.8 Encumbrances. Borrower shall not create, incur, assume or suffer to
exist any security interest, mortgage, pledge, lien, charge or other encumbrance
of any nature whatsoever on any of its assets or properties, including, the
Collateral, except: (a) liens and security interests of Lender; (b) liens
securing the payment of taxes, either not yet overdue or the validity of which
are being contested in good faith by appropriate proceedings diligently pursued
and available to Borrower and with respect to which adequate reserves have been
set aside on its books; (c) non-consensual statutory liens (other than liens
securing the payment of taxes) arising in the ordinary course of Borrower’s
business to the extent: (i) such liens secure indebtedness which is not overdue
or (ii) such liens secure indebtedness relating to claims or liabilities which
are fully insured (subject to deductible or self-insured retention consistent
with Borrower’s current business practices) and being defended at the sole cost
and expense and at the sole risk of the insurer or being contested in good faith
by appropriate proceedings diligently pursued and available to Borrower, in each
case prior to the commencement of foreclosure or other similar proceedings and
with respect to which adequate reserves have been set aside on its books; (d)
zoning restrictions, easements, licenses, covenants and other restrictions
affecting the use of real property which do not interfere in any material
respect with the use of such real property or ordinary conduct of the business
of Borrower as presently conducted thereon or materially impair the value of the
real property which may be subject thereto; (e) purchase money security

41



--------------------------------------------------------------------------------



 



interests in Equipment (including capital leases) and purchase money mortgages
on real estate not to exceed $500,000 in the aggregate at any time outstanding
so long as such security interests and mortgages do not apply to any property of
Borrower other than the Equipment or real estate so acquired, and the
indebtedness secured thereby does not exceed the cost of the Equipment or real
estate so acquired, as the case may be; and (f) the security interests and liens
set forth on Schedule 8.4 hereto.
     9.9 Indebtedness. Borrower shall not incur, create, assume, become or be
liable in any manner with respect to, or permit to exist, any obligations or
indebtedness, except: (a) the Obligations; (b) trade obligations and normal
accruals in the ordinary course of business more than sixty (60) days past due,
or with respect to which the Borrower is contesting in good faith the amount or
validity thereof by appropriate proceedings diligently pursued and available to
Borrower, and with respect to which adequate reserves have been set aside on its
books; (c) purchase money indebtedness (including capital leases) to the extent
not incurred or secured by liens (including capital leases) in violation of any
other provision of this Agreement; (d) the indebtedness set forth on
Schedule 9.9 hereto and (e) indebtedness that is subordinated to the Obligations
in a manner satisfactory to Lender, and any extensions, renewals or refinancings
(each a “refinancing”) of any of the foregoing on terms and conditions that are
not materially more onerous to Borrower than the terms and conditions of such
indebtedness on the date hereof or, if later, the date of the original issuance
thereof (including that the principal amount of such refinancing indebtedness
does not exceed the principal amount of, plus the amount of accrued and unpaid
interest on, the indebtedness so refinanced); provided, that, (i) Borrower may
only make regularly scheduled payments of principal and interest in respect of
such indebtedness in accordance with the terms of the agreement or instrument
evidencing or giving rise to such indebtedness as in effect on the date hereof
or, if later, the date of the original issuance thereof, (ii) Borrower shall
not, directly or indirectly, (A) amend, modify, alter or change the terms of
such indebtedness or any agreement, document or instrument related thereto
unless such amendment, modification, alteration or change would not (i) result
in an Event of Default or otherwise have a Material Adverse Effect, (ii) cause
the terms of such indebtedness, agreement, document or instrument to be
materially more onerous to Borrower than the terms thereof in effect on the date
hereof, or (iii) otherwise adversely effect the Collateral or any of Lender’s
rights under the Financing Agreements, or (B) redeem, retire, defease, purchase
or otherwise acquire such indebtedness, or set aside or otherwise deposit or
invest any sums for such purpose, and (iii) Borrower shall furnish to Lender all
material notices or demands in connection with such indebtedness either received
by Borrower or on its behalf, promptly after the receipt thereof, or sent by
Borrower or on its behalf, concurrently with the sending thereof, as the case
may be.
     9.10 Loans, Investments, Guarantees, Etc. Borrower shall not, directly or
indirectly, make any loans or advance money or property to any Person, or invest
in (by capital contribution, dividend or otherwise) or purchase or repurchase
the stock or indebtedness or all or a substantial part of the assets or property
of any Person, or guarantee, assume, endorse, or otherwise become responsible
for (directly or indirectly) the indebtedness, performance, obligations or
dividends of any Person or agree to do any of the foregoing, except: (a) the
endorsement of instruments for collection or deposit in the ordinary course of
business; (b) investments in: (i) short-term direct obligations of the United
States Government, (ii) negotiable

42



--------------------------------------------------------------------------------



 



certificates of deposit issued by any bank satisfactory to Lender, payable to
the order of the Borrower or to bearer and delivered to Lender, and
(iii) commercial paper rated A1 or P1; provided, that, as to any of the
foregoing, unless waived in writing by Lender, Borrower shall take such actions
as are deemed necessary by Lender to perfect the security interest of Lender in
such investments, (c) loans to employees of Borrower not to exceed $100,000 in
the aggregate outstanding at any time and (d) the loans, advances and guarantees
set forth on Schedule 9.10 and all renewals, extensions and refinances thereof
(subject to the same conditions imposed on “refinancings” under Section 9.9)
hereto; provided, that, as to such loans, advances and guarantees, (i) Borrower
shall not, directly or indirectly, (A) amend, modify, alter or change the terms
of such loans, advances or guarantees or any agreement, document or instrument
related thereto, or (B) as to such guarantees, redeem, retire, defease, purchase
or otherwise acquire the obligations arising pursuant to such guarantees, or set
aside or otherwise deposit or invest any sums for such purpose, and (ii)
Borrower shall furnish to Lender all material notices or demands in connection
with such loans, advances or guarantees or other indebtedness subject to such
guarantees either received by Borrower or on its behalf, promptly after the
receipt thereof, or sent by Borrower or on its behalf, concurrently with the
sending thereof, as the case may be.
     9.11 Dividends and Redemptions. Borrower shall not, directly or indirectly,
declare or pay any cash dividends on account of any shares of class of capital
stock of Borrower now or hereafter outstanding, or set aside or otherwise
deposit or invest any sums for such purpose, or redeem, retire, defease,
purchase or otherwise acquire any shares of any class of capital stock (or set
aside or otherwise deposit or invest any sums for such purpose) for any
consideration other than common stock or apply or set apart any sum, or make any
other distribution (by reduction of capital or otherwise) in respect of any such
shares or agree to do any of the foregoing.
     9.12 Transactions with Affiliates. Borrower shall not, directly or
indirectly, (a) purchase, acquire or lease any property from, or sell, transfer
or lease any property to, any officer, director, agent or other Person
affiliated with Borrower, except in the ordinary course of and pursuant to the
reasonable requirements of Borrower’s business and upon fair and reasonable
terms no less favorable to the Borrower than Borrower would obtain in a
comparable arm’s length transaction with an unaffiliated Person or (b) make any
payments of management, consulting or other fees for management or similar
services, or of any indebtedness owing to any officer, employee, shareholder,
director or other Person affiliated with Borrower except (i) reasonable
compensation to officers, employees and directors for services rendered to
Borrower in the ordinary course of business, (ii) payments made to Emerson,
pursuant to a management services agreement entered into pursuant to and in
accordance with that certain Securities Purchase Agreement between SSG and
Emerson dated as of November 27, 1996, provided that such fees are for bona fide
management services rendered to Borrower on terms no less favorable to Borrower
than Borrower would obtain in a comparable arm’s length transaction with an
unaffiliated Person, and (iii) reasonable consulting fees pursuant to a bona
fide consulting arrangement on terms no less favorable to Borrower than Borrower
would obtain in a comparable arm’s length transaction with an unaffiliated
Person and, if the fees payable to any Person pursuant to any such arrangement
exceed $100,000, approved by Borrower’s board of directors.

43



--------------------------------------------------------------------------------



 



     9.13 Additional Bank Accounts. Borrower shall not, directly or indirectly,
open, establish or maintain any deposit account, investment account or any other
account with any bank or other financial institution, other than the Blocked
Accounts and the accounts set forth in Schedule 8.10 hereto, except: (a) as to
any new or additional Blocked Accounts and other such new or additional accounts
which contain any Collateral or proceeds thereof, with the prior written consent
of Lender and subject to such conditions thereto as Lender may establish and
(b) as to any accounts used by Borrower to make payments of payroll, taxes or
other obligations to third parties, after prior written notice to Lender.
     9.14 Compliance with ERISA.
          (a) Borrower shall not with respect to any “employee benefit plans”
maintained by Borrower or any of its ERISA Affiliates: (i) terminate any of such
employee benefit plans so as to incur any liability to the Pension Benefit
Guaranty Corporation established pursuant to ERISA, (ii) allow or suffer to
exist any prohibited transaction involving any of such employee benefit plans or
any trust created thereunder which would subject Borrower or such ERISA
Affiliate to a tax or penalty or other liability on prohibited transactions
imposed under Section 4975 of the Code or ERISA, (iii) fail to pay to any such
employee benefit plan any contribution which it is obligated to pay under
Section 302 of ERISA, Section 412 of the Code or the terms of such plan,
(iv) allow or suffer to exist any accumulated funding deficiency, whether or not
waived, with respect to any such employee benefit plan, (v) allow or suffer to
exist any occurrence of a reportable event or any other event or condition which
presents a material risk of termination by the Pension Benefit Guaranty
Corporation of any such employee benefit plan that is a single employer plan,
which termination could result in any liability to the Pension Benefit Guaranty
Corporation or (vi) incur any withdrawal liability with respect to any
multiemployer pension plan.
          (b) As used in this Section 9.14, the terms “employee benefit plans”,
“accumulated funding deficiency” and “reportable event” shall have the
respective meanings assigned to them in ERISA, and the term “prohibited
transaction” shall have the meaning assigned to it in Section 4975 of the Code
and ERISA.
     9.15 Adjusted Net Worth. SSG and its subsidiaries, on a consolidated basis,
shall, at all times during the periods set forth below, maintain Adjusted Net
Worth of not less than the amount set forth below for each such period:

              Minimum Adjusted   Period   Net Worth  
From the date hereof through September 30, 2001
  $ 34,000,000  
 
       
From October 1, 2001 through March 31, 2002
  $ 32,000,000  
 
       
From April 1, 2002 through September 30, 2002
  $ 35,000,000  

Each fiscal year of SSG thereafter                                  
                                      The sum of:

44



--------------------------------------------------------------------------------



 



                      (a)   the minimum Adjusted Net Worth required hereunder
for the immediately preceding period, plus
 
                    (b)   the greater of:
 
               
 
      (i)   fifty percent (50%) of the actual profits of SSG on a consolidated
basis for the
immediately preceding fiscal year; or
 
               
 
      (ii)   $ 1,000,000

     9.16 Costs and Expenses. Borrower shall pay to Lender on demand all costs,
expenses, filing fees and taxes paid or payable in connection with the
preparation, negotiation, execution, delivery, recording, administration,
collection, liquidation, enforcement and defense of the Obligations, Lender’s
rights in the Collateral, this Agreement, the other Financing Agreements and all
other documents related hereto or thereto, including any amendments, supplements
or consents which may hereafter be contemplated (whether or not executed) or
entered into in respect hereof and thereof, including: (c) all costs and
expenses of filing or recording as Lender deems necessary or appropriate
(including Uniform Commercial Code financing statement filing taxes and fees,
documentary taxes, intangibles taxes and mortgage recording taxes and fees, if
applicable); (d) all insurance premiums, appraisal fees and search fees;
(e) costs and expenses of remitting loan proceeds, collecting checks and other
items of payment, and establishing and maintaining the Blocked Accounts,
together with Lender’s customary charges and fees with respect thereto; (f)
charges, fees or expenses charged by any bank or issuer in connection with the
Letter of Credit Accommodations; (g) costs and expenses of preserving and
protecting the Collateral; (h) costs and expenses paid or incurred in connection
with obtaining payment of the Obligations, enforcing the security interests and
liens of Lender, selling or otherwise realizing upon the Collateral, and
otherwise enforcing the provisions of this Agreement and the other Financing
Agreements or defending any claims made or threatened against Lender arising out
of the transactions contemplated hereby and thereby (including preparations for
and consultations concerning any such matters); (i) all out-of-pocket expenses
and costs heretofore and from time to time hereafter incurred by Lender during
the course of periodic field examinations of the Collateral and Borrower’s
operations, plus a per diem charge at the rate of $650.00 per person per day for
Lender’s examiners in the field and office; and (j) the reasonable fees and
disbursements of counsel (including legal assistants) to Lender in connection
with any of the foregoing. Notwithstanding the foregoing, the legal fees
(exclusive of disbursements) payable by Borrower in connection with preparation,
negotiation and execution of this Agreement and the other Financing Agreements
delivered in connection with the transaction being consummated on the date
hereof shall not exceed $40,000.
     9.17 Further Assurances. At the request of Lender at any time and from time
to time, Borrower shall, at its expense, duly execute and deliver, or cause to
be duly executed and delivered, such further agreements, documents and
instruments, and do or cause to be done such further acts as may be necessary or
proper to evidence, perfect, maintain and enforce the security interests and the
priority thereof in the Collateral and to otherwise effectuate the provisions or

45



--------------------------------------------------------------------------------



 



purposes of this Agreement or any of the other Financing Agreements. Without
limiting the foregoing, Borrower agrees, upon Lenders’ request, to cause an
appropriate financing statement covering fixtures and other Collateral in
Calhoun County, Alabama, and to pay all taxes and post all bonds required in
connection therewith. Lender may at any time and from time to time request a
certificate from an officer of Borrower Representative representing that all
conditions precedent to the making of Loans and providing Letter of Credit
Accommodations contained herein are satisfied. In the event of such request by
Lender, Lender may, at its option, cease to make any further Loans or provide
any further Letter of Credit Accommodations until Lender has received such
certificate and, in addition, Lender has determined that such conditions are
satisfied or has waived such conditions in writing. Where permitted by law,
Borrower hereby authorizes Lender to execute and file one or more UCC financing
statements, as Lender deems necessary or appropriate and consistent with the
terms of this Agreement, signed only by Lender.
SECTION 10. EVENTS OF DEFAULT AND REMEDIES
     10.1 Events of Default. The occurrence or existence of any one or more of
the following events are referred to herein individually as an “Event of
Default”, and collectively as “Events of Default”:
          (a) Borrower (i) fails to pay when due any of the Obligations,
(ii) fails to perform any of the terms, covenants, conditions or provisions
contained in Sections 9.1, 9.2, 9.3, 9.4 or 9.14 and such failure is not cured
within fifteen (15) days (iii) fails to perform any of the other terms,
covenants, or agreements contained in this Agreement;
          (b) any representation, warranty or statement of fact made by Borrower
or Borrowers Representative to Lender in this Agreement or the other Financing
Agreements shall when made or deemed made be false or misleading in any material
respect;
          (c) any Obligor revokes, terminates or fails to perform within any
applicable grace or cure period any of the terms, covenants, conditions or
provisions of any guarantee, endorsement or other agreement of such party in
favor of Lender;
          (d) any final, non-appealable judgment for the payment of money is
rendered against Borrower or any Obligor the uninsured amount of which
(including any amounts with respect to which the insurance coverage is being
disputed) is in excess of $400,000 in any one case or in excess of $600,000 in
the aggregate and shall remain undischarged or unvacated for a period in excess
of thirty (30) days or execution shall at any time not be effectively stayed, or
any judgment other than for the payment of money, or injunction, attachment,
garnishment or execution is rendered against Borrower or any Obligor or any of
their assets which has or may reasonably be expected to have a Material Adverse
Effect;
          (e) any Obligor (being a natural person or a general partner of an
Obligor which is a partnership) dies or Borrower or any Obligor, which is a
partnership, limited liability company, limited liability partnership or a
corporation, dissolves or suspends or discontinues doing business other than as
otherwise permitted hereunder;

46



--------------------------------------------------------------------------------



 



          (f) Borrower or any Obligor becomes insolvent (however defined or
evidenced), makes an assignment for the benefit of creditors, makes or sends
notice of a bulk transfer or calls a meeting of its creditors or principal
creditors;
          (g) a case or proceeding under the bankruptcy laws of the United
States of America now or hereafter in effect or under any insolvency,
reorganization, receivership, readjustment of debt, dissolution or liquidation
law or statute of any jurisdiction now or hereafter in effect (whether at law or
in equity) is filed against Borrower or any Obligor or all or any part of its
properties and such petition or application is not dismissed within sixty
(60) days after the date of its filing or Borrower or any Obligor shall file any
answer admitting or not contesting such petition or application or indicates its
consent to, acquiescence in or approval of, any such action or proceeding or the
relief requested is granted sooner;
          (h) a case or proceeding under the bankruptcy laws of the United
States of America now or hereafter in effect or under any insolvency,
reorganization, receivership, readjustment of debt, dissolution or liquidation
law or statute of any jurisdiction now or hereafter in effect (whether at a law
or equity) is filed by Borrower or any Obligor or for all or any part of its
property; or
          (i) any default by Borrower or any Obligor under any agreement,
document or instrument relating to any indebtedness for borrowed money owing to
any Person other than Lender, or any capitalized lease obligations, contingent
indebtedness in connection with any guarantee, letter of credit, indemnity or
similar type of instrument in favor of any Person other than Lender, in any case
in an amount in excess of $500,000, which default continues for more than the
applicable cure period, if any, with respect thereto, or any default by Borrower
or any Obligor under any contract, lease, license or other obligation to any
Person other than Lender, which default continues for more than the applicable
cure period, if any, with respect thereto and the default has or may reasonably
be expected to have a Material Adverse Effect;
          (j) SSG shall cease to own and have voting control over 100% of the
issued and outstanding stock of ATEC, except pursuant to a merger permitted
hereunder;
          (k) the indictment or threatened indictment of Borrower or any Obligor
under any criminal statute, or commencement or threatened commencement of
criminal or civil proceedings against Borrower or any Obligor, pursuant to which
statute or proceedings the penalties or remedies sought or available include
forfeiture of any of the property of Borrower or such Obligor;
          (l) there shall be a change in the business or assets of Borrower or
any Obligor after the date hereof which has or may reasonably be expected to
have a Material Adverse Effect; or
          (m) an event of default shall occur and be continuing beyond any
applicable grace or cure period under any of the other Financing Agreements.

47



--------------------------------------------------------------------------------



 



     10.2 Remedies.
          (a) At any time an Event of Default exists or has occurred and is
continuing, Lender shall have all rights and remedies provided in this
Agreement, the other Financing Agreements, the Uniform Commercial Code and other
applicable law, all of which rights and remedies may be exercised without notice
to or consent by Borrower, Borrower Representative or any Obligor, except as
such notice or consent is expressly provided for hereunder or required by
applicable law. All rights, remedies and powers granted to Lender hereunder,
under any of the other Financing Agreements, the Uniform Commercial Code or
other applicable law, are cumulative, not exclusive and enforceable, in Lender’s
discretion, alternatively, successively, or concurrently on any one or more
occasions, and shall include, without limitation, the right to apply to a court
of equity for an injunction to restrain a breach or threatened breach by
Borrower of this Agreement or any of the other Financing Agreements. Lender may,
at any time or times, proceed directly against Borrower or any Obligor to
collect the Obligations without prior recourse to the Collateral.
          (b) Without limiting the foregoing, at any time an Event of Default
exists or has occurred and is continuing, Lender may, in its discretion and
without limitation, (i) accelerate the payment of all Obligations and demand
immediate payment thereof to Lender (provided, that, upon the occurrence of any
Event of Default described in Sections 10.1(g) and 10.1(h), all Obligations
shall automatically become immediately due and payable), (ii) with or without
judicial process or the aid or assistance of others, enter upon any premises on
or in which any of the Collateral may be located and take possession of the
Collateral or complete processing, manufacturing and repair of all or any
portion of the Collateral, (iii) require Borrower, at Borrower’s expense, to
assemble and make available to Lender any part or all of the Collateral at any
place and time designated by Lender, (iv) collect, foreclose, receive,
appropriate, setoff and realize upon any and all Collateral, (v) remove any or
all of the Collateral from any premises on or in which the same may be located
for the purpose of effecting the sale, foreclosure or other disposition thereof
or for any other purpose, (vi) sell, lease, transfer, assign, deliver or
otherwise dispose of any and all Collateral (including entering into contracts
with respect thereto, public or private sales at any exchange, broker’s board,
at any office of Lender or elsewhere) at such prices or terms as Lender may deem
reasonable, for cash, upon credit or for future delivery, with the Lender having
the right to purchase the whole or any part of the Collateral at any such public
sale, all of the foregoing being free from any right or equity of redemption of
Borrower, which right or equity of redemption is hereby expressly waived and
released by Borrower and/or (vii) terminate this Agreement. If any of the
Collateral is sold or leased by Lender upon credit terms or for future delivery,
the Obligations shall not be reduced as a result thereof until payment therefor
is finally collected by Lender. If notice of disposition of Collateral is
required by law, ten (10) days prior notice by Lender to Borrower designating
the time and place of any public sale or the time after which any private sale
or other intended disposition of Collateral is to be made, shall be deemed to be
reasonable notice thereof and Borrower waives any other notice. In the event
Lender institutes an action to recover any Collateral or seeks recovery of any
Collateral by way of prejudgment remedy, Borrower waives the posting of any bond
which might otherwise be required.

48



--------------------------------------------------------------------------------



 



          (c) Lender may apply the cash proceeds of Collateral actually received
by Lender from any sale, lease, foreclosure or other disposition of the
Collateral to payment of the Obligations, in whole or in part and in such order
as Lender may elect, whether or not then due. Borrower shall remain liable to
Lender for the payment of any deficiency with interest at the highest rate
provided for herein and all costs and expenses of collection or enforcement,
including attorneys’ fees and legal expenses.
          (d) Without limiting the foregoing, upon the occurrence of an Event of
Default or an event which with notice or passage of time or both would
constitute an Event of Default, Lender may, at its option, without notice,
(i) cease making Loans or arranging for Letter of Credit Accommodations or
reduce the lending formulas or amounts of Revolving Loans and Letter of Credit
Accommodations available to Borrower and/or (ii) terminate any provision of this
Agreement providing for any future Loans or Letter of Credit Accommodations to
be made by Lender to Borrower.

SECTION 11.   JURY TRIAL WAIVER; OTHER WAIVERS AND CONSENTS; GOVERNING LAW

     11.1 Governing Law; Choice of Forum; Service of Process; Jury Trial Waiver.
          (a) The validity, interpretation and enforcement of this Agreement and
the other Financing Agreements and any dispute arising out of the relationship
between the parties hereto, whether in contract, tort, equity or otherwise,
shall be governed by the internal laws of the State of Texas (without giving
effect to principles of conflicts of law).
          (b) Borrower, Borrower Representative and Lender irrevocably consent
and submit to the non-exclusive jurisdiction of the State of Texas and the
United States District Court for the Northern District of Texas and waive any
objection based on venue or forum non conveniens with respect to any action
instituted therein arising under this Agreement or any of the other Financing
Agreements or in any way connected with or related or incidental to the dealings
of the parties hereto in respect of this Agreement or any of the other Financing
Agreements or the transactions related hereto or thereto, in each case whether
now existing or hereafter arising, and whether in contract, tort, equity or
otherwise, and agree that any dispute with respect to any such matters shall be
heard only in the courts described above (except that Lender shall have the
right to bring any action or proceeding against Borrower Representative,
Borrower or its property in the courts of any other jurisdiction which Lender
deems necessary or appropriate in order to realize on the Collateral or to
otherwise enforce its rights against Borrower Representative, Borrower or its
property).
          (c) Each of Borrower and Borrower Representative hereby waives
personal service of any and all process upon it and consents that all such
service of process may be made by certified mail (return receipt requested)
directed to its address set forth on the signature pages hereof or such other
address specified by Borrower pursuant to Section 12.2 and service so made shall
be deemed to be completed five (5) days after the same shall have been so
deposited in the U.S. mails, or, at Lender’s option, by service upon Borrower or
Borrower Representative, as the

49



--------------------------------------------------------------------------------



 



case may be, in any other manner provided under the rules of any such courts.
Within thirty (30) days after such service, Borrower or Borrower Representative,
as the case may be, shall appear in answer to such process, failing which
Borrower or Borrower Representative, as the case may be, shall be deemed in
default and judgment may be entered by Lender against Borrower or Borrower
Representative, as the case may be, for the amount of the claim and other relief
requested.
          (d) BORROWER, BORROWER REPRESENTATIVE AND LENDER EACH HEREBY WAIVES
ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION OR CAUSE OF ACTION
(i) ARISING UNDER THIS AGREEMENT OR ANY OF THE OTHER FINANCING AGREEMENTS OR
(ii) IN ANY WAY CONNECTED WITH OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE
PARTIES HERETO IN RESPECT OF THIS AGREEMENT OR ANY OF THE OTHER FINANCING
AGREEMENTS OR THE TRANSACTIONS RELATED HERETO OR THERETO IN EACH CASE WHETHER
NOW EXISTING OR HEREAFTER ARISING, AND WHETHER IN CONTRACT, TORT, EQUITY OR
OTHERWISE. BORROWER, BORROWER REPRESENTATIVE AND LENDER EACH HEREBY AGREES AND
CONSENTS THAT ANY SUCH CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED
BY COURT TRIAL WITHOUT A JURY AND THAT BORROWER OR LENDER MAY FILE AN ORIGINAL
COUNTERPART OF A COPY OF THIS AGREEMENT WITH ANY COURT AS WRITTEN EVIDENCE OF
THE CONSENT OF THE PARTIES HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.
          (e) Lender shall not have any liability to Borrower or Borrower
Representative (whether in tort, contract, equity or otherwise) for losses
suffered by Borrower or Borrower Representative in connection with, arising out
of, or in any way related to the transactions or relationships contemplated by
this Agreement, or any act, omission or event occurring in connection herewith,
unless it is determined by a final and non-appealable judgment or court order
binding on Lender, that the losses were the result of acts or omissions
constituting gross negligence or willful misconduct. In any such litigation,
Lender shall be entitled to the benefit of the rebuttable presumption that it
acted in good faith and with the exercise of ordinary care in the performance by
it of the terms of this Agreement.
     11.2 Waiver of Notices. Borrower hereby expressly waives demand,
presentment, protest and notice of intent to accelerate, notice of acceleration,
notice of protest and notice of dishonor with respect to any and all instruments
and commercial paper, included in or evidencing any of the Obligations or the
Collateral, and any and all other demands and notices of any kind or nature
whatsoever with respect to the Obligations, the Collateral and this Agreement,
except such as are expressly provided for herein. No notice to or demand on
Borrower or Borrower Representative which Lender may elect to give shall entitle
Borrower or Borrower Representative to any other or further notice or demand in
the same, similar or other circumstances.
     11.3 Amendments and Waivers. Neither this Agreement (including, without
limitation, the Information Certificate and any Schedule thereto) nor any
provision hereof shall be amended, modified, waived or discharged orally or by
course of conduct, but only by a

50



--------------------------------------------------------------------------------



 



written agreement signed by an authorized officer of Lender, and as to
amendments, as also signed by an authorized officer of Borrower. Lender shall
not, by any act, delay, omission or otherwise be deemed to have expressly or
impliedly waived any of its rights, powers and/or remedies unless such waiver
shall be in writing and signed by an authorized officer of Lender. Any such
waiver shall be enforceable only to the extent specifically set forth therein. A
waiver by Lender of any right, power and/or remedy on any one occasion shall not
be construed as a bar to or waiver of any such right, power and/or remedy which
Lender would otherwise have on any future occasion, whether similar in kind or
otherwise.
     11.4 Waiver of Counterclaims. Borrower waives all rights to interpose any
claims, deductions, setoffs or counterclaims of any nature (other then
compulsory counterclaims) in any action or proceeding with respect to this
Agreement, the Obligations, the Collateral or any matter arising therefrom or
relating hereto or thereto.
     11.5 Indemnification. BORROWER SHALL INDEMNIFY AND HOLD LENDER, AND ITS
DIRECTORS, AGENTS, EMPLOYEES AND COUNSEL, HARMLESS FROM AND AGAINST ANY AND ALL
LOSSES, CLAIMS, DAMAGES, LIABILITIES, COSTS OR EXPENSES IMPOSED ON, INCURRED BY
OR ASSERTED AGAINST ANY OF THEM IN CONNECTION WITH ANY LITIGATION,
INVESTIGATION, CLAIM OR PROCEEDING COMMENCED OR THREATENED RELATED TO THE
NEGOTIATION, PREPARATION, EXECUTION, DELIVERY, ENFORCEMENT, PERFORMANCE OR
ADMINISTRATION OF THIS AGREEMENT, ANY OTHER FINANCING AGREEMENTS, OR ANY
UNDERTAKING OR PROCEEDING RELATED TO ANY OF THE TRANSACTIONS CONTEMPLATED HEREBY
OR ANY ACT, OMISSION, EVENT OR TRANSACTION RELATED OR ATTENDANT THERETO,
INCLUDING AMOUNTS PAID IN SETTLEMENT, COURT COSTS, AND THE FEES AND EXPENSES OF
COUNSEL AND INCLUDING LOSSES, CLAIMS, DAMAGES, LIABILITIES, COSTS AND EXPENSES
ARISING FROM THE ORDINARY OR CONTRIBUTORY NEGLIGENCE OF ANY PARTY INDEMNIFIED
HEREBY, BUT EXCLUDING THOSE ARISING SOLELY AND DIRECTLY FROM THE GROSS
NEGLIGENCE OR WILLFUL MISCONDUCT OF SUCH AN INDEMNIFIED PARTY, AS DETERMINED
PURSUANT TO A FINAL NON-APPEALABLE ORDER OF A COURT OF COMPETENT JURISDICTION.
TO THE EXTENT THAT THE UNDERTAKING TO INDEMNIFY, PAY AND HOLD HARMLESS SET FORTH
IN THIS SECTION MAY BE UNENFORCEABLE BECAUSE IT VIOLATES ANY LAW OR PUBLIC
POLICY, BORROWER SHALL PAY THE MAXIMUM PORTION WHICH IT IS PERMITTED TO PAY
UNDER APPLICABLE LAW TO LENDER IN SATISFACTION OF INDEMNIFIED MATTERS UNDER THIS
SECTION. THE FOREGOING INDEMNITY SHALL SURVIVE THE PAYMENT OF THE OBLIGATIONS
AND THE TERMINATION OR NON-RENEWAL OF THIS AGREEMENT.

51



--------------------------------------------------------------------------------



 



SECTION 12. TERM OF AGREEMENT; MISCELLANEOUS
     12.1 Term.
          (a) This Agreement and the other Financing Agreements shall become
effective as of the date set forth on the first page hereof and shall continue
in full force and effect for a term ending on the earlier of (i) the date three
(3) years from the date hereof (the “Renewal Date”), and from year to year
thereafter, unless sooner terminated pursuant to the terms hereof or (ii) at
Lender’s option, the date on which any Person or group of Persons (as used
within the context of the definition of beneficial ownership described below),
other than Emerson and its shareholders, officers and directors, shall have
acquired beneficial ownership (within the meaning of Rule 13d-3 promulgated by
the Securities Exchange Commission under the Securities Exchange Act of 1934, as
amended) of and having voting control over shares of capital stock of SSG in
amount sufficient to allow them to elect a majority of the board of directors of
SSG (in which case, no renewals or extensions shall apply). Lender or Borrower
Representative may terminate this Agreement and the other Financing Agreements
effective on the Renewal Date or on the anniversary of the Renewal Date in any
year by giving to the other party at least ninety (90) days prior written
notice; provided, that, this Agreement and all other Financing Agreements must
be terminated simultaneously. Upon the effective date of termination or
non-renewal of the Financing Agreements, Borrower shall pay to Lender, in full,
all outstanding and unpaid Obligations and shall furnish cash collateral to
Lender in such amounts as Lender determines are reasonably necessary to secure
Lender from loss, cost, damage or expense, including reasonable attorneys’ fees
and legal expenses, in connection with any contingent Obligations, including
issued and outstanding Letter of Credit Accommodations and checks or other
payments provisionally credited to the Obligations and/or as to which Lender has
not yet received final and indefeasible payment. Such payments in respect of the
Obligations and cash collateral shall be remitted by wire transfer in Federal
funds to such bank account of Lender, as Lender may, in its discretion,
designate in writing to Borrower Representative for such purpose. Interest shall
be due until and including the next Business Day, if the amounts so paid by
Borrower to the bank account designated by Lender are received in such bank
account later than 12:00 noon, Central Standard Time.
          (b) No termination of this Agreement or the other Financing Agreements
shall relieve or discharge Borrower of its respective duties, obligations and
covenants under this Agreement or the other Financing Agreements until all
Obligations have been fully and finally discharged and paid, and Lender’s
continuing security interest in the Collateral and the rights and remedies of
Lender hereunder, under the other Financing Agreements and applicable law, shall
remain in effect until all such Obligations have been fully and finally
discharged and paid.
          (c) If for any reason this Agreement is terminated pursuant to
Section 12.1(a)(ii) prior to the Renewal Date or is otherwise terminated prior
to the end of the then current term or renewal term of this Agreement, in view
of the impracticality and extreme difficulty of ascertaining actual damages and
by mutual agreement of the parties as to a reasonable calculation of Lender’s
lost profits as a result thereof, Borrower agrees to pay to Lender, upon the
effective date of such termination, an early termination fee in the amount set
forth below if such termination is effective in the period indicated:

52



--------------------------------------------------------------------------------



 



              Amount   Period
(i)
  2.0% of Maximum Credit   From the date hereof to and including March 26, 2002
 
       
(ii)
  1.0% of Maximum Credit   From March 27, 2002 to and including March 26, 2003
 
       
(iii)
  .25% of Maximum Credit   From March 27, 2003 to and including March 26, 2004

Such early termination fee shall be presumed to be the amount of damages
sustained by Lender as a result of such early termination and Borrower agrees
that it is reasonable under the circumstances currently existing. In addition,
Lender shall be entitled to such early termination fee upon the occurrence of
any Event of Default described in Sections 10.1(g) and 10.1(h) hereof, even if
Lender does not exercise its right to terminate this Agreement, but elects, at
its option, to provide financing to Borrower or permit the use of cash
collateral under the United States Bankruptcy Code. The early termination fee
provided for in this Section 12.1 shall be deemed included in the Obligations.
Notwithstanding anything contained herein to the contrary, the early termination
fee shall not apply to any early termination as the result of (i) a complete
refinancing of the Loans by an affiliate of Lender, or (ii) a complete
refinancing pursuant to the sale in the capital markets of debt obligations of,
or equity interests in, Borrower, (iii) a complete refinancing of the Loans by
an affiliate of Borrower, or (iv) if Borrower merges with Emerson.
     12.2 Notices. All notices, requests and demands hereunder shall be in
writing and (a) made to Lender at its address set forth below and to Borrower
and Borrower Representative at Borrower Representative’s chief executive office
set forth below, or to such other address as either party may designate by
written notice to the other in accordance with this provision, and (b) deemed to
have been given or made: if delivered in person, immediately upon delivery; if
by telex, telegram or facsimile transmission, immediately upon sending and upon
confirmation of receipt; if by nationally recognized overnight courier service
with instructions to deliver the next Business Day, one (1) Business Day after
sending; and if by certified mail, return receipt requested, five (5) days after
mailing.
     12.3 Partial Invalidity. If any provision of this Agreement is held to be
invalid or unenforceable, such invalidity or unenforceability shall not
invalidate this Agreement as a whole, but this Agreement shall be construed as
though it did not contain the particular provision held to be invalid or
unenforceable and the rights and obligations of the parties shall be construed
and enforced only to such extent as shall be permitted by applicable law.
     12.4 Successors. This Agreement, the other Financing Agreements and any
other document referred to herein or therein shall be binding upon and inure to
the benefit of and be enforceable by Lender, Borrower and their respective
successors and assigns, except that Borrower may not assign its rights under
this Agreement, the other Financing Agreements and

53



--------------------------------------------------------------------------------



 



any other document referred to herein or therein without the prior written
consent of Lender. Lender may, after notice to Borrower Representative and, if
no Event of Default has occurred and is continuing, with Borrower
Representative’s consent (which shall not be unreasonably withheld or delayed
beyond one week after request therefor), assign its rights and delegate its
obligations under this Agreement and the other Financing Agreements and further
may assign, or sell participations in, all or any part of the Loans, the Letter
of Credit Accommodations or any other interest herein to another financial
institution or other Person, in which event, the assignee or participant shall
have, to the extent of such assignment or participation, the same rights and
benefits as it would have if it were the Lender hereunder, except as otherwise
provided by the terms of such assignment or participation. Notwithstanding the
foregoing, in the case of any such assignment or participation, (i) Borrower
shall not be required to deliver financial statements or other reports due
hereunder to Persons in addition to Lender, (ii) representatives of such
assignee or participant may accompany representatives of Lender on inspections
permitted hereunder, but shall not be entitled to separate inspections, and
(iii) Borrower shall not be obligated to pay any costs or expenses paid or
payable by such assignee or participant in connection with such transaction or
this Agreement.
     12.5 Confidentiality Agreement. For the purposes of this Section 12.5,
“Confidential Information” means information delivered (whether in writing or
orally, visually, electronically or by other means) to Lender or its
representatives or agents by or on behalf of Borrower in connection with the
transactions contemplated by or otherwise pursuant to this Agreement that is
proprietary in nature and that was clearly marked or labeled or otherwise
adequately identified when received by Lender as being confidential information
of Borrower provided that such term does not include information that (a) is or
becomes publicly known or available through no act or omission by Lender or any
Person acting on Lender’s behalf, or (b) otherwise becomes known to Lender on a
nonconfidential basis other than through disclosure by Borrower. Lender will
keep the information confidential and will not disclose any information in any
manner whatsoever, provided that Lender may deliver or disclose Confidential
Information to (i) Lender’s directors, trustees, officers, employees, agents,
attorneys and affiliates, financial advisors and other professional advisors as
Lender reasonably deems necessary or appropriate, who agree to hold confidential
the Confidential Information substantially in accordance with the terms of this
Section 12.5, (iii) any Person to which Lender sells or offers to sell its
rights under this Agreement or any part thereof or any participation therein (if
such Person has agreed in writing prior to its receipt of such Confidential
Information to be bound by the provisions of this Section 12.5, (iv) any federal
or state regulatory authority having jurisdiction over Lender, or (v) any other
Person to which such delivery or disclosure may be necessary or appropriate, as
reasonably determined by Lender, (A) to effect compliance with any law, rule,
regulation or order applicable to Lender, (B) in response to any subpoena or
other legal process, (C) in connection with any litigation to which Lender is a
party, or (D) if any Event of Default has occurred and is continuing to the
extent Lender may reasonably determine such delivery and disclosure to be
necessary or appropriate in the enforcement of, or for the protection of its
rights and remedies under, this Agreement.
     12.6 Entire Agreement. This Agreement, the other Financing Agreements, any
supplements hereto or thereto, and any instruments or documents delivered or to
be delivered in connection herewith or therewith represents the entire agreement
and understanding concerning

54



--------------------------------------------------------------------------------



 



the subject matter hereof and thereof between the parties hereto, and supersede
all other prior agreements, understandings, negotiations and discussions,
representations, warranties, commitments, proposals, offers and contracts
concerning the subject matter hereof, whether oral or written. In the event of
any inconsistency between the terms of this Agreement and any schedule or
exhibit hereto, the terms of this Agreement shall govern.
     12.7 NONAPPLICABILITY OF ARTICLE 5069-15.01 ET SEQ BORROWER AND LENDER
HEREBY AGREE THAT, EXCEPT FOR SECTION 15.10(B) THEREOF, THE PROVISIONS OF TEX.
REV. CIV. STAT. ANN. ART. 5069-15.01 ET SEQ. (VERNON 1987) (REGULATING CERTAIN
REVOLVING CREDIT LOANS AND REVOLVING TRI-PARTY ACCOUNTS) SHALL NOT APPLY TO THIS
AGREEMENT OR ANY OF THE OTHER FINANCING AGREEMENTS.
     12.8 ORAL AGREEMENTS INEFFECTIVE. THIS AGREEMENT AND THE OTHER FINANCING
AGREEMENTS REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES AND THE SAME MAY
NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL
AGREEMENTS OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE
PARTIES.
EACH BORROWER AND LENDER EACH
READ AND UNDERSTAND THIS
SECTION 12.8:
                                        (INITIALS OF AUTHORIZED OFFICER OF SSG)

                                        (INITIALS OF AUTHORIZED OFFICER OF ATEC)
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

55



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, Lender, Borrower and Borrower Representative have
caused these presents to be duly executed as of the day and year first above
written.

                      CONGRESS FINANCIAL       SPORT SUPPLY GROUP, INC., as    
CORPORATION (SOUTHWEST), as       Borrower and as Borrower Representative    
Lender                
 
                   
By:
  /s/       By:   /s/                          
Name:
          Name:                              
Title:
          Title:                              
 
                    Address:       Chief Executive Office:    
 
                    1201 Main Street, Suite 1625       1901 Diplomat Drive    
Dallas, Texas 75202       Farmers Branch, Texas 75234                 Attention:
President    

                                  with a copy to:    
 
                                1901 Diplomat Drive                 Farmers
Branch, Texas 75234                 Attention: General Counsel    
 
                                ATHLETIC TRAINING EQUIPMENT                
COMPANY, INC., as Borrower    
 
                   
 
          By:   /s/                          
 
          Name:                              
 
          Title:                              
 
                                Chief Executive Office:    
 
                                1901 Diplomat Drive                 Farmers
Branch, Texas 75234                 Attention: President    
 
                                with a copy to:    
 
                                1901 Diplomat Drive                 Farmers
Branch, Texas 75234                 Attention: General Counsel    

 



--------------------------------------------------------------------------------



 



EXHIBIT A
Information Certificate

 



--------------------------------------------------------------------------------



 



SCHEDULE 1.5
Closing Date Availability Reserves

•   Reserves in the amount of two months’ rent for each of Borrower’s leased
locations for which Lender has not received an executed landlord’s waiver in
form and substance satisfactory to Lender as of the date hereof.   •   Reserves
for slow moving Inventory equal to the sum of (i) $500,000, plus (ii) the amount
by which Borrower’s slow-moving Inventory (as determined by Lender) exceeds
$2,700,000.   •   Reserves for discontinued Inventory.

 



--------------------------------------------------------------------------------



 



SCHEDULE 4.1(l)
Required Licensor Agreements
AMF
Huffy
MacGregor
Volt

 



--------------------------------------------------------------------------------



 



SCHEDULE 8.3
Collateral Locations and Business Names

 



--------------------------------------------------------------------------------



 



SCHEDULE 8.4
Existing Liens

 



--------------------------------------------------------------------------------



 



SCHEDULE 8.7
Defaults

 



--------------------------------------------------------------------------------



 



SCHEDULE 8.9
Environmental Disclosures

 



--------------------------------------------------------------------------------



 



SCHEDULE 8.10
Bank Accounts

 



--------------------------------------------------------------------------------



 



SCHEDULE 8.13
Subsidiaries Stock

 



--------------------------------------------------------------------------------



 



SCHEDULE 9.9
Existing Indebtedness

 



--------------------------------------------------------------------------------



 



SCHEDULE 9.10
Existing Liens, Advances and Guarantees

 



--------------------------------------------------------------------------------



 



FIRST AMENDMENT TO LOAN AND SECURITY AGREEMENT
     THIS FIRST AMENDMENT TO LOAN AND SECURITY AGREEMENT (this “Amendment”) is
made and entered into this 1st day of October, 2002, by and among CONGRESS
FINANCIAL CORPORATION (SOUTHWEST), a Texas corporation (“Lender”), SPORT SUPPLY
GROUP, INC., a Delaware corporation (“SSG”), and ATHLETIC TRAINING EQUIPMENT
COMPANY, INC., a Delaware corporation (“ATEC”) (SSG and ATEC, individually
and/or collectively, jointly and severally, “Borrower”).
PRELIMINARY STATEMENTS
     A. Lender and Borrower have entered into that certain Loan and Security
Agreement, dated March 27, 2001 (the “Loan Agreement”), pursuant to which Lender
has entered into certain financing arrangements with Borrower.
     B. The parties hereto have agreed to amend the Loan Agreement as
hereinafter set forth.
     NOW, THEREFORE, in consideration of the premises herein contained and other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties, intending to be legally bound, agree as follows:
AGREEMENT
ARTICLE I
Definitions
     1.01 Capitalized terms used in this Amendment are defined in the Loan
Agreement, as amended hereby, unless otherwise stated.
ARTICLE II
Amendments
     2.01 Amendment to Section 1.3. Section 1.3 of the Loan Agreement is hereby
deleted in its entirety and the following is replaced in lieu thereof:
“1.3 ‘Adjusted Net Worth’ shall mean as to any Person, at any time, in
accordance with GAAP (except as otherwise specifically set forth below), on a
consolidated basis for such Person and its subsidiaries (if any), the amount
equal to: (a) the difference between: (i) the aggregate net book value of all
assets of such Person and its subsidiaries, calculating the book value of
inventory for this purpose on a first-in-first-out basis, after deducting from
such book values all appropriate reserves in accordance with GAAP (including but
not limited to all

 



--------------------------------------------------------------------------------



 



reserves for doubtful receivables, obsolescence, depreciation and amortization)
and (ii) the aggregate amount of the indebtedness and other liabilities of such
Person and its subsidiaries (including taxes payable and other proper accruals,
but excluding any one-time non-cash adjustments, any adjustments caused fay a
change in GAAP or due to an adoption of an existing accounting policy different
from that currently in existence) plus (b) indebtedness of such Person and its
subsidiaries which is subordinated in right of payment to the full and final
payment of all of the Obligations on terms and conditions acceptable to Lender.”
     2.02 Amendment to Section 9.15. Section 9.15 of the Loan Agreement is
hereby deleted in its entirety and the following is replaced in lieu thereof:
“9.15 Adjusted Net Worth. SSG and its subsidiaries, on a consolidated basis,
shall, at all times during the periods set forth below, maintain Adjusted Net
Worth of not less than the amount set forth below for each such period:

          Period   Minimum Adjusted Net Worth
From October 1, 2002 through December 31,2002
  $ 33,000,000  
 
       
From January 1, 2003 through March 31,2003
  $ 34,000,000  
 
       
From April 1, 2003 through June 30, 2003
  $ 34,500,000  
 
       
July 1, 2003 through September 30, 2003
  $ 34,500,000  
 
       
From October 1, 2003 through December 31, 2003
  $ 34,000,000  
 
       
Each fiscal year of SSG thereafter
  $ 35,000,000 ”

ARTICLE III
Conditions Precedent
     3.01 Conditions to Effectiveness. The effectiveness of this Amendment is
subject to the satisfaction of the following conditions precedent, unless
specifically waived in writing by Lender:

  (a)   Lender shall have received, in form and substance satisfactory to Lender
and its legal counsel:

  (i)   this Amendment, duly executed by Borrower;     (ii)   a certificate of
the Secretary of Borrower dated as of the date of this Amendment, in form and
substance satisfactory to Lender,

- 2 -



--------------------------------------------------------------------------------



 



      certifying among other things, (i) that Borrower’s Board of Directors has
met and has adopted, approved, consented to and ratified resolutions which
authorize the execution, delivery and performance by Borrower of this Amendment
and all such other Financing Agreements to which Borrower is or is to be a
party, and (ii) the names of the officers of Borrower authorized to sign this
Amendment and each of such other Financing Agreements to which Borrower is or is
to be a party hereunder (including the certificates contemplated herein)
together with specimen signatures of such officers;     (iii)   such additional
documents, instruments and information as Lender or its legal counsel may
request; and     (iv)   an amendment fee in the aggregate principal amount of
$5,000.00, which shall be deemed fully earned and non-refundable as of the date
hereof.

  (b)   The representations and warranties contained herein, in the Loan
Agreement and in the other Financing Agreements, shall be true and correct as of
the date hereof, as if made on the date hereof.     (c)   No Event of Default or
event or condition which, with notice or passage of time or both, would
constitute an Event of Default, shall have occurred and be continuing, unless
such event, condition or Event of Default has been specifically waived in
writing by Lender.     (d)   All corporate proceedings taken in connection with
the transactions contemplated by this Amendment and all documents, instruments
and other legal matters incident thereto shall be satisfactory to Lender and its
legal counsel.

ARTICLE IV
No Waiver
     Nothing contained in this Amendment shall be construed as a waiver by
Lender of any covenant or provision of the Loan Agreement or the other Financing
Agreements or of any other contract or instrument among Borrower and Lender, and
the failure of Lender at any time or times hereafter to require strict
performance by Borrower of any provision thereof shall not waive, affect or
diminish any right of Lender to thereafter demand strict compliance therewith.
Lender hereby reserves all rights granted under the Loan Agreement, the other
Financing Agreements and any other contract or instrument among Borrower and
Lender.

- 3 -



--------------------------------------------------------------------------------



 



ARTICLE V
Ratifications, Representations and Warranties
     5.01 Ratifications, The terms and provisions set forth in this Amendment
shall modify and supersede all inconsistent terms and provisions set forth in
the Loan Agreement and the other Financing Agreements, and, except as expressly
modified and superseded by this Amendment, the terms and provisions of the Loan
Agreement and the other Financing Agreements are ratified and confirmed and
shall continue in full force and effect. Borrower and Lender agree that (a) the
Loan Agreement, as amended hereby, and the other Financing Agreements shall
continue to be legal, valid, binding and enforceable in accordance with their
respective terms, and (b) the security interests in the Collateral are in full
force and effect.
     5.02 Representations and Warranties of Borrower. Borrower hereby represents
and warrants to Lender that (a) the execution, delivery and performance of this
Amendment and any and all other Financing Agreements executed and/or delivered
in connection herewith have been authorized by all requisite corporate action on
the part of Borrower and will not violate the Certificate of Incorporation or
Bylaws of Borrower; (b) the representations and warranties contained in the Loan
Agreement, as amended hereby, and any other Financing Agreement are true and
correct on and as of the date hereof and on and as of the date of execution
hereof as though made on and as of each such date; (c) no Event of Default or
event or condition which, with notice or passage of time or both, would
constitute an Event of Default under the Loan Agreement, as amended hereby, has
occurred and is continuing; (d) Borrower is in full compliance with all
covenants and agreements contained in the Loan Agreement and the other Financing
Agreements, as amended hereby, and (e) Borrower has not amended, modified or in
any way altered its Certificate of Incorporation or Bylaws since March 27, 2001.
ARTICLE VI
Miscellaneous Provisions
     6.01 Survival of Representations and Warranties. All representations and
warranties made in the Loan Agreement or any other Financing Agreement,
including, without limitation, any document furnished in connection with this
Amendment, shall survive the execution and delivery of this Amendment and the
other Financing Agreements, and no investigation by Lender or any closing shall
affect the representations and warranties or the right of Lender to rely upon
them.
     6.02 Reference to Loan Agreement. Each of the Loan Agreement and the other
Financing Agreements, and any and all other agreements, documents or instruments
now or hereafter executed and delivered pursuant to the terms hereof or pursuant
to the terms of the Loan Agreement, as amended hereby, are hereby amended so
that any reference in the Loan Agreement and such other Financing Agreements to
the Loan Agreement shall mean a reference to the Loan Agreement and the other
Financing Agreements as amended hereby.
     6.03 Expenses of Lender. As provided in Section 9.16 of the Loan Agreement,
Borrower agrees to pay on demand all costs and expenses incurred by Lender in
connection with

- 4 -



--------------------------------------------------------------------------------



 



the preparation, negotiation and execution of this Amendment and the other
Financing Agreements executed pursuant hereto, and any and all amendments,
modifications, and supplements thereto, including, without limitation, all costs
and expenses of filing or recording and the reasonable costs and fees of
Lender’s legal counsel (including legal assistants).
     6.04 Severability. Any provision of this Amendment held by a court of
competent jurisdiction to be invalid or unenforceable shall not impair or
invalidate the remainder of this Amendment and the effect thereof shall be
confined to the provision so held to be invalid or unenforceable.
     6.05 Successors and Assigns. This Amendment is binding upon and shall inure
to the benefit of Lender and Borrower and their respective successors and
assigns, except that Borrower may not assign or transfer any of its rights or
obligations hereunder without the prior written consent of Lender.
     6.06 Counterparts. This Amendment may be executed in one or more
counterparts, each of which when so executed shall be deemed to be an original,
but all of which when taken together shall constitute one and the same
instrument.
     6.07 Effect of Waiver. No consent or waiver, express or implied, by Lender
to or for any breach of or deviation from any covenant or condition by Borrower
shall be deemed a consent to or waiver of any other breach of the same or any
other covenant, condition or duty.
     6.08 Headings. The headings, captions, and arrangements used in this
Amendment are for convenience only and shall not affect the interpretation of
this Amendment.
     6.09 Applicable Law. THIS AMENDMENT AND ALL OTHER AGREEMENTS EXECUTED
PURSUANT HERETO SHALL BE DEEMED TO HAVE BEEN MADE AND TO BE PERFORMABLE IN AND
SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE INTERNAL LAWS OF THE
STATE OF TEXAS (WITHOUT GIVING EFFECT TO PRINCIPLES OF CONFLICTS OF LAW).
     6.10 Final Agreement. THE LOAN AGREEMENT AND THE OTHER FINANCING
AGREEMENTS, EACH AS AMENDED HEREBY, REPRESENT THE ENTIRE EXPRESSION OF THE
PARTIES WITH RESPECT TO THE SUBJECT MATTER HEREOF ON THE DATE THIS AMENDMENT IS
EXECUTED. THE LOAN AGREEMENT AND THE OTHER FINANCING AGREEMENTS, AS AMENDED, MAY
NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL
AGREEMENTS OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE
PARTIES. NO MODIFICATION, RESCISSION, WAIVER, RELEASE OR AMENDMENT OF ANY
PROVISION OF THIS AMENDMENT SHALL BE MADE, EXCEPT BY A WRITTEN AGREEMENT SIGNED
BY BORROWER AND LENDER.

- 5 -



--------------------------------------------------------------------------------



 



     6.11 Release. BORROWER HEREBY ACKNOWLEDGES THAT IT HAS NO DEFENSE,
COUNTERCLAIM, OFFSET, CROSS-COMPLAINT, CLAIM OR DEMAND OF ANY KIND OR NATURE
WHATSOEVER THAT CAN BE ASSERTED TO REDUCE OR ELIMINATE ALL OR ANY PART OF ITS
LIABILITY TO REPAY THE “OBLIGATIONS” OR TO SEEK AFFIRMATIVE RELIEF OR DAMAGES OF
ANY -KIND OR NATURE FROM LENDER. BORROWER HEREBY VOLUNTARILY AND KNOWINGLY
RELEASES AND FOREVER DISCHARGES LENDER, ITS PREDECESSORS, OFFICERS, DIRECTORS,
AGENTS, EMPLOYEES, SUCCESSORS AND ASSIGNS, FROM ALL POSSIBLE CLAIMS, DEMANDS,
ACTIONS, CAUSES OF ACTION, DAMAGES, COSTS, EXPENSES, AND LIABILITIES WHATSOEVER,
KNOWN OR UNKNOWN, ANTICIPATED OR UNANTICIPATED, SUSPECTED OR UNSUSPECTED, FIXED,
CONTINGENT, OR CONDITIONAL, AT LAW OR IN EQUITY, ORIGINATING IN WHOLE OR IN PART
ON OR BEFORE THE DATE THIS AMENDMENT IS EXECUTED, WHICH BORROWER MAY NOW OR
HEREAFTER HAVE AGAINST LENDER, ITS PREDECESSORS, OFFICERS, DIRECTORS, AGENTS,
EMPLOYEES, SUCCESSORS AND ASSIGNS, IF ANY, AND IRRESPECTIVE OF WHETHER ANY SUCH
CLAIMS ARISE OUT OF CONTRACT, TORT, VIOLATION OF LAW OR REGULATIONS, OR
OTHERWISE, AND ARISING FROM ANY “LOANS”, INCLUDING, WITHOUT LIMITATION, ANY
CONTRACTING FOR, CHARGING, TAKING, RESERVING, COLLECTING OR RECEIVING INTEREST
IN EXCESS OF THE HIGHEST LAWFUL RATE APPLICABLE, THE EXERCISE OF ANY RIGHTS AND
REMEDIES UNDER THE LOAN AGREEMENT OR OTHER FINANCING AGREEMENTS, AND NEGOTIATION
FOR AND EXECUTION OF THIS AMENDMENT.

- 6 -



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, this Amendment has been executed and is effective as of
the date first above-written.

         
 
LENDER:    
 
       
 
CONGRESS FINANCIAL CORPORATION    
 
(SOUTHWEST)    
 
       
 
By:   /s/    
 
Name:    
 
Title: V. P.    
 
       
 
BORROWERS:    
 
       
 
SPORT SUPPLY GROUP, INC.    
 
       
 
By:   /s/ Kenneth A. Corby    
 
Name: Kenneth A. Corby    
 
Title: V. P. Corp. Development    
 
       
 
ATHLETIC TRAINING EQUIPMENT    
 
COMPANY, INC.    
 
       
 
By:   /s/ John P. Walker    
 
Name: John P. Walker    
 
Title: Chief Executive Officer,    
 
          Chief Operating Officer and    
 
          Chief Financial Officer    

         

First Amendment to Loan and Security Agreement

 



--------------------------------------------------------------------------------



 



                                   

SECOND AMENDMENT TO LOAN AND SECURITY AGREEMENT
     THIS SECOND AMENDMENT TO LOAN AND SECURITY AGREEMENT (this “Amendment”) is
made and entered into as of the 27th day of June, 2003, by and among CONGRESS
FINANCIAL CORPORATION (SOUTHWEST), a Texas corporation (“Lender”), SPORT SUPPLY
GROUP, INC., a Delaware corporation (“SSG”), and ATHLETIC TRAINING EQUIPMENT
COMPANY, INC., a Delaware corporation (“ATEC”) (SSG and ATEC, individually
and/or collectively, jointly and severally, “Borrower”).
PRELIMINARY STATEMENTS
     A. Lender and Borrower have entered into that certain Loan and Security
Agreement, dated March 27, 2001, as amended by that certain First Amendment to
Loan and Security Agreement dated October 1, 2002 (the “Loan Agreement”),
pursuant to which Lender has entered into certain financing arrangements with
Borrower.
     B. The parties hereto have agreed to amend the Loan Agreement as
hereinafter set forth.
     NOW, THEREFORE, in consideration of the premises herein contained and other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties, intending to be legally bound, agree as follows:
AGREEMENT
ARTICLE I
Definitions
     1.01 Capitalized terms used in this Amendment are defined in the Loan
Agreement, as amended hereby, unless otherwise stated.
ARTICLE II
Amendments
     2.01 Amendments to Section 12.1. (a) The first sentence of Paragraph (a) of
Section 12.1 of the Loan Agreement is hereby amended and restated to read as
follows:
“This Agreement and the other Financing Agreements shall become effective as of
the date set forth on the first page hereof and shall continue in full force and
effect for a term ending on the earlier of (i) August 1, 2004 (the “Renewal
Date”), and from year to year thereafter, unless sooner terminated pursuant to
the terms hereof or (ii) at Lender’s option, the date on which any Person or
group of Persons (as used within the context of the definition of beneficial
ownership described

 



--------------------------------------------------------------------------------



 



below), other than Emerson and its shareholders, officers and directors, shall
have acquired beneficial ownership (within the meaning of Rule 13d-3 promulgated
by the Securities Exchange Commission under the Securities Exchange Act of 1934,
as amended) of and having voting control over shares of capital stock of SSG in
amount sufficient to allow them to elect a majority of the board of directors of
SSG (in which case, no renewals or extensions shall apply).”
(b) Paragraph (c) of Section 12.1 of the Loan Agreement is hereby amended by
deleting the reference to “March 26, 2004” set forth in said Paragraph and
inserting “July 31, 2004” in lien thereof.
     2.02 Addition of New section 3.6. Section 3 of the Agreement is hereby
amended by adding the following Section 3.6 thereto:
     “3.6 Second Amendment Fee, Borrower shall pay to Lender on September 1,
2003, a fee in respect of the Second Amendment to Loan and Security Agreement
dated as of June 27, 2003, in an amount equal to $5,000, which fee shall be
fully earned and non-refundable as of such date, provided. however, that (i) if
before September 1, 2003, Borrower and Leader have agreed in writing to extend
the Renewal Date to April 1,2005 or later, payment of such fee shall be
automatically waived, and (ii) if Borrower pays such fee in full when due and
Borrower and Lender thereafter agree in writing to so extend the Renewal Date to
April 1, 2006 or later, any fee charged by Lender to Borrower in connection with
such extension shall be reduced by $5,000.”
ARTICLE III
Conditions Precedent
     3.01 Conditions to Effectiveness. The effectiveness of this Amendment is
subject to the satisfaction of the following conditions precedent, unless
specifically waived in writing by Lender:

  (a)   Lender shall have received, in form and substance satisfactory to Lender
and its legal counsel:

  (i)   this Amendment, duly executed by Borrower;     (ii)   a certificate of
the Secretary of Borrower dated as of the date of this Amendment, in form and
substance satisfactory to Lender, certifying among other things, (i) that
Borrower’s Board of Directors has met and has adopted, approved, consented to
and ratified resolutions which authorize the execution, delivery and performance
by Borrower of this Amendment and all such other Financing Agreements to which
Borrower is or is to be a party, and (ii) the names of the officers of Borrower
authorized to sign this

- 2 -



--------------------------------------------------------------------------------



 



      Amendment and each of such other Financing Agreements to which Borrower is
or is to be a party hereunder (including the certificates contemplated herein)
together with specimen signatures of such officers; and     (iii)   such
additional documents, instruments and information as Lender or its legal counsel
may request.

  (b)   The representations and warranties contained herein, in the Loan
Agreement and in the other Financing Agreements, shall be true and correct as of
the date hereof, as if made on the date hereof.     (c)   No Event of Default or
event or condition which, with notice or passage of time or both, would
constitute an Event of Default, shall have occurred and be continuing, unless
such event, condition or Event of Default has been specifically waived in
writing by Lender.     (d)   All corporate proceedings taken in connection with
the transactions contemplated by this Amendment and all documents, instruments
and other legal matters incident thereto shall be satisfactory to Lender and its
legal counsel.

ARTICLE IV
No Waiver
     Nothing contained in this Amendment shall be construed as a waiver by
Lender of any covenant or provision of the Loan Agreement or the other Financing
Agreements or of any other contract or instrument among Borrower and Lender, and
the failure of Lender at any time or times hereafter to require strict
performance by Borrower of any provision thereof shall not waive, affect or
diminish any right of Lender to thereafter demand strict compliance therewith.
Lender hereby reserves all rights granted under the Loan Agreement, the other
Financing Agreements and any other contract or instrument among Borrower and
Lender.
ARTICLE V
Ratifications. Representations and Warranties
     5.01 Ratifications. The terms and provisions set forth in this Amendment
shall modify and supersede all inconsistent terms and provisions set forth in
the Loan Agreement and the other Financing Agreements, and, except as expressly
modified and superseded by this Amendment, the terms and provisions of the Loan
Agreement and the other Financing Agreements are ratified and confirmed and
shall continue in full force and effect. Borrower and Lender agree that (a) the
Loan Agreement, as amended hereby, and the other Financing Agreements shall
continue to be legal, valid, binding and enforceable in accordance with their
respective terms, and (b) the security interests in the Collateral are in full
force and effect.

- 3 -



--------------------------------------------------------------------------------



 



     5.02 Representations and Warranties of Borrower. Borrower hereby represents
and warrants to Lender that (a) the execution, delivery and performance of this
Amendment and any and all other Financing Agreements executed and/or delivered
in connection herewith have been authorized by all requisite corporate action on
the part of Borrower and will not violate the Certificate of Incorporation or
Bylaws of Borrower; (b) the representations and warranties contained in the Loan
Agreement, as amended hereby, and any other Financing Agreement are true and
correct on and as of the date hereof and on and as of the date of execution
hereof as though made on and as of each such date; (c) so Event of Default or
event or condition which, with notice or passage of time or both, would
constitute an Event of Default under the loan Agreement, as amended hereby, has
occurred and is continuing; (d) Borrower is in full compliance with all
covenants and agreements contained in the Loan Agreement and the other Financing
Agreements, as amended hereby; and (e) Borrower has not amended, modified or in
any way altered its Certificate of Incorporation or Bylaws since March 27, 2001.
ARTICLE VI
Miscellaneous Provisions
     6.01 Survival of Representations and Warranties. All representations and
warranties made in the Loan Agreement or any other Financing Agreement,
including, without limitation, any document furnished in connection with this
Amendment, shall survive the execution and delivery of this Amendment and the
other Financing Agreements, and no investigation by Lender or any closing shall
affect the representations and warranties or the right of Lender to rely upon
them.
     6.02 Reference to Loan Agreement. Each of the Loan Agreement and the other
Financing Agreements, and any and all other agreements, documents or instruments
now or hereafter executed and delivered pursuant to the terms hereof or pursuant
to the terms of the Loan Agreement, as amended hereby, are hereby amended so
that any reference in the Loan Agreement and such other Financing Agreements to
the Loan Agreement shall mean a reference to the Loan Agreement and the other
Financing Agreements as amended hereby.
     6.03 Expenses of Lender. As provided in Section 9.16 of the Loan Agreement,
Borrower agrees to pay on demand all costs and expenses incurred by Lender in
connection with the preparation, negotiation and execution of this Amendment and
the other Financing Agreements executed pursuant hereto, and any and all
amendments, modifications, and supplements thereto, including, without
limitation, all costs and expenses of filing or recording and the reasonable
costs and fees of Lender’s legal counsel (including legal assistants).
     6.04 Severability. Any provision of this Amendment held by a court of
competent jurisdiction to be invalid or unenforceable shall not impair or
invalidate the remainder of this Amendment and the effect thereof shall be
confined to the provision so held to be invalid or unenforceable.
     6.05 Successors and Assigns. This Amendment is binding upon and shall inure
to the benefit of Lender and Borrower and their respective successors and
assigns, except that Borrower
Second Amendment to Loan and Security Agreement

- 4 -



--------------------------------------------------------------------------------



 



may not assign or transfer any of its rights or obligations hereunder without
the prior written consent of Lender.
     6.06 Counterparts. This Amendment may be executed in one or more
counterparts, each of which when so executed shall be deemed to be an original,
but all of winch when taken together shall constitute one and the same
instrument.
     6.07 Effect of Waiver. No consent or waiver, express or implied, by Lender
to or for any breach of or deviation from any covenant or condition by Borrower
shall be deemed a consent to or waiver of any other breach of the same or any
other covenant, condition or duty.
     6.08 Headings. The headings, captions, and arrangements used in this
Amendment are for convenience only and shall not affect the interpretation of
this Amendment.
     6.09 Applicable Law. THIS AMENDMENT AND ALL OTHER AGREEMENTS EXECUTED
PURSUANT HERETO SHALL BE DEEMED TO HAVE BEEN MADE AND TO BE PERFORMABLE IN AND
SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE INTERNAL LAWS OF THE
STATE OF TEXAS (WITHOUT GIVING EFFECT TO PRINCIPLES OF CONFLICTS OF LAW).
     6.10 Final Agreement. THE LOAN AGREEMENT AND THE OTHER FINANCING
AGREEMENTS, EACH AS AMENDED HEREBY, REPRESENT THE ENTIRE EXPRESSION OF THE
PARTIES WITH RESPECT TO THE SUBJECT MATTER HEREOF ON THE DATE THIS AMENDMENT IS
EXECUTED. THE LOAN AGREEMENT AND THE OTHER FINANCING AGREEMENTS, AS AMENDED, MAY
NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL
AGREEMENTS OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE
PARTIES. NO MODIFICATION, RESCISSION, WAIVER, RELEASE OR AMENDMENT OF ANY
PROVISION OF THIS AMENDMENT SHALL BE MADE, EXCEPT BY A WRITTEN AGREEMENT SIGNED
BY BORROWER AND LENDER.
     6.11 Release. BORROWER HEREBY ACKNOWLEDGES THAT IT HAS NO DEFENSE,
COUNTERCLAIM, OFFSET, CROSS-COMPLAINT, CLAIM OR DEMAND OF ANY KIND OR NATURE
WHATSOEVER THAT CAN BE ASSERTED TO REDUCE OR ELIMINATE ALL OR ANY PART OF ITS
LIABILITY TO REPAY THE “OBLIGATIONS” OR TO SEEK AFFIRMATIVE RELIEF OR DAMAGES OF
ANY KIND OR NATURE FROM LENDER BORROWER HEREBY VOLUNTARILY AND KNOWINGLY
RELEASES AND FOREVER DISCHARGES LENDER, ITS PREDECESSORS, OFFICERS, DIRECTORS,
AGENTS, EMPLOYEES, SUCCESSORS AND ASSIGNS, FROM ALL POSSIBLE CLAIMS, DEMANDS,
ACTIONS, CAUSES OF ACTION, DAMAGES, COSTS, EXPENSES, AND LIABILITIES WHATSOEVER,
KNOWN OR UNKNOWN, ANTICIPATED OR UNANTICIPATED, SUSPECTED OR UNSUSPECTED, FIXED,
CONTINGENT, OR CONDITIONAL, AT LAW OR IN EQUITY, ORIGINATING IN WHOLE OR IN PART
ON OR BEFORE THE DATE THIS
Second Amendment to Loan and Security Agreement

- 5 -



--------------------------------------------------------------------------------



 



AMENDMENT IS EXECUTED, WHICH BORROWER MAY NOW OR HEREAFTER HAVE AGAINST LENDER,
ITS PREDECESSORS, OFFICERS, DIRECTORS, AGENTS, EMPLOYEES, SUCCESSORS AND
ASSIGNS, IF ANY, AND IRRESPECTIVE OF WHETHER ANY SUCH CLAIMS ARISE OUT OF
CONTRACT, TORT, VIOLATION OF LAW OR REGULATIONS, OR OTHERWISE, AND ARISING FROM
ANY “LOANS”, INCLUDING, WITHOUT LIMITATION, ANY CONTRACTING FOR, CHARGING,
TAKING, RESERVING, COLLECTING OR RECEIVING INTEREST IN EXCESS OF THE HIGHEST
LAWFUL RATE APPLICABLE, THE EXERCISE OF ANY RIGHTS AND REMEDIES UNDER THE LOAN
AGREEMENT OR OTHER FINANCING AGREEMENTS, AND NEGOTIATION FOR AND EXECUTION OF
THIS AMENDMENT.

Second Amendment to Loan and Security Agreement

- 6 -



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, this Amendment has been executed and is effective as of
the date first above-written.

                  LENDER:    
 
                CONGRESS FINANCIAL CORPORATION (SOUTHWEST)    
 
           
 
  By:   /s/
 
   
 
  Name:        
 
  Title:   V.P.    
 
                BORROWERS:    
 
                SPORT SUPPLY GROUP, INC.    
 
           
 
  By:   /s/
 
   
 
  Name:    
 
   
 
  Title:    
 
   
 
                ATHLETIC TRAINING EQUIPMENT COMPANY, INC.    
 
           
 
  By:   /s/ Robert K. Mitchell    
 
           
 
  Name:   Robert K. Mitchell    
 
  Title:   V P Finance    

Second Amendment to Loan and Security Agreement

 



--------------------------------------------------------------------------------



 



THIRD AMENDMENT TO LOAN AND SECURITY AGREEMENT
     THIS THIRD AMENDMENT TO LOAN AND SECURITY AGREEMENT (this “Amendment”) is
made and entered into as of the 6th day of November, 2003 (“Effective Date”), by
and among CONGRESS FINANCIAL CORPORATION (SOUTHWEST), a Texas corporation
(“Lender”), SPORT SUPPLY GROUP, INC., a Delaware corporation (“SSG”), and
ATHLETIC TRAINING EQUIPMENT COMPANY, INC., a Delaware corporation (“ATEC”) (SSG
and ATEC, individually and/or collectively, jointly and severally, “Borrower”),
PRELIMINARY STATEMENTS
     A. Lender and Borrower have entered into that certain Loan and Security
Agreement, dated March 27, 2001, as amended by that certain First Amendment to
Loan and Security Agreement dated October 1, 2002, as further amended by that
certain Second Amendment to Loan and Security Agreement dated June 27, 2003 (as
amended, modified or supplemented from time to time, the “Loan Agreement”),
pursuant to which Lender has entered into certain financing arrangements with
Borrower.
     B. The parties hereto have agreed to amend the Loan. Agreement as
hereinafter set forth.
     NOW, THEREFORE, in consideration of the premises herein contained and other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties, intending to be legally bound, agree as follows:
AGREEMENT
ARTICLE I
Definitions
     1.01 Capitalized terms used in this Amendment arc defined in the Loan
Agreement, as amended hereby, unless otherwise stated.
ARTICLE II
Amendments
     2.01 Amendment to 1.5. Effective as of the Effective Date, Section 1.5 of
the Loan Agreement is hereby deleted in its entirety and the following is
inserted in lieu thereof:
     “‘Availability Reserves’ shall mean, as of any date of determination, such
amounts as Lender may from time to time establish and revise in good faith
reducing me amount of Revolving Loans and Letter of Credit Accommodations which
would otherwise be available to Borrower under the lending formula(s)
3rd amendment to lsa

 



--------------------------------------------------------------------------------



 



provided for herein: (a) to reflect events, conditions, contingencies or risks
which, as determined by Lender in good faith, do or may affect either (i) the
Collateral or any other property which is security for the Obligations or its
value, (ii) the assets, business or prospects of Borrower or any Obligor or
(iii) the security interests and other rights of Lender in the Collateral
(including the enforceability, perfection and priority thereof) or (b) to
reflect Lender’s good faith belief that any collateral report or financial
information furnished by or on behalf of Borrower or any Obligor to Lender is or
may have been incomplete, inaccurate or misleading in any material respect or
(c) to reflect outstanding Letter of Credit Accommodations as provided in
Section 2.2 hereof or (d) in respect of any state of facts which Lender
determines in good faith constitutes an Event of Default or may, with notice or
passage of time or both, constitute an Event of Default. Without limiting the
foregoing, (i) Lender may establish Availability Reserves with respect to
Borrower’s personal property taxes relating to any property located in the state
of Texas immediately upon Borrower’s receipt of a notice from the taxing
authority that such taxes are payable and until Lender receives verification,
satisfactory to it that such taxes have been paid in full, (ii) the Availability
Reserves established by Lender as of the date hereof set forth on Schedule 1.5
and (iii) Lender may establish Availability Reserves with respect to dilution of
Borrower’s Accounts in excess of five percent (5%) (as determined by Lender in
its discretion).”
     2.02 Amendment to Section 1.15(b). Effective as of the Effective Date,
Section 1.15(b) of the Loan Agreement is hereby deleted in its entirety and the
following is inserted in lieu thereof:
     “(b) (i) with respect to SSG, such Accounts are not unpaid more than one
hundred twenty (120) days after the date of the original invoice for them and
(ii) with respect to ATEC, such Accounts are not unpaid more than one hundred
eighty (180) days after the date of the original invoice for them and do not
exceed $1,250,000 in the aggregate at any time;”
     2.03 Amendment to Section 1. 15(n). Effective as of the Effective Date,
Section 1.15(n) of the Loan Agreement is hereby deleted in its entirety and the
following is inserted in lieu thereof:
     “(n) (i) with respect to SSG, such Accounts are not owed by an account
debtor who has Accounts unpaid one hundred twenty (120) days after the date of
the original invoice for them and (ii) with respect to ATEC, such Accounts are
not owned by an account debtor who has Accounts paid one hundred eighty
(180) days after the date of the original invoice for them, which, in each case,
unpaid Accounts constitute more than fifty percent (50%) of the total Accounts
of such account debtor; and”
3rd amendment to lsa

2



--------------------------------------------------------------------------------



 



     2.04 Amendment to Section 1.28. Effective as of the Effective Date, Section
1.28 of the Loan Agreement is hereby deleted in its entirety and the following
is inserted in lieu thereof:
     “1.28 ‘Finished Goods Inventory Advance Rate’ shall mean, with respect to
Eligible Inventory constituting finished goods, the lesser of (a) eighty-five
percent (85%) of net orderly liquidation value, or (b) sixty-five percent (65%)
of Cost”.
     2.05 Amendment to Section 1.34. Effective as of the Effective Date,
Section 1.34 of the Loan Agreement is hereby deleted in its entirety and the
following is inserted in lieu thereof:
     “1.34 ‘Interest Rate’ shall mean, as to Prime Rate Loans, a rate equal to
the Prime Rate and, as to Eurodollar Rate Loans, a rate equal to the sum of
(a) the Adjusted Eurodollar Rate (based on the Eurodollar Rate applicable for
the Interest Period selected by Borrower Representative as in effect three
(3) Business Days after the date of receipt by Lender of the request of Borrower
Representative for such Eurodollar Rate Loans in accordance with the terms
hereof, whether such rate is higher or lower than any rate previously quoted to
Borrower Representative), plus 2.25%.
     Notwithstanding the above, the Interest Rate shall mean the rate equal to
the sum of the two percent (2.00%) per annum plus the otherwise applicable
Interest Rate, at Lender’s option, with notice, (a) for the period (i) from and
after the effective date of termination or non-renewal hereof until Lender has
received full and final payment of all obligations (notwithstanding entry of a
judgment against Borrower) and (ii) from and after the date of the occurrence of
an Event of Default for so long as such Event of Default is continuing as
determined by Lender, and (b) on the Revolving Loans at any time outstanding in
excess of the amounts available to Borrower under Section 2 (whether or not such
excess(es), arise or are made with or without Lender’s knowledge or consent and
whether made before or after an Event of Default), provided, however, that if
any such excess arises as a direct and immediate result of the imposition of
additional Availability Reserves, the reduction of any lending formula or the
creation of additional criteria for Eligible Accounts or Eligible Inventory by
Lender, then the Interest Rate shall not increase as a result of such excess as
provided in this paragraph until and unless such excess continues to exist
thirty (30) days after the commencement of such action by Lender.”
     2.06 Amendment to Section 1.43. Effective as of the Effective Date,
Section 1.43 of the Loan Agreement is hereby deleted in its entirety and the
following is inserted in lieu thereof:
     “‘Maximum Credit’ shall mean the amount of $20,000,000.”
     2.07 Amendment to Section 2.1(a)(i). Effective as of the Effective Date,
the reference to “eighty percent (80%)” contained in Section 2.1(a)(i) of the
Loan Agreement is hereby deleted in its entirety, and the reference to
“eighty-five percent (85%)” is inserted in lieu thereof.
3rd amendment to lsa

3



--------------------------------------------------------------------------------



 



     2.08 Amendment to Section 2.1(a)(ii)(A)(2). Effective as of the Effective
Date, Section 2.1(a)(ii)(A)(2) of the Loan Agreement is hereby deleted in its
entirety and the following is inserted in lieu thereof:
     “(2) the lesser of (a) twenty-five percent (25%) of foe Value of Eligible
Inventory consisting of raw materials for such finished goods or (b) eighty-five
percent (85%) of net orderly liquidation value, as determined by Lender in good
faith, plus”
     2.09 Amendment to Section 3.1. Effective as of the Effective Date, the
reference to “eighty percent (80%)” contained in Section 3.1 of the Loan
Agreement is hereby deleted in its entirety, and the reference to “ninety
percent (90%)” is inserted in lieu thereof.
     2.10 Amendment to Section 3.3. Effective as of the Effective Date, the
reference to “$3,000” contained in Section 3.3 of the Loan Agreement is hereby
deleted in its entirety and the reference to “$2,500” is inserted in lieu
thereof.
     2.11 Amendment to Section 3.6. Effective as of the Effective Date,
Section 3.6 of the Loan Agreement is hereby deleted in its entirety and the
following is inserted in lieu thereof:
     “3.6 Third Amendment Closing Fee. Borrower shall pay to Lender an amendment
fee with respect to the Third Amendment to Loan and Security Agreement dated as
of November 6, 2003, in an amount equal to $62,500.00 which fee shall be fully
earned and non-refundable as of November 6, 2003 and payable in installments in
the amount of $520,833.33, each of which shall be due and payable on each of
November 6, 2003, November 1, 2004 and November 1, 2005. If Borrower terminates
this Agreement pursuant to Section 12.l(e)(ii) prior to November 1, 2005,
Borrower shall pay the outstanding amount of such amendment fee (in addition to
other amounts due hereunder) to Lender on such termination date.”
     2.12 Deletion of Section 7.4 (e). Effective as of the Effective Date,
Section 7.4(e) of the Loan Agreement is hereby deleted in its entirety, and
subsections (f), (g), (h), (i) and (j) of Section 7.4 shall be re-lettered to
(e), (f), (g), (h) and (i), respectively.
     2.13 Amendment to Section 9.15. Effective as of the Effective Date,
Section 9.15 of the Loan Agreement is hereby deleted in its entirety and the
following is inserted in lieu thereof:
     “9.15 Adjusted Net Worth. SSG and its subsidiaries, on a consolidated
basis, shall, at all times during the periods set forth below, maintain Adjusted
Net Worth of not less than the amount set forth below for each such period:
3rd amendment to lsa

4



--------------------------------------------------------------------------------



 



              Minimum Adjusted Period   Net Worth  
At all times during the period from October 1, 2003 through March 31, 2004
  $ 25,000,000  
At all times thereafter
  $ 27,500,000”  

     2.14 Amendments to Section 12.1. Effective as of the Effective Date,
(a) the first sentence of Paragraph (a) of Section 12.1 of the Loan Agreement is
hereby deleted in its entirety and the following is inserted in lieu thereof:
     “This Agreement and the other Financing Agreements shall become effective
as of the date set forth on the first page hereof and shall continue in full
force and effect for a team ending on the earlier of (i) October 31, 2007 (the
“Renewal Date”), and from year to year thereafter, unless sooner terminated
pursuant to the terms hereof or (ii) at lender’s option, the date on which any
Person or group of Persons (as used within the context of the definition of
beneficial ownership described below), other than Emerson and its shareholders,
officers and directors, shall have acquired beneficial ownership (within the
meaning of Rule 13d-3 promulgated by the Securities Exchange Commission under
the Securities Exchange Act of 1934, as amended) of and having voting control
over shares of capital stock of SSG in amount sufficient to allow them to elect
a majority of the board of directors of SSG (in which case, no renewals or
extensions shall apply).”
     and (b) Paragraph (c) of Section 12.1 of the Loan Agreement is hereby
deleted in its entirety and the following is inserted in lieu thereof:
     “(c) If for any reason this Agreement is terminated pursuant to Section
12.1(a)(ii) prior to the Renewal Date or is otherwise terminated prior to the
end of the then current term or renewal term of this Agreement; in view of the
impracticality and extreme difficulty of ascertaining actual damages and by
mutual agreement of the parties as to a reasonable calculation of Lender’s lost
profits as a result thereof, Borrower agrees to pay to Lender, upon the
effective date of such termination, an early termination fee in the amount set
forth below if such termination is effective in the period indicated:

              Amount   Period  
(i)
  0.25%    of Maximum Credit   From November 6, 2003 to and including
October 31, 2005
 
       
(ii)
  0.125%    of Maximum Credit   From November 1, 2005 to and including
October 31, 2006
 
       
(iii)
  0.00%    of Maximum Credit   From November 1, 2006 to and including
October 31, 2007

3rd amendment to lsa

5



--------------------------------------------------------------------------------



 



Such early termination fee shall be presumed to be the amount of damages
sustained by Lender as a result of such early termination and Borrower agrees
that it is reasonable under the circumstance currently existing. In addition,
Lender shall be entitled to such early termination fee upon the occurrence of
any Event of Default described in Sections 10.1(g) and 10.1(h) hereof, even if
Lender does not exercise its right to terminate this Agreement, but elects, at
its option, to provide financing to Borrower or permit the use of cash
collateral under the United States Bankruptcy Code. The early termination fee
provided for in this Section 12.1 shall be deemed included in the Obligations.
Notwithstanding anything contained herein to the contrary, the early termination
fee shall not apply to any early termination as the result of (i) a complete
refinancing of the Loans by an affiliate of Lender, or (ii) a complete
refinancing pursuant to the sale in the capital markets of debt obligations of,
or equity interests in, Borrower, (iii) a complete refinancing of the Loans by
an affiliate of Borrower, or (iv) if Borrower merges with Emerson.”
ARTICLE III
Conditions Precedent
     3.01 Conditions to Effectiveness. The effectiveness of this Amendment is
subject to the satisfaction of the following conditions precedent, unless
specifically waived in writing by Lender:
     (a) Lender shall have received, in form and substance satisfactory to
Lender and its legal counsel:
     (i) this Amendment, duly executed by Borrower;
     (ii) a certificate of the Secretary of Borrower dated as of the date of
this Amendment, in form and substance satisfactory to Lender, certifying among
other things, (i) that Borrower’s Board of Directors has met and has adopted,
approved, consented to and ratified resolutions which authorize the execution,
delivery and performance by Borrower of this Amendment and all such other
Financing Agreements to which Borrower is or is to be a party, and (ii) the
names of the officers of Borrower authorized to sign this Amendment and each of
such other Financing Agreements to which Borrower is or is to be a party
hereunder (including the certificates contemplated herein) together with
specimen signatures of such officers; and
     (iii) such additional documents, instruments and information as Lender or
its legal counsel may request.
3rd amendment to lsa

6



--------------------------------------------------------------------------------



 



     (b) The representations and warranties contained herein, in the Loan
Agreement and in the other Financing Agreements, shall be true and correct as of
the date hereof, as if made on the date hereof (unless otherwise made on a
specific date as set forth therein, in which case, such representations and
warranties shall be true and correct as of such date).
     (c) No Event of Default or event or condition which, with notice or passage
of time or both, would constitute an Event of Default, shall have occurred and
be continuing, unless such event, condition or Event of Default has been
specifically waived in writing by Lender.
     (d) All corporate proceedings taken in connection with the transactions
contemplated by this Amendment and all documents, instruments and other legal
matters incident thereto shall be satisfactory to Lender and its legal counsel.
     (e) Borrower shall have paid the portion of the amendment fee due on the
Effective Date of this Amendment as required pursuant to Section 3.6 of the Loan
Agreement, as amended hereby.
ARTICLE IV
No Waiver
     Nothing contained in this Amendment shall be construed as a waiver by
Lender of any covenant or provision of the Loan Agreement or the other Financing
Agreements or of any other contract or instrument among Borrower and Lender, and
the failure of Lender at any time or times hereafter to require strict
performance by Borrower of any provision thereof shall not waive, affect or
diminish any right of Leader to thereafter demand strict compliance therewith.
Lender hereby reserves all rights granted under the Loan Agreement, the other
Financing Agreements and any other contract or instrument among Borrower and
Lender.
ARTICLE V
Ratifications, Representations and Warranties
     5.01 Ratifications. The terms and provisions set forth in this Amendment
shall modify and supersede all inconsistent terms and provisions set forth in
the Loan Agreement and the other Financing Agreements, and, except as expressly
modified and superseded by this Amendment, the terms and provisions of the Loan
Agreement and the other Financing Agreements are ratified and confirmed, and
shall continue in full force and effect. Borrower and Lender agree that (a) the
Loan Agreement, as amended hereby, and the other Financing Agreements shall
continue to be legal, valid, binding and enforceable in accordance with their
respective terms, and (b) the security interests in the Collateral are in full
force and effect.
     5.02 Representations and Warranties of Borrower. Borrower hereby represents
and warrants to Lender that (a) the execution, delivery and performance of this
Amendment and any
3rd amendment to lsa

7



--------------------------------------------------------------------------------



 



and all other Financing Agreements executed and/or delivered in connection
herewith have been authorized by all requisite corporate action on the part of
Borrower and will not violate the Certificate of Incorporation or Bylaws of
Borrower; (b) the representations and warranties contained in the Loan
Agreement, as amended hereby, and any other Financing Agreement are true and
correct on and as of the date hereof and on and as of the date of execution
hereof as though made on and as of each such date (unless otherwise made on a
specific date as set forth therein, in which case, such representations and
warranties shall be true and correct as of such date); (c) no Event of Default
or event or condition which, with notice or passage of time or both, would
constitute an Event of Default under the Loan Agreement, as amended hereby, has
occurred and is continuing; (d) Borrower is in full compliance with all
covenants and agreements contained in the Loan Agreement and the other Financing
Agreements, as amended hereby; and (e) Borrower has not amended, modified or in
any way altered its Certificate of Incorporation or Bylaws since March 27, 2001.
ARTICLE VI
Miscellaneous Provisions
     6.01 Survival of Representations and Warranties. All representations and
warranties made in the Loan Agreement or any other Financing Agreement
including, without limitation, any document furnished in connection with this
Amendment, shall survive the execution and delivery of this Amendment and the
other Financing Agreements, and no investigation by Lender or any closing shall
affect the representations and warranties or the right of Lender to rely upon
them.
     6.02 Reference to Loan Agreement. Each of the Loan Agreement and the other
Financing Agreements, and any and all other agreements, documents or instruments
now or hereafter executed and delivered pursuant to the terms hereof or pursuant
to the terms of the Loan Agreement, as amended hereby, are hereby amended so
that any reference in the Loan Agreement and such other Financing Agreements to
the Loan Agreement shall mean a reference to the Loan Agreement and the other
Financing Agreements as amended hereby.
     6.03 Expenses of Lender. As provided in Section 9.16 of the Loan Agreement,
Borrower agrees to pay on demand all costs and expenses incurred by Lender in
connection with the preparation, negotiation and execution of this Amendment and
the other Financing Agreements executed pursuant hereto, and any and all
amendments, modifications, and supplements thereto, including, without
limitation, all costs and expenses of filing or recording and the reasonable
costs and fees of Lender’s legal counsel (including legal assistants).
     6.04 Severability. Any provision of this Amendment held by a court of
competent jurisdiction to be invalid or unenforceable shall not impair or
invalidate the remainder of this Amendment and the effect thereof shall be
confined to the provision so held to be invalid or unenforceable.
     6.05 Successors and Assigns. This Amendment is binding upon and shall inure
to the benefit of Lender and Borrower and their respective successors and
assigns, except that Borrower
3rd amendment to lsa

8



--------------------------------------------------------------------------------



 



may not assign, or transfer any of its rights or obligations hereunder without
the prior written consent of Lender.
     6.06 Counterparts. This Amendment may be executed in one or more
counterparts, each of which when so executed shall be deemed to be an original,
but all of which when taken together shall constitute one and the same
instrument.
     6.07 Effect of Waiver. No consent or waiver, express or implied, by Lender
to or for any breach of or deviation from any covenant or condition by Borrower
shall be deemed a consent to or waiver of any other breach of the same or any
other covenant, condition or duty.
     6.08 Headings. The headings, captions, and arrangements used in this
Amendment are for convenience only and shall not affect the interpretation of
this Amendment.
     6.09 Applicable Law. THIS AMENDMENT AND ALL OTHER AGREEMENTS EXECUTED
PURSUANT HERETO SHALL BE DEEMED TO HAVE BEEN MADE AND TO BE PERFORMABLE IN AND
SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE INTERNAL LAWS OF THE
STATE OF TEXAS (WITHOUT GIVING EFFECT TO PRINCIPLES OF CONFLICTS OF LAW).
     6.10 Final Agreement THE LOAN AGREEMENT AND THE OTHER FINANCING AGREEMENTS,
EACH AS AMENDED HEREBY, REPRESENT THE ENTIRE EXPRESSION OF THE PARTIES WITH
RESPECT TO THE SUBJECT MATTER HEREOF ON THE DATE THIS AMENDMENT IS EXECUTED. THE
LOAN AGREEMENT AND THE OTHER FINANCING AGREEMENTS, AS AMENDED, MAY NOT BE
CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS
OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES. NO
MODIFICATION, RESCISSION, WAIVER, RELEASE OR AMENDMENT OF ANY PROVISION OF THIS
AMENDMENT SHALL BE MADE, EXCEPT BY A WRITTEN AGREEMENT SIGNED BY BORROWER AND
LENDER.
     6.11 Release. BORROWER HEREBY ACKNOWLEDGES THAT IT HAS NO DEFENSE,
COUNTERCLAIM, OFFSET, CROSS-COMPLAINT, CLAIM OR DEMAND OF ANY KIND OR NATURE
WHATSOEVER THAT CAN BE ASSERTED TO REDUCE OR ELIMINATE ALL OR ANY PART OF ITS
LIABILITY TO REPAY THE “OBLIGATIONS” OR TO SEEK AFFIRMATIVE RELIEF OR DAMAGES OF
ANY KIND OR NATURE FROM LENDER. BORROWER HEREBY VOLUNTARILY AND KNOWINGLY
RELEASES AND FOREVER DISCHARGES LENDER, ITS PREDECESSORS, OFFICERS, DIRECTORS,
AGENTS, EMPLOYEES, SUCCESSORS AND ASSIGNS, FROM ALL POSSIBLE CLAIMS, DEMANDS,
ACTIONS, CAUSES OF ACTION, DAMAGES, COSTS, EXPENSES, AND LIABILITIES WHATSOEVER,
KNOWN OR UNKNOWN, ANTICIPATED OR UNANTICIPATED, SUSPECTED OR UNSUSPECTED, FIXED,
CONTINGENT, OR CONDITIONAL, AT LAW OR IN EQUITY, ORIGINATING IN WHOLE OR IN PART
ON OR BEFORE THE DATE THIS AMENDMENT IS EXECUTED, WHICH BORROWER MAY NOW OR
HEREAFTER
3rd amendment to lsa

9



--------------------------------------------------------------------------------



 



HAVE AGAINST LENDER, ITS PREDECESSORS, OFFICERS, DIRECTORS, AGENTS, EMPLOYEES,
SUCCESSORS AND ASSIGNS, IF ANY, AND IRRESPECTIVE OF WHETHER ANY SUCH CLAIMS
ARISE OUT OF CONTRACT, TORT, VIOLATION OF LAW OR REGULATIONS, OR OTHERWISE, AND
ARISING FROM ANY “LOANS”, INCLUDING, WITHOUT LIMITATION, ANY CONTRACTING FOR,
CHARGING, TAKING, RESERVING, COLLECTING OR RECEIVING INTEREST IN EXCESS OF THE
HIGHEST LAWFUL RATE APPLICABLE, THE EXERCISE OF ANY RIGHTS AND REMEDIES UNDER
THE LOAN AGREEMENT OR OTHER FINANCING AGREEMENTS, AND NEGOTIATION FOR AND
EXECUTION OF THIS AMENDMENT.
3rd amendment to lsa

10



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, this Amendment has been executed and is effective as of
the date first above-written.

                  LENDER:    
 
                CONGRESS FINANCIAL CORPORATION (SOUTHWEST)    
 
           
 
  By:   /s/    
 
  Name:  
 
   
 
  Title:   V. P.    
 
                BORROWERS:    
 
                SPORT SUPPLY GROUP, INC.    
 
           
 
  By:   /s/ Terry M. Babilla    
 
           
 
  Name:   Terry M. Babilla    
 
  Title:   COO General Council    
 
                ATHLETIC TRAINING EQUIPMENT COMPANY, INC.    
 
           
 
  By:   /s/ Terry M. Babilla    
 
           
 
  Name:   Terry M. Babilla    
 
  Title:   General Council    

3rd amendment to lsa

 



--------------------------------------------------------------------------------



 



FOURTH AMENDMENT TO LOAN AND SECURITY AGREEMENT
     THIS FOURTH AMENDMENT TO LOAN AND SECURITY AGREEMENT (this “Amendment”) is
made and entered into as of the 29th day of December, 2003 (“Effective Date”),
by and among CONGRESS FINANCIAL CORPORATION (SOUTHWEST), a Texas corporation
(“Lender”) and SPORT SUPPLY GROUP, INC., a Delaware corporation (hereinafter
referred to as “Borrower” or “SSG”).
PRELIMINARY STATEMENTS
     A. Lender, SSG and Athletic Training Equipment Company, Inc., a Delaware
corporation (“ATEC”) have entered into that certain Loan and Security Agreement,
dated March 27, 2001, as amended by that certain First Amendment to Loan and
Security Agreement dated October 1, 2002, as further amended by that certain
Second Amendment to Loan and Security Agreement dated June 27, 2003, as further
amended by that certain Third Amendment to Loan and Security Agreement dated
November 6, 2003 (as amended, modified or supplemented from time to time, the
“Loan Agreement”), pursuant to which Lender has entered into certain financing
arrangements with SSG and ATEC.
     B. SSG has informed Lender that it has sold all of the issued and
outstanding capital stock of ATEC on November 18, 2003 pursuant to that certain
Stock Purchase Agreement by and between SSG and Amer Sports Company (“ATEC
Sale”).
     C. In connection with the ATEC Sale, ATEC was released from its obligations
as a Borrower under the Loan Agreement.
     D. The parties hereto have agreed to amend the Loan Agreement to evidence
the release of ATEC thereunder, among other things, as hereinafter set forth.
     NOW, THEREFORE, in consideration of the premises herein contained and other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties, intending to be legally bound, agree as follows:
AGREEMENT
ARTICLE I
Definitions
     1.01 Capitalized terms used in this Amendment are defined in the Loan
Agreement, as amended hereby, unless otherwise stated.
 

 



--------------------------------------------------------------------------------



 



ARTICLE II
Amendments
     2.01 Amendment to Preamble. Effective as of the Effective Date, the
preamble of the Loan Agreement is hereby deleted in its entirety and the
following is inserted in lieu thereof:
     “‘This Loan and Security Agreement dated March 27, 2001 is entered into by
and between CONGRESS FINANCIAL CORPORATION (SOUTHWEST), a Texas corporation
(“Lender”) and SPORT SUPPLY GROUP, INC., a Delaware corporation (hereinafter
referred to as “SSG” or “Borrower”).”
     2.02 Amendment to 1.3. Effective as of the Effective Date, Section 1.3 of
the Loan Agreement is hereby deleted in its entirety and the following is
inserted in lieu thereof:
     ‘“Adjusted Net Worth’ shall mean as to any Person, at any time, in
accordance with GAAP (except as otherwise specifically set forth below), on a
consolidated basis for such Person and its subsidiaries (if any), the amount
equal to: (a) the difference between: (i) the aggregate net book value of all
assets of such Person and its subsidiaries, calculating the book value of
inventory for this purpose on a first-in-first-out basis, after deducting from
such book values all appropriate reserves in accordance with GAAP (including all
reserves for doubtful receivables, obsolescence, depreciation and amortization)
and (ii) the aggregate amount of the indebtedness and other liabilities of such
Person and its subsidiaries (including tax and other proper accruals) plus
(b) indebtedness of such Person and its subsidiaries which is subordinated in
right of payment to the full and final payment of all of the Obligations on
terms and conditions acceptable to Lender; provided, however, that (i) the
one-time non-cash charges taken by SSG in its fiscal year ending September 30,
2001 up to an aggregate amount of $300,000 and (ii) any gains or losses incurred
in accordance with GAAP reported by SSG in connection with its sale of all of
the outstanding capital stock of ATEC or disposition of its Team Dealer
Division, each of which has been consented to by Lender shall be excluded from
the calculation of the Adjusted Net Worth of SSG”
     2.03 Amendment to Section 1.4. Effective as of the Effective Date,
Section 1.4 of the Loan Agreement is hereby deleted in its entirety and the
following is inserted in lieu thereof:
     “‘ATEC’ shall mean Athletic Training Equipment Company, Inc., a Delaware
corporation.”
     2.04 Amendment to Section 1.7. Effective as of the Effective Date,
Section 1.7 of the Loan Agreement is hereby deleted in its entirety and the
following is inserted in lieu thereof:
     “‘Borrower’ shall have the meaning set forth in the preamble hereto.”
 

2



--------------------------------------------------------------------------------



 



     2.05 Amendment to Section 1.8. Effective as of the Effective Date,
Section 1.8 of the Loan Agreement is hereby deleted in its entirety and the
following is inserted in lieu thereof:
     “[Intentionally Omitted.]”
     2.06 Amendment to Section 1.15(b). Effective as of the Effective Date,
Section 1.15(b) of the Loan Agreement is hereby deleted in its entirety and the
following is inserted in lieu thereof:
     “(b) such Accounts are not unpaid more than one hundred twenty (120) days
after the date of the original invoice for them;”
     2.07 Amendment to Section 1.15(n). Effective as of the Effective Date,
Section 1.15 (n) of the Loan Agreement is hereby deleted in its entirety and the
following is inserted in lieu thereof:
     “(n) such Accounts are not owed by an account debtor who has Accounts
unpaid one hundred twenty (120) days after the date of the original invoice for
them, which unpaid Accounts constitute more than fifty percent (50%) of the
total Accounts of such account debtor; and”
     2.08 Amendment to Section 1.27. Effective as of the Effective Date,
Section 1.27 of the Loan Agreement is hereby deleted in its entirety and the
following is inserted in lieu thereof:
     “‘Financing Agreements’ shall mean, collectively, this Agreement, that
certain Release Agreement, dated as of November 18, 2003, executed by Lender and
agreed and acknowledged by Amer Sports Company, SSG and ATEC, and all notes,
guarantees, security agreements, negative pledge agreements, collateral reports
and other agreements, documents, information and instruments now or at any time
hereafter executed and/or delivered by Borrower or any Obligor in connection
with this Agreement, as the same now exist or may hereafter be amended,
modified, supplemented, extended, renewed, restated or replaced.”
     2.09 Amendment to Section 1.29. Effective as of the Effective Date, the
reference to “Section 9.15” contained in Section 1.29 of the Loan Agreement is
hereby deleted and replaced with the references to “Sections 9.15 and 9.18”.
     2.10 Amendment to Section 1.46. Effective as of the Effective Date,
Section 1.46 of the Loan Agreement is hereby deleted in its entirety and the
following is inserted in lieu thereof:
     “‘Obligations’ shall mean any and all Revolving Loans and Letter of Credit
Accommodations and all other obligations, liabilities and indebtedness of every
kind, nature and description owing by Borrower to Lender and/or its affiliates,
including principal, interest, charges, fees, costs and expenses, however
evidenced, whether as principal, surety, endorser, guarantor or otherwise
arising
 

3



--------------------------------------------------------------------------------



 



under this Agreement and the other Financing Agreements, whether now existing or
hereafter arising, whether arising before, during or after the initial or any
renewal term of this Agreement or after the commencement of any case with
respect to Borrower under the United States Bankruptcy Code or any similar
statute (including the payment of interest and other amounts which would accrue
and become due but for the commencement of such case, whether or not such
amounts are allowed or allowable in whole or in part in such case), whether
direct or indirect, absolute or contingent, joint or several, due or not due,
primary or secondary, liquidated or unliquidated, secured or unsecured. The term
Obligations shall include, without limitation, all obligations, liabilities and
indebtedness of Borrower, to Lender, whether such obligations, liabilities and
indebtedness shall be joint, several, joint and several or individual.”
     2.11 Amendment to Section 2.5. Effective as of the Effective Date,
Section 2.5 of the Loan Agreement is hereby deleted in its entirety and the
following is inserted in lieu thereof:
          “[Intentionally Omitted.]”
     2.12 Amendment to Section 2.6. Effective as of the Effective Date,
Section 2.6 of the Loan Agreement is hereby deleted in its entirety and the
following is inserted in lieu thereof:
          “[Intentionally Omitted.]”
     2.13 Amendment to Section 3.1(b)(v). Effective as of the Effective Date,
Section 3.1(b)(v) of the Loan Agreement is hereby deleted in its entirety and
the following is inserted in lieu thereof:
     “(v) the aggregate amount of the Eurodollar Rate Loans must be in an amount
not less than $2,000,000 or an integral multiple of $500,000 in excess thereof.”
     2.14 Amendment to Section 3.4. Effective as of the Effective Date, the
reference to “$20,000,000” contained in Section 3.4 of the Loan Agreement is
hereby deleted in its entirety and replaced with the reference to “$15,000,000.”
     2.15 Amendment to Section 9.15. Effective as of the Effective Date,
Section 9.15 of the Loan Agreement is hereby deleted in its entirety and the
following is inserted in lieu thereof:
     “Borrower and its subsidiaries, on a consolidated basis, shall, at all
times during the periods set forth below, maintain Adjusted Net Worth of not
less than the amount set forth below for each such period:
 

4



--------------------------------------------------------------------------------



 



              Minimum Adjusted   Period   Net Worth    
At all times during the period from
  $ 22,000,000  
October 1, 2003 through March 31, 2004
       
At all times thereafter
  $ 24,000,000”  

     2.16 Amendment to Section 9, Addition of Section 9.18. Effective as of the
Effective Date, a new Section 9.18 shall be added to Section 9 of the Loan
Agreement in its proper numerical order to read as follows:
     “9.18 Minimum Excess Availability. Borrower shall maintain at all times
Excess Availability, as determined by Lender, in an amount equal to or in excess
of $1,500,000.”
     2.17 Amendment to Article 9; Addition of Section 9.19. Effective as of the
Effective Date, Section 9.19 is hereby added to Section 9 of the Loan Agreement
in its proper numerical order to read as follows:
     “9.19 Exhibits and Schedules. On or before January 22, 2003, Borrower shall
deliver to Lender a revised Exhibit A, Schedule 1.5, Schedule 4.1(1),
Schedule 8.3, Schedule 8.4, Schedule 8.7, Schedule 8.9, Schedule 8.10,
Schedule 8.13, Schedule 9.9 and Schedule 9.10, which shall be in form and
substance acceptable to Lender in its sole discretion.”
     2.18 Amendment to Section 10.1(j). Effective as of the Effective Date,
Section 10.1(j) of the Loan Agreement is hereby deleted in its entirety and the
following is inserted in lieu thereof:
     “[Intentionally Omitted.]”
     2.19 Miscellaneous Amendments, (i) Effective as of the Effective Date,
(a) each reference to the term “Borrower Representative” contained in the Loan
Agreement shall be deleted in its entirety and replaced with the term
“Borrower”; provided, however, if the term “Borrower Representative” is
immediately preceded by the phrase “Borrower and” or “Borrower or” in this Loan
Agreement, then such phrases shall be deleted in their entirety in each
instance, and (b) each reference to the term “Borrowers” contained in the Loan
Agreement shall be deleted in its entirety and replaced with the term
“Borrower”; (ii) effective as of the January 22, 2003, Exhibit A, Schedule 1.5.
Schedule 4.1(1), Schedule 8.3, Schedule 8.4, Schedule 8.7, Schedule 8.9,
Schedule 8.10, Schedule 8.13, Schedule 9.9 and Schedule 9.10 attached to the

5



--------------------------------------------------------------------------------



 



Loan Agreement shall be amended and restated and replaced with “Exhibit A,
Schedule 1.5, Schedule 4.1(1), Schedule 8.3, Schedule 8.4, Schedule 8.7,
Schedule 8.9, Schedule 8.10, Schedule 8.13, Schedule 9.9 and Schedule 9.10”,
respectively, upon delivery thereof to the Lender by Borrower pursuant to
Section 9.18 of the Loan Agreement; and (iii) effective as of the Effective
Date, each reference to “Borrowers” and each reference to “ATEC” contained in
the other Financing Agreements shall be deleted in its entirety and replaced
with the term “Borrower”.
ARTICLE III
Conditions Precedent
     3.01 Conditions to Effectiveness. The effectiveness of this Amendment is
subject to the satisfaction of the following conditions precedent, unless
specifically waived in writing by Lender:
     (a) Lender shall have received, in form and substance satisfactory to
Lender and its legal counsel:
     (i) this Amendment, duly executed by Borrower;
     (ii) evidence satisfactory to Lender of the consummation of the ATEC Sale;
     (iii) a certificate of the Secretary of Borrower dated as of the date of
this Amendment, in form and substance satisfactory to Lender, certifying among
other things, (i) that Borrower’s Board of Directors has met and has adopted,
approved, consented to and ratified resolutions which authorize the execution,
delivery and performance by Borrower of this Amendment and all such other
Financing Agreements to which Borrower is or is to be a party, and (ii) the
names of the officers of Borrower authorized to sign this Amendment and each of
such other Financing Agreements to which Borrower is or is to be a party
hereunder (including the certificates contemplated herein) together with
specimen signatures of such officers; and
     (iv) such additional documents, instruments and information as Lender or
its legal counsel may request.
     (b) The representations and warranties contained herein, in the Loan
Agreement and in the other Financing Agreements, shall be true and correct as of
the date hereof, as if made on the date hereof (unless otherwise made on a
specific date as set forth therein, in which case, such representations and
warranties shall be true and correct as of such date).

6



--------------------------------------------------------------------------------



 



     (c) No Event of Default or event or condition which, with notice or passage
of time or both, would constitute an Event of Default, shall have occurred and
be continuing, unless such event, condition or Event of Default has been
specifically waived in writing by Lender.
     (d) All corporate proceedings taken in connection with the transactions
contemplated by this Amendment and all documents, instruments and other legal
matters incident thereto shall be satisfactory to Lender and its legal counsel.
     (e) Borrower shall have paid the portion of the amendment fee due on the
Effective Date of this Amendment as required pursuant to Section 3.6 of the Loan
Agreement, as amended hereby.
ARTICLE IV
No Waiver
     Nothing contained in this Amendment shall be construed as a waiver by
Lender of any covenant or provision of the Loan Agreement or the other Financing
Agreements or of any other contract or instrument among Borrower and Lender, and
the failure of Lender at any time or times hereafter to require strict
performance by Borrower of any provision thereof shall not waive, affect or
diminish any right of Lender to thereafter demand strict compliance therewith.
Lender hereby reserves all rights granted under the Loan Agreement, the other
Financing Agreements and any other contract or instrument among Borrower and
Lender.
ARTICLE V
Ratifications, Representations and Warranties
     5.01 Ratifications. The terms and provisions set forth in this Amendment
shall modify and supersede all inconsistent terms and provisions set forth in
the Loan Agreement and the other Financing Agreements, and, except as expressly
modified and superseded by this Amendment, the terms and provisions of the Loan
Agreement and the other Financing Agreements are ratified and confirmed and
shall continue in full force and effect. Borrower and Lender agree that (a) the
Loan Agreement, as amended hereby, and the other Financing Agreements shall
continue to be legal, valid, binding and enforceable in accordance with their
respective terms, and (b) the security interests in the Collateral are in full
force and effect.
     5.02 Representations and Warranties of Borrower. Borrower hereby represents
and warrants to Lender that (a) the execution, delivery and performance of this
Amendment and any and all other Financing Agreements executed and/or delivered
in connection herewith have been authorized by all requisite corporate action on
the part of Borrower and will not violate the Certificate of Incorporation or
Bylaws of Borrower; (b) the representations and warranties contained in the Loan
Agreement, as amended hereby, and any other Financing Agreement are true and
correct on and as of the date hereof and on and as of the date of execution
hereof as

7



--------------------------------------------------------------------------------



 



though made on and as of each such date (unless otherwise made on a specific
date as set forth therein, in which case, such representations and warranties
shall be true and correct as of such date); (c) no Event of Default or event or
condition which, with notice or passage of time or both, would constitute an
Event of Default under the Loan Agreement, as amended hereby, has occurred and
is continuing; (d) Borrower is in full compliance with all covenants and
agreements contained in the Loan Agreement and the other Financing Agreements,
as amended hereby; and (e) Borrower has not amended, modified or in any way
altered its Certificate of Incorporation or Bylaws since March 27, 2001.
ARTICLE VI
Miscellaneous Provisions
     6.01 Survival of Representations and Warranties. All representations and
warranties made in the Loan Agreement or any other Financing Agreement,
including, without limitation, any document furnished in connection with this
Amendment, shall survive the execution and delivery of this Amendment and the
other Financing Agreements, and no investigation by Lender or any closing shall
affect the representations and warranties or the right of Lender to rely upon
them.
     6.02 Reference to Loan Agreement. Each of the Loan Agreement and the other
Financing Agreements, and any and all other agreements, documents or instruments
now or hereafter executed and delivered pursuant to the terms hereof or pursuant
to the terms of the Loan Agreement, as amended hereby, are hereby amended so
that any reference in the Loan Agreement and such other Financing Agreements to
the Loan Agreement shall mean a reference to the Loan Agreement and the other
Financing Agreements as amended hereby.
     6.03 Expenses of Lender. As provided in Section 9.16 of the Loan Agreement,
Borrower agrees to pay on demand all costs and expenses incurred by Lender in
connection with the preparation, negotiation and execution of this Amendment and
the other Financing Agreements executed pursuant hereto, and any and all
amendments, modifications, and supplements thereto, including, without
limitation, all costs and expenses of filing or recording and the reasonable
costs and fees of Lender’s legal counsel (including legal assistants).
     6.04 Severability. Any provision of this Amendment held by a court of
competent jurisdiction to be invalid or unenforceable shall not impair or
invalidate the remainder of this Amendment and the effect thereof shall be
confined to the provision so held to be invalid or unenforceable.
     6.05 Successors and Assigns. This Amendment is binding upon and shall inure
to the benefit of Lender and Borrower and their respective successors and
assigns, except that Borrower may not assign or transfer any of its rights or
obligations hereunder without the prior written consent of Lender.

8



--------------------------------------------------------------------------------



 



     6.06 Counterparts. This Amendment may be executed in one or more
counterparts, each of which when so executed shall be deemed to be an original,
but all of which when taken together shall constitute one and the same
instrument.
     6.07 Effect of Waiver. No consent or waiver, express or implied, by Lender
to or for any breach of or deviation from any covenant or condition by Borrower
shall be deemed a consent to or waiver of any other breach of the same or any
other covenant, condition or duty.
     6.08 Headings. The headings, captions, and arrangements used in this
Amendment are for convenience only and shall not affect the interpretation of
this Amendment.
     6.09 Applicable Law. THIS AMENDMENT AND ALL OTHER AGREEMENTS EXECUTED
PURSUANT HERETO SHALL BE DEEMED TO HAVE BEEN MADE AND TO BE PERFORMABLE IN AND
SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE INTERNAL LAWS OF THE
STATE OF TEXAS (WITHOUT GIVING EFFECT TO PRINCIPLES OF CONFLICTS OF LAW).
     6.10 Final Agreement. THE LOAN AGREEMENT AND THE OTHER FINANCING
AGREEMENTS, EACH AS AMENDED HEREBY, REPRESENT THE ENTIRE EXPRESSION OF THE
PARTIES WITH RESPECT TO THE SUBJECT MATTER HEREOF ON THE DATE THIS AMENDMENT IS
EXECUTED. THE LOAN AGREEMENT AND THE OTHER FINANCING AGREEMENTS, AS AMENDED, MAY
NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL
AGREEMENTS OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE
PARTIES. NO MODIFICATION, RESCISSION, WAIVER, RELEASE OR AMENDMENT OF ANY
PROVISION OF THIS AMENDMENT SHALL BE MADE, EXCEPT BY A WRITTEN AGREEMENT SIGNED
BY BORROWER AND LENDER.
     6.11 Release. BORROWER HEREBY ACKNOWLEDGES THAT IT HAS NO DEFENSE,
COUNTERCLAIM, OFFSET, CROSS-COMPLAINT, CLAIM OR DEMAND OF ANY KIND OR NATURE
WHATSOEVER THAT CAN BE ASSERTED TO REDUCE OR ELIMINATE ALL OR ANY PART OF ITS
LIABILITY TO REPAY THE “OBLIGATIONS” OR TO SEEK AFFIRMATIVE RELIEF OR DAMAGES OF
ANY KIND OR NATURE FROM LENDER. BORROWER HEREBY VOLUNTARILY AND KNOWINGLY
RELEASES AND FOREVER DISCHARGES LENDER, ITS PREDECESSORS, OFFICERS, DIRECTORS,
AGENTS, EMPLOYEES, SUCCESSORS AND ASSIGNS, FROM ALL POSSIBLE CLAIMS, DEMANDS,
ACTIONS, CAUSES OF ACTION, DAMAGES, COSTS, EXPENSES, AND LIABILITIES WHATSOEVER,
KNOWN OR UNKNOWN, ANTICIPATED OR UNANTICIPATED, SUSPECTED OR UNSUSPECTED, FIXED,
CONTINGENT, OR CONDITIONAL, AT LAW OR IN EQUITY, ORIGINATING IN WHOLE OR IN PART
ON OR BEFORE THE DATE THIS AMENDMENT IS EXECUTED, WHICH BORROWER MAY NOW OR
HEREAFTER HAVE AGAINST LENDER, ITS PREDECESSORS, OFFICERS,

9



--------------------------------------------------------------------------------



 



DIRECTORS, AGENTS, EMPLOYEES, SUCCESSORS AND ASSIGNS, IF ANY, AND IRRESPECTIVE
OF WHETHER ANY SUCH CLAIMS ARISE OUT OF CONTRACT, TORT, VIOLATION OF LAW OR
REGULATIONS, OR OTHERWISE, AND ARISING FROM ANY “LOANS”, INCLUDING, WITHOUT
LIMITATION, ANY CONTRACTING FOR, CHARGING, TAKING, RESERVING, COLLECTING OR
RECEIVING INTEREST IN EXCESS OF THE HIGHEST LAWFUL RATE APPLICABLE, THE EXERCISE
OF ANY RIGHTS AND REMEDIES UNDER THE LOAN AGREEMENT OR OTHER FINANCING
AGREEMENTS, AND NEGOTIATION FOR AND EXECUTION OF THIS AMENDMENT.
 
10

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, this Amendment has been executed and is effective as of
the date first above-written.

                  LENDER:    
 
                CONGRESS FINANCIAL CORPORATION         (SOUTHWEST)    
 
           
 
  By:   /s/    
 
  Name:  
 
   
 
           
 
  Title:   V.P.    
 
           
 
                BORROWER:    
 
                SPORT SUPPLY GROUP, INC.    
 
           
 
  By:   /s/ Terrence M. Babilla    
 
           
 
  Name:   Terrence M. Babilla    
 
  Title:   Chief Operating Officer, Executive Vice    
 
      President, Secretary and General Counsel    

 



--------------------------------------------------------------------------------



 



FIFTH AMENDMENT TO LOAN AND SECURITY AGREEMENT
     THIS FIFTH AMENDMENT TO LOAN AND SECURITY AGREEMENT (this “Amendment”) is
made and entered into as of the 9th day of February, 2004 (“Effective Date”), by
and among CONGRESS FINANCIAL CORPORATION (SOUTHWEST), a Texas corporation
(“Lender”) and SPORT SUPPLY GROUP, INC., a Delaware corporation (hereinafter
referred to as “Borrower” or “SSG”).
PRELIMINARY STATEMENTS
     A. Lender, SSG and Athletic Training Equipment Company, Inc., a Delaware
corporation (“ATEC”) have entered into that certain Loan and Security Agreement,
dated March 27, 2001, as amended by that certain First Amendment to Loan and
Security Agreement dated October 1, 2002, that certain Second Amendment to Loan
and Security Agreement dated June 27, 2003, that certain Third Amendment to Loan
and Security Agreement dated November 6, 2003, and as further amended by that
certain Fourth Amendment to Loan and Security Agreement dated December 29, 2003
(as amended, modified or supplemented from time to time, the “Loan Agreement”),
pursuant to which Lender has entered into certain financing arrangements with
SSG and ATEC.
     B. SSG has since sold all of the issued and outstanding capital stock of
ATEC and ATEC has been released from its obligations as a Borrower under the
Loan Agreement.
     C. The parties hereto have agreed to further amend the Loan Agreement as
hereinafter set forth.
     NOW, THEREFORE, in consideration of the premises herein contained and other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties, intending to be legally bound, agree as follows:
AGREEMENT
ARTICLE I
Definitions
     1.01 Capitalized terms used in this Amendment are defined in the Loan
Agreement, as amended hereby, unless otherwise stated.
ARTICLE II
Amendments
     2.01 Amendment to Various Sections.
5th amendment to lsa

 



--------------------------------------------------------------------------------



 



     (i) Amendment to Section 1.42. Effective as of the Effective Date,
Section 1.42 of the Loan Agreement is hereby amended by deleting the definition
of “Material Adverse Effect” in its entirety and replacing it with the
following:
     “Material Adverse Effect” shall mean a material adverse effect upon the
business, operations, properties, assets, goodwill or condition (financial or
otherwise) of Borrower on a consolidated basis. In determining whether any
individual event would have a Material Adverse Effect, notwithstanding that such
event does not of itself have such effect, a Material Adverse Effect shall be
deemed to have occurred if the cumulative effect of such event and all other
then existing events would have a Material Adverse Effect. Notwithstanding the
foregoing, no Material Adverse Effect shall be deemed to have occurred, unless,
at the time of determination, a Default or Event of Default has occurred and is
continuing or the Excess Availability, as determined by Lender, is less than
$5,000,000.”
     (ii) Amendment to Section 7.2. Effective as of the Effective Date,
Section 7.2 of the Loan Agreement is hereby amended by inserting the following
phrase immediately after the words “material adverse information” therein:
     “at a time when a Default or Event of Default has occurred and is
continuing or when the Excess Availability, as determined by Lender, is less
than $5,000,000”;
     (iii) Effective as of the Effective Date, each of Sections 8.1, 8.9(a),
8.9(b), 8.9(c) and 8.9(d) of the Loan Agreement is hereby amended by inserting
the following phrase immediately after the words “material adverse effect”
therein:
     “at a time when a Default or Event of Default has occurred and is
continuing or when the Excess Availability, as determined by Lender, is less
than $5,000,000”.
ARTICLE III
Conditions Precedent
     3.01 Conditions to Effectiveness. The effectiveness of this Amendment is
subject to the satisfaction of the following conditions precedent, unless
specifically waived in writing by Lender:
     (a) Lender shall have received, in form and substance satisfactory to
Lender and its legal counsel:
5th amendment to lsa

2



--------------------------------------------------------------------------------



 



     (i) this Amendment, duly executed by Borrower;
     (ii) a certificate of the Secretary of Borrower dated as of the date of
this Amendment, in form and substance satisfactory to Lender, certifying among
other things, (i) that Borrower’s Board of Directors has met and has adopted,
approved, consented to and ratified resolutions which authorize the execution,
delivery and performance by Borrower of this Amendment and all such other
Financing Agreements to which Borrower is or is to be a party, and (ii) the
names of the officers of Borrower authorized to sign this Amendment and each of
such other Financing Agreements to which Borrower is or is to be a party
hereunder (including the certificates contemplated herein) together with
specimen signatures of such officers; and
     (iii) such additional documents, instruments and information as Lender or
its legal counsel may request.
     (b) The representations and warranties contained herein, in the Loan
Agreement and in the other Financing Agreements, shall be true and correct as of
the date hereof, as if made on the date hereof (unless otherwise made on a
specific date as set forth therein, in which case, such representations and
warranties shall be true and correct as of such date).
     (c) No Event of Default or event or condition which, with notice or passage
of time or both, would constitute an Event of Default, shall have occurred and
be continuing, unless such event, condition or Event of Default has been
specifically waived in writing by Lender.
     (d) All corporate proceedings taken in connection with the transactions
contemplated by this Amendment and all documents, instruments and other legal
matters incident thereto shall be satisfactory to Lender and its legal counsel.
ARTICLE IV
No Waiver
     Nothing contained in this Amendment shall be construed as a waiver by
Lender of any covenant or provision of the Loan Agreement or the other Financing
Agreements or of any other contract or instrument among Borrower and Lender, and
the failure of Lender at any time or times hereafter to require strict
performance by Borrower of any provision thereof shall not waive, affect or
diminish any right of Lender to thereafter demand strict compliance therewith.
Lender hereby reserves all rights granted under the Loan Agreement, the other
Financing Agreements and any other contract or instrument among Borrower and
Lender.
5th amendment to lsa

3



--------------------------------------------------------------------------------



 



ARTICLE V
Ratifications, Representations and Warranties
     5.01 Ratifications. The terms and provisions set forth in this Amendment
shall modify and supersede all inconsistent terms and provisions set forth in
the Loan Agreement and the other Financing Agreements, and, except as expressly
modified and superseded by this Amendment, the terms and provisions of the Loan
Agreement and the other Financing Agreements are ratified and confirmed and
shall continue in full force and effect. Borrower and Lender agree that (a) the
Loan Agreement, as amended hereby, and the other Financing Agreements shall
continue to be legal, valid, binding and enforceable in accordance with their
respective terms, and (b) the security interests in the Collateral are in full
force and effect.
     5.02 Representations and Warranties of Borrower. Borrower hereby represents
and warrants to Lender that (a) the execution, delivery and performance of this
Amendment and any and all other Financing Agreements executed and/or delivered
in connection herewith have been authorized by all requisite corporate action on
the part of Borrower and will not violate the Certificate of Incorporation or
Bylaws of Borrower; (b) the representations and warranties contained in the Loan
Agreement, as amended hereby, and any other Financing Agreement are true and
correct on and as of the date hereof and on and as of the date of execution
hereof as though made on and as of each such date (unless otherwise made on a
specific date as set forth therein, in which case, such representations and
warranties shall be true and correct as of such date); (c) no Event of Default
or event or condition which, with notice or passage of time or both, would
constitute an Event of Default under the Loan Agreement, as amended hereby, has
occurred and is continuing; (d) Borrower is in full compliance with all
covenants and agreements contained in the Loan Agreement and the other Financing
Agreements, as amended hereby; and (e) Borrower has not amended, modified or in
any way altered its Certificate of Incorporation or Bylaws since March 27, 2001.
ARTICLE VI
Miscellaneous Provisions
     6.01 Survival of Representations and Warranties. All representations and
warranties made in the Loan Agreement or any other Financing Agreement,
including, without limitation, any document furnished in connection with this
Amendment, shall survive the execution and delivery of this Amendment and the
other Financing Agreements, and no investigation by Lender or any closing shall
affect the representations and warranties or the right of Lender to rely upon
them.
     6.02 Reference to Loan Agreement. Each of the Loan Agreement and the other
Financing Agreements, and any and all other agreements, documents or instruments
now or hereafter executed and delivered pursuant to the terms hereof or pursuant
to the terms of the Loan Agreement, as amended hereby, are hereby amended so
that any reference in the Loan Agreement and such other Financing Agreements to
the Loan Agreement shall mean a reference to the Loan Agreement and the other
Financing Agreements as amended hereby.
5th amendment to lsa

4



--------------------------------------------------------------------------------



 



     6.03 Expenses of Lender. As provided in Section 9.16 of the Loan Agreement,
Borrower agrees to pay on demand all costs and expenses incurred by Lender in
connection with the preparation, negotiation and execution of this Amendment and
the other Financing Agreements executed pursuant hereto, and any and all
amendments, modifications, and supplements thereto, including, without
limitation, all costs and expenses of filing or recording and the reasonable
costs and fees of Lender’s legal counsel (including legal assistants).
     6.04 Severability. Any provision of this Amendment held by a court of
competent jurisdiction to be invalid or unenforceable shall not impair or
invalidate the remainder of this Amendment and the effect thereof shall be
confined to the provision so held to be invalid or unenforceable.
     6.05 Successors and Assigns. This Amendment is binding upon and shall inure
to the benefit of Lender and Borrower and their respective successors and
assigns, except that Borrower may not assign or transfer any of its rights or
obligations hereunder without the prior written consent of Lender.
     6.06 Counterparts. This Amendment may be executed in one or more
counterparts, each of which when so executed shall be deemed to be an original,
but all of which when taken together shall constitute one and the same
instrument.
     6.07 Effect of Waiver. No consent or waiver, express or implied, by Lender
to or for any breach of or deviation from any covenant or condition by Borrower
shall be deemed a consent to or waiver of any other breach of the same or any
other covenant, condition or duty.
     6.08 Headings. The headings, captions, and arrangements used in this
Amendment are for convenience only and shall not affect the interpretation of
this Amendment.
     6.09 Applicable Law. THIS AMENDMENT AND ALL OTHER AGREEMENTS EXECUTED
PURSUANT HERETO SHALL BE DEEMED TO HAVE BEEN MADE AND TO BE PERFORMABLE IN AND
SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE INTERNAL LAWS OF THE
STATE OF TEXAS (WITHOUT GIVING EFFECT TO PRINCIPLES OF CONFLICTS OF LAW).
     6.10 Final Agreement. THE LOAN AGREEMENT AND THE OTHER FINANCING
AGREEMENTS, EACH AS AMENDED HEREBY, REPRESENT THE ENTIRE EXPRESSION OF THE
PARTIES WITH RESPECT TO THE SUBJECT MATTER HEREOF ON THE DATE THIS AMENDMENT IS
EXECUTED. THE LOAN AGREEMENT AND THE OTHER FINANCING AGREEMENTS, AS AMENDED, MAY
NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL
AGREEMENTS OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE
PARTIES. NO MODIFICATION, RESCISSION, WAIVER, RELEASE OR AMENDMENT OF ANY
PROVISION OF THIS AMENDMENT SHALL BE MADE, EXCEPT BY A WRITTEN AGREEMENT SIGNED
BY BORROWER AND LENDER.
5th amendment to lsa

5



--------------------------------------------------------------------------------



 



     6.11 Release. BORROWER HEREBY ACKNOWLEDGES THAT IT HAS NO DEFENSE,
COUNTERCLAIM, OFFSET, CROSS-COMPLAINT, CLAIM OR DEMAND OF ANY KIND OR NATURE
WHATSOEVER THAT CAN BE ASSERTED TO REDUCE OR ELIMINATE ALL OR ANY PART OF ITS
LIABILITY TO REPAY THE “OBLIGATIONS” OR TO SEEK AFFIRMATIVE RELIEF OR DAMAGES OF
ANY KIND OR NATURE FROM LENDER. BORROWER HEREBY VOLUNTARILY AND KNOWINGLY
RELEASES AND FOREVER DISCHARGES LENDER, ITS PREDECESSORS, OFFICERS, DIRECTORS,
AGENTS, EMPLOYEES, SUCCESSORS AND ASSIGNS, FROM ALL POSSIBLE CLAIMS, DEMANDS,
ACTIONS, CAUSES OF ACTION, DAMAGES, COSTS, EXPENSES, AND LIABILITIES WHATSOEVER,
KNOWN OR UNKNOWN, ANTICIPATED OR UNANTICIPATED, SUSPECTED OR UNSUSPECTED, FIXED,
CONTINGENT, OR CONDITIONAL, AT LAW OR IN EQUITY, ORIGINATING IN WHOLE OR IN PART
ON OR BEFORE THE DATE THIS AMENDMENT IS EXECUTED, WHICH BORROWER MAY NOW OR
HEREAFTER HAVE AGAINST LENDER, ITS PREDECESSORS, OFFICERS, DIRECTORS, AGENTS,
EMPLOYEES, SUCCESSORS AND ASSIGNS, IF ANY, AND IRRESPECTIVE OF WHETHER ANY SUCH
CLAIMS ARISE OUT OF CONTRACT, TORT, VIOLATION OF LAW OR REGULATIONS, OR
OTHERWISE, AND ARISING FROM ANY “LOANS”, INCLUDING, WITHOUT LIMITATION, ANY
CONTRACTING FOR, CHARGING, TAKING, RESERVING, COLLECTING OR RECEIVING INTEREST
IN EXCESS OF THE HIGHEST LAWFUL RATE APPLICABLE, THE EXERCISE OF ANY RIGHTS AND
REMEDIES UNDER THE LOAN AGREEMENT OR OTHER FINANCING AGREEMENTS, AND NEGOTIATION
FOR AND EXECUTION OF THIS AMENDMENT.
5th amendment to lsa

6



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, this Amendment has been executed and is effective as of
the date first above-written.

            LENDER:


CONGRESS FINANCIAL CORPORATION (SOUTHWEST)
      By:   /s/     Name:         Title:   V.P.    

            BORROWER:


SPORT SUPPLY GROUP, INC.
      By:   /s/ Robert K. Mitchell       Name:   Robert K. Mitchell     
Title:   CEO     

5th amendment to lsa

 



--------------------------------------------------------------------------------



 



SIXTH AMENDMENT TO LOAN AND SECURITY AGREEMENT
     THIS SIXTH AMENDMENT TO LOAN AND SECURITY AGREEMENT (this “Amendment”) is
made and entered into as of the 20 day of October, 2004 (“Effective Date”), by
and among CONGRESS FINANCIAL CORPORATION (SOUTHWEST), a Texas corporation
(“Lender”) and SPORT SUPPLY GROUP, INC., a Delaware corporation (hereinafter
referred to as “Borrower” or “SSG”).
PRELIMINARY STATEMENTS
     A. Lender, SSG and Athletic Training Equipment Company, Inc., a Delaware
corporation (“ATEC”) have entered into that certain Loan and Security Agreement,
dated March 27, 2001, as amended by that certain First Amendment to Loan and
Security Agreement dated October 1, 2002, that certain Second Amendment to Loan
and Security Agreement dated June 27, 2003, that certain Third Amendment to Loan
and Security Agreement dated November 6, 2003, as further amended by that
certain Fourth Amendment to Loan and Security Agreement dated on or about
December, 2003, and as further amended by that certain Fifth Amendment to Loan
and Security Agreement dated as of February             , 2004 (as amended,
modified or supplemented from time to time, the “Loan Agreement”), pursuant to
which Lender has entered into certain financing arrangements with SSG and ATEC.
     B. SSG has since sold all of the issued and outstanding capital stock of
ATEC and ATEC has been released from its obligations as a Borrower under the
Loan Agreement.
     C. The parties hereto have agreed to further amend the Loan Agreement as
hereinafter set forth.
     NOW, THEREFORE, in consideration of the premises herein contained and other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties, intending to be legally bound, agree as follows:
AGREEMENT
ARTICLE I
Definitions
     1.01 Capitalized terms used in this Amendment are defined in the Loan
Agreement, as amended hereby, unless otherwise stated.
ARTICLE II
Amendments
     2.01 Amendment to Various Sections.
5th amendment to lsa

 



--------------------------------------------------------------------------------



 



ARTICLE II
Amendments
     2.01 Amendment to Various Sections.
     (i) Amendment to Section 1.42. Effective as of the Effective Date,
Section 1.42 of the Loan Agreement is hereby amended by deleting the definition
of “Adjusted Net Worth” in its entirety and replacing it with the following:
     ’“Adjusted Net Worth’ shall mean as to any Person, at any time, in
accordance with GAAP (except as otherwise specifically set forth, below), on a
consolidated basis for such Person and its subsidiaries (if any), the amount
equal to: (a) the difference between: (i) the aggregate net book value of all
assets of such Person and its subsidiaries, calculating the book value of
inventory for this purpose on a first-in-first-out basis, after deducting from
such book values all appropriate reserves in accordance with GAAP (including all
reserves for doubtful receivables, obsolescence, depreciation and amortization),
plus the amount of treasury shares owned by any Person in excess of $3,801,282
and (ii) the aggregate amount of the indebtedness and other liabilities of such
Person and its subsidiaries (including tax and other proper accruals) plus (b)
indebtedness of such Person and its subsidiaries which is subordinated in right
of payment to the full and final payment of all of the Obligations on terms and
conditions acceptable to Lender; provided, however, that (i) the one-time
non-cash charges taken by SSG in its fiscal year ending September 30, 2001 up to
an aggregate amount of $300,000 and (ii) any gains or losses incurred in
accordance with GAAP reported by SSG in connection with its sale of all of the
outstanding capital stock of ATEC or disposition of its Team Dealer Division,
each of which has been consented to by Lender shall be excluded from the
calculation of the Adjusted Net Worth of SSG.”
ARTICLE III
Conditions Precedent
     3.01 Conditions to Effectiveness. The effectiveness of this Amendment is
subject to the satisfaction of the following conditions precedent, unless
specifically waived in writing by Lender:
     (a) Lender shall have received, in form and substance satisfactory to
Lender and its legal counsel:
6th amendment to lsa

2



--------------------------------------------------------------------------------



 



     (i) this Amendment, duly executed by Borrower;
     (ii) a certificate of the Secretary of Borrower dated as of the date of
this Amendment, in form and substance satisfactory to Lender, certifying among
other things, (i) that Borrower’s Board of Directors has met and has adopted,
approved, consented to and ratified resolutions which authorize the execution,
delivery and performance by Borrower of this Amendment and all such other
Financing Agreements to which Borrower is or is to be a party, and (ii) the
names of the officers of Borrower authorized to sign this Amendment and each of
such other Financing Agreements to which Borrower is or is to be a party
hereunder (including the certificates contemplated herein) together with
specimen signatures of such officers; and
     (iii) such additional documents, instruments and information as Lender or
its legal counsel may request.
     (b) The representations and warranties contained herein, in the Loan
Agreement and in the other Financing Agreements, shall be true and correct as of
the date hereof, as if made on the date hereof (unless otherwise made on a
specific date as set forth therein, in which case, such representations and
warranties shall be true and correct as of such date).
     (c) No Event of Default or event or condition which, with notice or passage
of time or both, would constitute an Event of Default, shall have occurred and
be continuing, unless such event, condition or Event of Default has been
specifically waived in writing by Lender.
     (d) All corporate proceedings taken in connection with the transactions
contemplated by this Amendment and all documents, instruments and other legal
matters incident thereto shall be satisfactory to Lender and its legal counsel.
ARTICLE IV
No Waiver
     Nothing contained in this Amendment shall be construed as a waiver by
Lender of any covenant or provision of the Loan Agreement or the other Financing
Agreements or of any other contract or instrument among Borrower and Lender, and
the failure of Lender at any time or times hereafter to require strict
performance by Borrower of any provision thereof shall not waive, affect or
diminish any right of Lender to thereafter demand strict compliance therewith.
Lender hereby reserves all rights granted under the Loan Agreement, the other
Financing Agreements and any other contract or instrument among Borrower and
Lender.
6th amendment to lsa

3



--------------------------------------------------------------------------------



 



ARTICLE V
Ratifications, Representations and Warranties
     5.01 Ratifications. The terms and provisions set forth in this Amendment
shall modify and supersede all inconsistent terms and provisions set forth in
the Loan Agreement and the other Financing Agreements, and, except as expressly
modified and superseded by this Amendment, the terms and provisions of the Loan
Agreement and the other Financing Agreements are ratified and confirmed and
shall continue in full force and effect. Borrower and Lender agree that (a) the
Loan Agreement, as amended hereby, and the other Financing Agreements shall
continue to be legal, valid, binding and enforceable in accordance with their
respective terms, and (b) the security interests in the Collateral are in full
force and effect.
     5.02 Representations and Warranties of Borrower. Borrower hereby represents
and warrants to Lender that (a) the execution, delivery and performance of this
Amendment and any and all other Financing Agreements executed and/or delivered
in connection herewith have been authorized by all requisite corporate action on
the part of Borrower and will not violate the Certificate of Incorporation or
Bylaws of Borrower; (b) the representations and warranties contained in the Loan
Agreement, as amended hereby, and any other Financing Agreement are true and
correct on and as of the date hereof and on and as of the date of execution
hereof as though made on and as of each such date (unless otherwise made on a
specific date as set forth therein, in which case, such representations and
warranties shall be true and correct as of such date); (c) no Event of Default
or event or condition which, with notice or passage of time or both, would
constitute an Event of Default under the Loan Agreement, as amended hereby, has
occurred and is continuing; (d) Borrower is in full compliance with all
covenants and agreements contained in the Loan Agreement and the other Financing
Agreements, as amended hereby; and (e) Borrower has not amended, modified or in
any way altered its Certificate of Incorporation or Bylaws since March 27, 2001.
ARTICLE VI
Miscellaneous Provisions
     6.01 Survival of Representations and Warranties. All representations and
warranties made in the Loan Agreement or any other Financing Agreement,
including, without limitation, any document furnished in connection with this
Amendment, shall survive the execution and delivery of this Amendment and the
other Financing Agreements, and no investigation by Lender or any closing shall
affect the representations and warranties or the right of Lender to rely upon
them.
     6.02 Reference to Loan Agreement. Each of the Loan Agreement and the other
Financing Agreements, and any and all other agreements, documents or instruments
now or hereafter executed and delivered pursuant to the terms hereof or pursuant
to the terms of the Loan Agreement, as amended hereby, are hereby amended so
that any reference in the Loan Agreement and such other Financing Agreements to
the Loan Agreement shall mean a reference to the Loan Agreement and the other
Financing Agreements as amended hereby.
6th amendment to lsa

4



--------------------------------------------------------------------------------



 



     6.03 Expenses of Lender. As provided in Section 9.16 of the Loan Agreement,
Borrower agrees to pay on demand all costs and expenses incurred by Lender in
connection with the preparation, negotiation and execution of this Amendment and
the other Financing Agreements executed pursuant hereto, and any and all
amendments, modifications, and supplements thereto, including, without
limitation, all costs and expenses of filing or recording and the reasonable
costs and fees of Lender’s legal counsel (including legal assistants).
     6.04 Severability. Any provision of this Amendment held by a court of
competent jurisdiction to be invalid or unenforceable shall not impair or
invalidate the remainder of this Amendment and the effect thereof shall be
confined to the provision so held to be invalid or unenforceable.
     6.05 Successors and Assigns. This Amendment is binding upon and shall inure
to the benefit of Lender and Borrower and their respective successors and
assigns, except that Borrower may not assign or transfer any of its rights or
obligations hereunder without the prior written consent of Lender.
     6.06 Counterparts. This Amendment may be executed in one or more
counterparts, each of which when so executed shall be deemed to be an original,
but all of which when taken together shall constitute one and the same
instrument.
     6.07 Effect of Waiver. No consent or waiver, express or implied, by Lender
to or for any breach of or deviation from any covenant or condition by Borrower
shall be deemed a consent to or waiver of any other breach of the same or any
other covenant, condition or duty.
     6.08 Headings. The headings, captions, and arrangements used in this
Amendment are for convenience only and shall not affect the interpretation of
this Amendment.
     6.09 Applicable Law. THIS AMENDMENT AND ALL OTHER AGREEMENTS EXECUTED
PURSUANT HERETO SHALL BE DEEMED TO HAVE BEEN MADE AND TO BE PERFORMABLE IN AND
SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE INTERNAL LAWS OF THE
STATE OF TEXAS (WITHOUT GIVING EFFECT TO PRINCIPLES OF CONFLICTS OF LAW).
     6.10 Final Agreement. THE LOAN AGREEMENT AND THE OTHER FINANCING
AGREEMENTS, EACH AS AMENDED HEREBY, REPRESENT THE ENTIRE EXPRESSION OF THE
PARTIES WITH RESPECT TO THE SUBJECT MATTER HEREOF ON THE DATE THIS AMENDMENT IS
EXECUTED. THE LOAN AGREEMENT AND THE OTHER FINANCING AGREEMENTS, AS AMENDED, MAY
NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL
AGREEMENTS OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE
PARTIES. NO MODIFICATION, RESCISSION, WAIVER, RELEASE OR AMENDMENT OF ANY
PROVISION OF THIS AMENDMENT SHALL BE MADE, EXCEPT BY A WRITTEN AGREEMENT SIGNED
BY BORROWER AND LENDER.
6th amendment to lsa

5



--------------------------------------------------------------------------------



 



     6.11 Release. BORROWER HEREBY ACKNOWLEDGES THAT IT HAS NO DEFENSE,
COUNTERCLAIM, OFFSET, CROSS-COMPLAINT, CLAIM OR DEMAND OF ANY KIND OR NATURE
WHATSOEVER THAT CAN BE ASSERTED TO REDUCE OR ELIMINATE ALL OR ANY PART OF ITS
LIABILITY TO REPAY THE “OBLIGATIONS” OR TO SEEK AFFIRMATIVE RELIEF OR DAMAGES OF
ANY KIND OR NATURE FROM LENDER. BORROWER HEREBY VOLUNTARILY AND KNOWINGLY
RELEASES AND FOREVER DISCHARGES LENDER, ITS PREDECESSORS, OFFICERS, DIRECTORS,
AGENTS, EMPLOYEES, SUCCESSORS AND ASSIGNS, FROM ALL POSSIBLE CLAIMS, DEMANDS,
ACTIONS, CAUSES OF ACTION, DAMAGES, COSTS, EXPENSES, AND LIABILITIES WHATSOEVER,
KNOWN OR UNKNOWN, ANTICIPATED OR UNANTICIPATED, SUSPECTED OR UNSUSPECTED, FIXED,
CONTINGENT, OR CONDITIONAL, AT LAW OR IN EQUITY, ORIGINATING IN WHOLE OR IN PART
ON OR BEFORE THE DATE THIS AMENDMENT IS EXECUTED, WHICH BORROWER MAY NOW OR
HEREAFTER HAVE AGAINST LENDER, ITS PREDECESSORS, OFFICERS, DIRECTORS, AGENTS,
EMPLOYEES, SUCCESSORS AND ASSIGNS, IF ANY, AND IRRESPECTIVE OF WHETHER ANY SUCH
CLAIMS ARISE OUT OF CONTRACT, TORT, VIOLATION OF LAW OR REGULATIONS, OR
OTHERWISE, AND ARISING FROM ANY “LOANS”, INCLUDING, WITHOUT LIMITATION, ANY
CONTRACTING FOR, CHARGING, TAKING, RESERVING, COLLECTING OR RECEIVING INTEREST
IN EXCESS OF THE HIGHEST LAWFUL RATE APPLICABLE; THE EXERCISE OF ANY RIGHTS AND
REMEDIES UNDER THE LOAN AGREEMENT OR OTHER FINANCING AGREEMENTS, AND NEGOTIATION
FOR AND EXECUTION OF THIS AMENDMENT.
6th amendment to lsa

6



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, this Amendment has been executed and is effective as of
the date first above-written.

            LENDER:

CONGRESS FINANCIAL CORPORATION (SOUTHWEST)
      By:   /s/     Name:         Title:   V.P.    

            BORROWER:

SPORT SUPPLY GROUP, INC.
      By:   /s/ Terrence M. Babilla       Name:   Terrence M. Babilla      
Title:   Chief Operating Officer     

6th amendment to lsa

7